Exhibit 10.1

 

Execution Version

 

Loan Number: 1006744

 

[g68791kg01i001.gif]

 

 

TERM LOAN AGREEMENT

 

Dated as of March 12, 2012

 

by and among

 

HOSPITALITY PROPERTIES TRUST,

as Borrower,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 12.6.,

as Lenders,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

WELLS FARGO SECURITIES, LLC,

PNC CAPITAL MARKETS, LLC

and

RBC CAPITAL MARKETS, LLC,

as Joint Lead Arrangers

and

Joint Lead Bookrunners,

 

REGIONS BANK,

as Documentation Agent,

 

and

 

PNC BANK, NATIONAL ASSOCIATION

and

ROYAL BANK OF CANADA,

as Syndication Agents

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I. Definitions

1

 

 

 

 

Section 1.1. Definitions

1

 

Section 1.2. General; References to Eastern Time

24

 

 

Article II. Credit Facility

25

 

 

 

 

Section 2.1. Loans

25

 

Section 2.2. Rates and Payment of Interest on Loans

25

 

Section 2.3. Number of Interest Periods

27

 

Section 2.4. Repayment of Loans

27

 

Section 2.5. Prepayments

27

 

Section 2.6. Continuation

27

 

Section 2.7. Conversion

27

 

Section 2.8. Notes

28

 

Section 2.9. Additional Loans

28

 

Section 2.10. Funds Transfer Disbursements

29

 

 

Article III. Payments, Fees and Other General Provisions

30

 

 

 

Section 3.1. Payments

30

 

Section 3.2. Pro Rata Treatment

31

 

Section 3.3. Sharing of Payments, Etc.

31

 

Section 3.4. Several Obligations

31

 

Section 3.5. Fees

32

 

Section 3.6. Computations

32

 

Section 3.7. Usury

32

 

Section 3.8. Statements of Account

32

 

Section 3.9. Defaulting Lenders

32

 

Section 3.10. Taxes; Foreign Lenders

33

 

 

Article IV. Yield Protection, Etc.

35

 

 

 

Section 4.1. Additional Costs; Capital Adequacy

35

 

Section 4.2. Suspension of LIBOR Loans

36

 

Section 4.3. Illegality

37

 

Section 4.4. Compensation

37

 

Section 4.5. Treatment of Affected Loans

37

 

Section 4.6. Affected Lenders

38

 

Section 4.7. Change of Lending Office

38

 

Section 4.8. Assumptions Concerning Funding of LIBOR Loans

39

 

 

Article V. Conditions Precedent

39

 

 

 

Section 5.1. Initial Conditions Precedent

39

 

Section 5.2. Conditions Precedent to All Loans

41

 

 

Article VI. Representations and Warranties

42

 

 

 

Section 6.1. Representations and Warranties

42

 

Section 6.2. Survival of Representations and Warranties, Etc.

48

 

 

Article VII. Affirmative Covenants

48

 

 

 

Section 7.1. Preservation of Existence and Similar Matters

48

 

Section 7.2. Compliance with Applicable Law and Material Contracts

48

 

i

--------------------------------------------------------------------------------


 

 

Section 7.3. Maintenance of Property

49

 

Section 7.4. Conduct of Business

49

 

Section 7.5. Insurance

49

 

Section 7.6. Payment of Taxes and Claims

49

 

Section 7.7. Books and Records; Inspections

49

 

Section 7.8. Use of Proceeds

50

 

Section 7.9. Environmental Matters

50

 

Section 7.10. Further Assurances

50

 

Section 7.11. REIT Status

50

 

Section 7.12. Exchange Listing

51

 

Section 7.13. Guarantors

51

 

 

Article VIII. Information

51

 

 

 

Section 8.1. Quarterly Financial Statements

51

 

Section 8.2. Year-End Statements

52

 

Section 8.3. Compliance Certificate

52

 

Section 8.4. Other Information

53

 

Section 8.5. Electronic Delivery of Certain Information

55

 

Section 8.6. Public/Private Information

56

 

Section 8.7. USA Patriot Act Notice; Compliance

56

 

 

Article IX. Negative Covenants

56

 

 

 

Section 9.1. Financial Covenants

56

 

Section 9.2. Negative Pledge

58

 

Section 9.3. Restrictions on Intercompany Transfers

58

 

Section 9.4. Merger, Consolidation, Sales of Assets and Other Arrangements

59

 

Section 9.5. Plans

59

 

Section 9.6. Fiscal Year

59

 

Section 9.7. Modifications of Organizational Documents, Business Management
Agreement and Property Management Agreement and Other Material Contracts

60

 

Section 9.8. Transactions with Affiliates

60

 

Section 9.9. Environmental Matters

60

 

Section 9.10. Derivatives Contracts

61

 

 

Article X. Default

61

 

 

 

Section 10.1. Events of Default

61

 

Section 10.2. Remedies Upon Event of Default

64

 

Section 10.3. Marshaling; Payments Set Aside

65

 

Section 10.4. Allocation of Proceeds

65

 

Section 10.5. Performance by Administrative Agent

66

 

Section 10.6. Rights Cumulative

66

 

 

Article XI. The Administrative Agent

66

 

 

 

Section 11.1. Appointment and Authorization

66

 

Section 11.2. Wells Fargo as Lender

67

 

Section 11.3. Approvals of Lenders

68

 

Section 11.4. Notice of Events of Default

68

 

Section 11.5. Administrative Agent’s Reliance

68

 

Section 11.6. Indemnification of Administrative Agent

69

 

Section 11.7. Lender Credit Decision, Etc.

70

 

ii

--------------------------------------------------------------------------------


 

 

Section 11.8. Successor Administrative Agent

70

 

Section 11.9. Titled Agents

71

 

 

Article XII. Miscellaneous

71

 

 

 

Section 12.1. Notices

71

 

Section 12.2. Expenses

73

 

Section 12.3. Stamp, Intangible and Recording Taxes

73

 

Section 12.4. Setoff

74

 

Section 12.5. Litigation; Jurisdiction; Other Matters; Waivers

74

 

Section 12.6. Successors and Assigns

75

 

Section 12.7. Amendments and Waivers

78

 

Section 12.8. Nonliability of Administrative Agent and Lenders

79

 

Section 12.9. Confidentiality

80

 

Section 12.10. Indemnification

80

 

Section 12.11. Termination; Survival

82

 

Section 12.12. Severability of Provisions

82

 

Section 12.13. GOVERNING LAW

83

 

Section 12.14. Counterparts

83

 

Section 12.15. Obligations with Respect to Loan Parties

83

 

Section 12.16. Independence of Covenants

83

 

Section 12.17. Limitation of Liability

83

 

Section 12.18. Entire Agreement

83

 

Section 12.19. Construction

84

 

Section 12.20. Headings

84

 

Section 12.21. LIABILITY OF TRUSTEES, ETC.

84

 

SCHEDULE I

Commitments

SCHEDULE 1.1.(c)

Loan Parties

SCHEDULE 6.1.(b)

Ownership Structure

SCHEDULE 6.1.(f)

Properties

SCHEDULE 6.1.(g)

Indebtedness and Guaranties

SCHEDULE 6.1.(h)

Material Contracts

SCHEDULE 6.1.(i)

Litigation

SCHEDULE 6.1.(s)

Affiliate Transactions

SCHEDULE 6.1.(z)

Unencumbered Assets

 

 

EXHIBIT A

Form of Assignment and Assumption Agreement

EXHIBIT B

Form of Guaranty

EXHIBIT C

Form of Notice of Borrowing

EXHIBIT D

Form of Notice of Continuation

EXHIBIT E

Form of Notice of Conversion

EXHIBIT F

Form of Transfer Authorizer Designation Form

EXHIBIT G

Form of Note

EXHIBIT H

Form of Compliance Certificate

 

iii

--------------------------------------------------------------------------------


 

THIS TERM LOAN AGREEMENT (this “Agreement”) dated as of March 12, 2012, by and
among HOSPITALITY PROPERTIES TRUST, a real estate investment trust formed under
the laws of the State of Maryland (the “Borrower”), each of WELLS FARGO
SECURITIES, LLC, PNC CAPITAL MARKETS, LLC and RBC CAPITAL MARKETS, LLC, as Joint
Lead Arrangers and Joint Bookrunners (each a “Lead Arranger”), each of the
financial institutions initially a signatory hereto together with their
successors and assignees under Section 12.6. (the “Lenders”), REGIONS BANK, as
Documentation Agent (the “Documentation Agent”), each of PNC BANK, NATIONAL
ASSOCIATION and ROYAL BANK OF CANADA, as Syndication Agents (each a “Syndication
Agent”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
(the “Administrative Agent”).

 

WHEREAS, the Lenders desire to make available to the Borrower term loans in an
aggregate amount of $400,000,000, on the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

ARTICLE I. DEFINITIONS

 

Section 1.1.  Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 4.1.(b).

 

“Adjusted EBITDA” means, with respect to a Person for a given period, such
Person’s EBITDA for such period determined on a consolidated basis less the sum
of (a) any FF&E Reserves to the extent included in EBITDA and (b) the excess, if
any, with respect to each Hotel or Hotel Pool (as applicable) of such Person, of
(i) 4.0% of total gross room revenues of such Hotel or Hotel Pool for such
period over (ii) the FF&E Reserve actually funded during such period or
prefunded for such period by the Operator or the Borrower or its Subsidiaries
with respect to such Hotel or Hotel Pool pursuant to the applicable Lease,
Management Agreement or any related Ancillary Agreement, (c) the excess, if any,
with respect to each Travel Center of such Person, of (i) $150,000 per annum for
such Travel Center (such amount to be appropriately adjusted if such period is
not a year in duration) over (ii) the FF&E Reserve actually funded or prefunded
by the Operator or the Borrower during such period with respect to such Property
pursuant to the applicable Lease or any related Ancillary Agreement, and (d) to
the extent included in EBITDA, replacement reserves for any Other Properties.

 

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affiliate” means with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls, or is
Controlled by, or is under common Control with the

 

--------------------------------------------------------------------------------


 

Person specified.  In no event shall the Administrative Agent or any Lender be
deemed to be an Affiliate of the Borrower.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Ancillary Agreement” means, with respect to any Operating Agreement, any
material incidental agreement with respect to such Operating Agreement
(including, by way of example, guarantees, franchise agreements, and, in the
case of Leases, management agreements not constituting Operating Agreements) to
which the Borrower or any Subsidiary is a party.

 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Applicable Margin” means the percentage rate set forth in the table below
corresponding to the level (each a “Level”) into which the Borrower’s Credit
Rating then falls.  As of the Agreement Date, the Applicable Margin is
determined based on Level 3.  Any change in the Borrower’s Credit Rating which
would cause it to move to a different Level shall be effective as of the first
day of the first calendar month immediately following receipt by the
Administrative Agent of written notice delivered by the Borrower in accordance
with Section 8.4.(m) that the Borrower’s Credit Rating has changed; provided,
however, if the Borrower has not delivered the notice required by such
Section but the Administrative Agent becomes aware that the Borrower’s Credit
Rating has changed, then the Administrative Agent may, in its sole discretion,
adjust the Level effective as of the first day of the first calendar month
following the date the Administrative Agent becomes aware that the Borrower’s
Credit Rating has changed.  During any period that the Borrower has received two
Credit Ratings that are not equivalent, then the Applicable Margin shall be
determined based on the Level corresponding to the higher of such two Credit
Ratings.  During any period for which the Borrower has received a Credit Rating
from only one Rating Agency, then the Applicable Margin shall be determined
based on such Credit Rating.  During any period that the Borrower has not
received a Credit Rating from any Rating Agency, the Applicable Margin shall be
determined based on Level 5.   The provisions of this definition shall be
subject to Section 2.2.(c).

 

Level

 

Borrower’s Credit Rating
(S&P/Moody’s)

 

Applicable
Margin

 

1

 

A-/A3 or better

 

1.150

%

2

 

BBB+/Baa1

 

1.250

%

3

 

BBB/Baa2

 

1.450

%

4

 

BBB-/Baa3

 

1.750

%

5

 

Lower than BBB-/Baa3

 

2.150

%

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

 

“Asset Under Development” means, as of any date of determination, any Property
on which construction of new income-producing improvements has been commenced
and is continuing.  If such construction consists of the construction of tenant
or comparable improvements or hotel renovations, as opposed to material
expansion of such Property or any “ground up” development, such Property shall
not be considered to be an Asset Under Development.  In addition, to the extent
any Property includes a revenue-generating component (e.g. an existing Hotel)
and a building under development, such

 

2

--------------------------------------------------------------------------------


 

revenue-generating component shall not be considered to be an Asset Under
Development but such building under development shall be considered to be an
Asset Under Development.  Further, no Hotel shall be considered an Asset Under
Development if the opening date with respect to such Hotel has occurred.

 

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Payments” means the minimum base rent or owner’s priority payment that an
Owner is entitled to receive under an Operating Agreement.  The term excludes:
(a) payments (such as real estate taxes, insurance premiums, and costs of
maintenance) that the Operating Agreement requires the Operator to pay third
parties; (b) any element of rent or owner’s priority payment that is
conditional, contingent, or not yet capable of determination; and (c) FF&E
Reserves.  If Operating Agreement(s) for multiple Hotels do not separately
allocate Base Payments to such Hotels, then Base Payments shall be reasonably
allocated among such Hotels (where necessary) in a manner satisfactory to the
Administrative Agent.

 

“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).

 

“Base Rate Loan” means any portion of a Loan bearing interest at a rate based on
the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Borrower Information” has the meaning given that term in Section 2.2.(c).

 

“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions or other day on which commercial banks
in New York City, New York are authorized or required by law to remain closed,
and (b) if such day relates to a LIBOR Loan, any such day that is also a day on
which dealings in Dollars are carried on in the London interbank market.  Unless
specifically referenced in this Agreement as a Business Day, all references to
“days” shall be to calendar days.

 

“Business Management Agreement” means that certain Amended and Restated Business
Management Agreement dated as of November 2, 2011, as amended to date, by and
among the Borrower, RMR, the Managing Trustees and Gerard M. Martin.

 

“Capitalization Rate” means 8.5% for Hotels and 9.0% for Travel Centers and
Other Properties.

 

“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
that are required to be capitalized for financial reporting purposes in
accordance with GAAP.  The amount of a Capitalized Lease Obligation is

 

3

--------------------------------------------------------------------------------


 

the capitalized amount of such obligation as would be required to be reflected
on a balance sheet of the applicable Person prepared in accordance with GAAP as
of the applicable date.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

 

“Commitment” means, as to each Lender, such Lender’s obligation to make a Loan
pursuant to Section 2.1., in an amount equal to the amount set forth for such
Lender on Schedule I as such Lender’s “Commitment Amount”.

 

“Compliance Certificate” has the meaning given that term in Section 8.3.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.6.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.7.

 

“Credit Event” means any of the following: (a) the making of any Loan, (b) the
Conversion of a Base Rate Loan into a LIBOR Loan, and (c) the Continuation of a
LIBOR Loan.

 

“Credit Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the unpaid principal amount of such Lender’s Loan to (b) the
aggregate unpaid principal amount of all Loans.

 

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

 

“Debt Service” means, for any period, the sum of:  (a) Interest Expense of the
Borrower and its Subsidiaries determined on a consolidated basis for such period
and (b) all regularly scheduled principal payments made with respect to
Indebtedness of the Borrower and its Subsidiaries during such period, in each
case, other than any balloon, bullet or similar principal payment which repays
such Indebtedness in full.

 

4

--------------------------------------------------------------------------------


 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loan within 2 Business Days of the
date such Loan was required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within 2 Business Days of the date
when due, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), or (c) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (c) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 3.9.(c)) upon delivery of written notice
of such determination to the Borrower and each Lender.

 

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity

 

5

--------------------------------------------------------------------------------


 

securities or other equity instruments, debt securities or other debt
instruments, economic indices or measures of economic risk or value, or other
benchmarks against which payments or deliveries are to be made, and (b) any
combination of these transactions.

 

“Derivatives Support Document” means (i) any credit support annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement pursuant to which cash, deposit accounts, securities
accounts or similar financial asset collateral are pledged to or made available
for set-off by, a Specified Derivatives Provider, including any banker’s lien or
similar right, securing or supporting Specified Derivatives Obligation.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any thereof).

 

“Developable Property” means (a) any Property on which there are no improvements
(excluding land which is leased under a net lease to a third party) or (b) any
Property (or portion thereof) acquired by the Borrower or any Subsidiary for the
purposes of being developed.  Developable Property shall not include any
Property that is an Asset Under Development.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Due Diligence Reports” means, as to any Hotel Pool or individual Hotel not in a
Hotel Pool, (a) an Operating Agreement Abstract and (b) such other information
as the Administrative Agent may reasonably request in order to evaluate such
Hotel Pool or Hotel.

 

“EBITDA” means, with respect to a Person for a given period and without
duplication, the sum of: (a) net income (or loss) of such Person for such period
determined on a consolidated basis, in accordance with GAAP,  exclusive of the
following (but only to the extent included in the determination of such net
income (loss) for such period): (i) depreciation and amortization expense;
(ii) interest expense; (iii) income tax expense; (iv) extraordinary or
non-recurring gains and losses; and (v) transaction costs of acquisitions not
permitted to be capitalized pursuant to GAAP; plus (b)  such Person’s Ownership
Share of EBITDA of its Unconsolidated Affiliates.  Straight line rent leveling
adjustments, deferred hotel operating income adjustments and deferred percentage
rent adjustments required under GAAP, and amortization of intangibles pursuant
to FASB ASC 805 and the like, shall be disregarded in determinations of EBITDA.

 

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived by all of the Lenders.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower, any of the Borrower’s Affiliates or Subsidiaries, or
any Defaulting Lender.

 

6

--------------------------------------------------------------------------------


 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the

 

7

--------------------------------------------------------------------------------


 

imposition of any Lien in favor of the PBGC under Title IV of ERISA; or (j) a
determination that a Plan is, or is reasonably expected to be, in “at risk”
status (within the meaning of Section 430 of the Internal Revenue Code or
Section 303 of ERISA).

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Subsidiary” means any Subsidiary (a) holding title to or beneficially
owning assets which are or are intended to become collateral for any Secured
Indebtedness of such Subsidiary, or being a beneficial owner of a Subsidiary
holding title to or beneficially owning such assets (but having no material
assets other than such beneficial ownership interests) and (b) which (i) is, or
is expected to be, prohibited from Guarantying the Indebtedness of any other
Person pursuant to any document, instrument or agreement evidencing such Secured
Indebtedness or (ii) is prohibited from Guarantying the Indebtedness of any
other Person pursuant to a provision of such Subsidiary’s organizational
documents which provision was included in such Subsidiary’s organizational
documents as a condition or anticipated condition to the extension of such
Secured Indebtedness.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its assets, net
income (however denominated) or receipts, and franchise taxes imposed on it by
the jurisdiction (or any political subdivision thereof) under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable Lending Office is located,
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which such Lender is located,
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 4.6.), any withholding tax that is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or is attributable
to such Foreign Lender’s failure or inability (other than as a result of a
Regulatory Change) to comply with Section 3.10.(c), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.10.(a), and (d) any taxes imposed by Sections 1471 through
Section 1474 of the Internal Revenue Code (including any official
interpretations thereof, collectively “FATCA”) on any “withholdable payment”
payable to such recipient as a result of the failure of such recipient to
satisfy the applicable requirements as set forth in FATCA after December 31,
2012.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
September 8, 2011 by and among the Borrower, the financial institutions party
thereto as “Lenders”, Wells Fargo, as administrative agent, and the other
parties thereto.

 

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ Global Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

 

8

--------------------------------------------------------------------------------


 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

“Fee Letter” means that certain fee letter dated as of February 7, 2012, by and
among the Borrower, the Lead Arrangers, the Syndication Agents and the
Administrative Agent.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.

 

“FF&E Reserve” means, for any period and with respect to a given Property or
Hotel Pool, an amount equal to the amount that the Operating Agreement or any
Ancillary Agreement for such Property or Hotel Pool requires the Operator to
reserve during such period for (i) replacements and renewals to such Property’s
or Hotel Pool’s furnishings, fixtures and equipment, (ii) routine repairs and
maintenance to buildings which are normally capitalized under GAAP and
(iii) major repairs, alterations, improvements, renewals or replacements to
building structures, roofs or exterior façade, or for mechanical, electrical,
HVAC, plumbing or vertical transportation systems.

 

“Fitch” means Fitch, Inc. and its successors.

 

“Fixed Charges” means, for any period, the sum (without duplication) of (a) Debt
Service for such period and (b) Preferred Dividends for such period.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Foreign Subsidiary” means a Subsidiary not formed under the laws of the United
States of America, any state thereof or the District of Columbia.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

9

--------------------------------------------------------------------------------


 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

 

“Ground Lease” means a ground lease containing the following terms and
conditions:  (a) either (i) a remaining term (taking into account extensions
which may be effected by the lessee without the consent of the lessor) of no
less than 30 years from the Agreement Date, or (ii) the right of the lessee to
purchase the property on terms reasonably acceptable to the Administrative
Agent; (b) the right of the lessee to mortgage and encumber its interest in the
leased property without the consent of the lessor; (c) the obligation of the
lessor to give the holder of any mortgage Lien on such leased property written
notice of any defaults on the part of the lessee and that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; and (d) free transferability of the
lessee’s interest under such lease, including ability to sublease, subject to
only reasonable consent provisions.

 

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
shall in any event include each Material Subsidiary (unless an Excluded
Subsidiary or a Foreign Subsidiary).

 

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation.  As the context
requires, “Guaranty” shall also mean the guaranty executed and delivered
pursuant to Section 5.1. and substantially in the form of Exhibit B.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which

 

10

--------------------------------------------------------------------------------


 

contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million.

 

“Hotel” means any Property, the improvements on which are operated as a hotel,
inn or the providing of lodging or leisure services, together with any
incidental improvements on such Property operated in connection with such hotel,
inn, lodging or leisure facility.

 

“Hotel Net Cash Flow” means the net operating cash flow of a Hotel, after
(a) all taxes (except income taxes), insurance, salaries, utilities, and other
operating expenses, and all other sums that the applicable Operating Agreement
or any related Ancillary Agreement requires the applicable Operator to pay from
the cash flow of such Hotel (excluding (i) all items payable to such Operator
that are subordinated to Base Payments and (ii) Base Payments), and (b) the
greater of (a) FF&E Reserves, or (b) 4.0% of total gross room revenues for such
period.  Hotel Net Cash Flow shall be determined as of any date based on the
last four completed fiscal quarters of the Person that owns such Hotel (subject
to reasonable adjustment or interpolation to accommodate differences between
such Person’s fiscal quarters and those of its Operator).

 

“Hotel Pool” means any group of two or more Properties, substantially all of the
value of which is attributable to Hotels, that are leased to or managed by an
Operator pursuant to a single Lease or other Operating Agreement, or multiple
Leases or other Operating Agreements that are cross-defaulted (as to defaults by
lessee or manager, as applicable).

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered;
(c) Capitalized Lease Obligations of such Person; (d) all reimbursement
obligations (contingent or otherwise) of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations; (f) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Mandatorily Redeemable Stock issued by such Person or any other
Person, valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; (g) all obligations of such Person
in respect of any purchase obligation, repurchase obligation, takeout commitment
or forward equity commitment (excluding, in the case of the Borrower and its
Subsidiaries, to the extent any such obligation can be satisfied solely by the
issuance of Equity Interests (other than Mandatorily Redeemable Stock)); (h) all
Indebtedness of other Persons which such Person has Guaranteed or is otherwise
recourse to such Person, valued at the lesser of (x) the stated or determinable
amount of the Indebtedness such Person Guaranteed or, if the amount of such
Indebtedness is not stated or determinable, the maximum reasonably anticipated
liability in respect thereof, and (y) the amount of any express limitation on
such Guaranty; (i) all Indebtedness of another Person secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien (other than Permitted Liens of the types described in
clauses (a) through (c) or (e) through (i) of the definition thereof) on
property or assets owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness or other payment
obligation, valued, in the case of any such Indebtedness as to which recourse
for the payment thereof is expressly limited to the property or assets on which
such Lien is granted, at the lesser of (x) the stated or determinable amount of
the Indebtedness that is so secured or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming

 

11

--------------------------------------------------------------------------------


 

such Person is required to perform thereunder) and (y) the Fair Market Value of
such property or assets; and (j) such Person’s Ownership Share of the
Indebtedness of any Unconsolidated Affiliate of such Person.

 

“Intellectual Property” has the meaning given that term in Section 6.1.(t).

 

“Interest Expense” means, with respect to a Person for any period of time
(a) the interest expense whether paid, accrued or capitalized (without deduction
of consolidated interest income) of such Person for such period plus (b) in the
case of the Borrower, the Borrower’s Ownership Share of Interest Expense of its
Unconsolidated Affiliates.  Interest Expense shall exclude any amortization of
(i) deferred financing fees and (ii) debt discounts (but only to the extent such
discounts do not exceed 3.0% of the initial face principal amount of such debt).

 

“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending 7 days thereafter or on the numerically corresponding day in the first,
third or sixth calendar month thereafter, as the Borrower may select in a Notice
of Borrowing, Notice of Continuation or Notice of Conversion, as the case may
be, except that each Interest Period (other than an Interest Period having a
duration of 7 days) that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month.  Notwithstanding the foregoing: (i) if
any Interest Period would otherwise end after the Termination Date, such
Interest Period shall end on the Termination Date; and (ii) each Interest Period
that would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person and (y) with respect to any Property or other asset, the
acquisition thereof.  Any commitment to make an Investment in any other Person,
as well as any option of another Person to require an Investment in such Person,
shall constitute an Investment.  Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Lease” means a (sub)lease of a Property between the Borrower or a Subsidiary,
as (sub)lessor, and an Operator, as (sub)lessee; provided that unless the
Administrative Agent otherwise approves, a (sub)lease of a Property from the
Borrower or a Subsidiary to a TRS or any other Subsidiary of the Borrower shall
be deemed not to be a “Lease” for purposes of this Agreement.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns.  Except
as expressly provided herein, the term “Lender” shall exclude any Lender (and
its Affiliates) in its capacity as a Specified Derivatives Provider.

 

12

--------------------------------------------------------------------------------


 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“Lessee” means the (sub)lessee of a Property pursuant to a Lease, provided that
(x) without the Administrative Agent’s approval or (y) unless such Lease shall
be a transaction with an Affiliate permitted by Section 9.8., no such
(sub)lessee shall be an Affiliate of the Borrower (including, without
limitation, RMR, or any Managing Trustee), except during an interim period for
Properties which are foreclosed upon or repossessed upon lease terminations or
otherwise by or on behalf of the Borrower or a Subsidiary.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

“LIBOR” means, for the Interest Period for any LIBOR Loan, the rate of interest,
rounded up to the nearest whole multiple of one-hundredth of one percent
(0.01%), obtained by dividing (i) the rate of interest, rounded upward to the
nearest whole multiple of one-hundredth of one percent (0.01%), referred to as
the BBA (British Bankers’ Association) LIBOR rate as set forth by any service
selected by the Administrative Agent that has been nominated by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying such rate for deposits in U.S. Dollars at approximately 9:00 a.m.
Pacific time, two (2) Business Days prior to the date of commencement of such
Interest Period for purposes of calculating effective rates of interest for
loans or obligations making reference thereto, for an amount approximately equal
to the applicable LIBOR Loan and for a period of time approximately equal to
such Interest Period by (ii) a percentage equal to 1 minus the stated maximum
rate (stated as a decimal) of all reserves, if any, required to be maintained
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any applicable category of extensions of credit or other assets
which includes loans by an office of any Lender outside of the United States of
America).  Any change in such maximum rate shall result in a change in LIBOR on
the date on which such change in such maximum rate becomes effective.

 

“LIBOR Loan” means any portion of a Loan (other than a Base Rate Loan) bearing
interest at a rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 9:00 a.m. Pacific time for such day (or if such day is not a
Business Day, the immediately preceding Business Day).  The LIBOR Market Index
Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; (c) the filing of any financing statement under the UCC or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the

 

13

--------------------------------------------------------------------------------


 

UCC or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.

 

“Loan” means a loan made by a Lender to the Borrower pursuant to Section 2.1. or
Section 2.9.

 

“Loan Document” means this Agreement, each Note, the Guaranty, and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement (other than the
Fee Letter and any Specified Derivatives Contract).

 

“Loan Party” means each of the Borrower and each other Person who guarantees all
or a portion of the Obligations and/or who pledges any collateral to secure all
or a portion of the Obligations.  Schedule 1.1.(c) sets forth the Loan Parties
in addition to the Borrower as of the Agreement Date.

 

“Management Agreement” means an agreement pursuant to which the Borrower or a
Subsidiary, as Owner, contracts for the management and operation of a Property
by an Operator.  In the event a Property is subject to both a Lease and an
agreement that would otherwise constitute a Management Agreement under this
definition, such agreement shall be treated as an Ancillary Agreement with
respect to such Lease rather than as a Management Agreement for purposes of this
Agreement.

 

“Managing Trustee” means either Mr. Barry M. Portnoy or Mr. Adam D. Portnoy,
both having a business address c/o RMR, or any duly appointed successor thereto.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests); in each case, on or prior to the date on
which all Loans are scheduled to be due and payable in full.

 

“Marketable Securities” means (a) bank deposits and certificates of deposit from
a bank rated Baa1 or BBB+ or better by a Rating Agency; (b) government
obligations; and (c) commercial paper rated A1 or P1 by a Rating Agency.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Borrower and its Subsidiaries taken as a whole,
(b) the ability of the Borrower or any other Loan Party to perform its
obligations under any Loan Document to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, (d) the rights and remedies of the
Lenders and the Administrative Agent under any of the Loan Documents or (e) the
timely payment of the principal of or interest on the Loans or other amounts
payable in connection therewith.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which the Borrower, any Subsidiary or any other Loan Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by

 

14

--------------------------------------------------------------------------------


 

any party thereto could reasonably be expected to have a Material Adverse
Effect, and in any event shall include the Business Management Agreement and
Property Management Agreement.

 

“Material Subsidiary” means any Subsidiary to which more than 2.0% of Total
Asset Value is, directly or indirectly, attributable.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

 

“Mortgage Note” means a promissory note satisfying all of the following
requirements:  (a) such promissory note is owned solely by the Borrower or a
Subsidiary; (b) such promissory note is secured by a lien on real property and
the improvements on which are of a type similar to improvements located on the
Properties as of the Agreement Date; (c) such real property and related
improvements are not subject to any environmental conditions or other matters
which, individually or collectively, materially impair the value of such real
property or related improvements; (d) the obligor in respect of such promissory
note is not an Affiliate of the Borrower or RMR; and (e) if the Borrower or any
Subsidiary were to acquire such real property and related improvements, no
Default or Event of Default would result from such acquisition.

 

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower or a Subsidiary is the holder and retains the rights of collection of
all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document, a Specified
Derivatives Contract or a lease or related agreement between a TRS, as tenant,
and the Borrower or another Subsidiary, as landlord) which prohibits or purports
to prohibit the creation or assumption of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person; provided,
however, that an agreement that conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit a
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.

 

“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Domestic Property” means a Property located outside a state, territory or
commonwealth of the United States of America (including without limitation
Puerto Rico and the U.S. Virgin Islands) or

 

15

--------------------------------------------------------------------------------


 

the District of Columbia, but excluding the Staybridge Suites located at 225
South Park, Thornhill, Ontario, Canada, and the Intercontinental Hotel located
at 220 Bloor Street West, Toronto, Ontario, Canada.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.

 

“Note” has the meaning given that term in Section 2.8.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for the
borrowing of Loans.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.6. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.7. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Administrative Agent or any Lender of every
kind, nature and description, under or in respect of this Agreement or any of
the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.  For the avoidance of doubt,
“Obligations” shall not include Specified Derivatives Obligations.

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Borrower would be required to disclose in
the “Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Borrower’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Borrower is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).

 

“OFAC” has the meaning given that term in Section 6.1.(y).

 

“Operating Agreement” means any Lease or Management Agreement.

 

“Operating Agreement Abstract” means, as to any Operating Agreement for a Hotel
Pool or individual Hotel not in a Hotel Pool, an abstract of such Operating
Agreement and any Ancillary Agreements in form and substance reasonably
acceptable to the Administrative Agent, which shall

 

16

--------------------------------------------------------------------------------


 

include a reasonably detailed description of the following for such Operating
Agreement and Ancillary Agreements: (a) all rent and priority payments due to
the Owner payable under such Operating Agreement, including a description of
Base Payments and other components of rent and priority payments due to the
Owner payable under such Operating Agreement, (b) the term (including provisions
for extension) of the Operating Agreement and any related Ancillary Agreements,
(c) reserves for items of the type described in the definition of FF&E Reserve,
(d) security deposits and other similar deposits required to made by the
Operator, (e) the terms of any Guaranty of such Operating Agreement, including
without limitation, the identity of the guarantor(s), any collateral security
for the obligations of such guarantor(s) and any provisions providing for
reduction or release of the obligations of such guarantor(s) thereunder,
(f) termination events, (g) the terms of any Ancillary Agreements for the Hotel
Pool or Hotel subject to such Operating Agreement, (h) a summary of any
restrictions on the Owner’s ability to sell, encumber, pledge, mortgage or
otherwise grant Liens upon the Properties subject to such Operating Agreement,
(i) restrictions, requirements or other provisions regarding the hotel brand
name, trademark or trade name under which the Operator may operate any Hotel
subject to such Operating Agreement, and (j) any material terms that are unusual
in nature or not contained in the majority of the Operating Agreements or
Ancillary Agreement for Hotels that are Unencumbered Assets at such time.

 

“Operator” means the (sub)lessee or manager of a Property pursuant to an
Operating Agreement, provided that (x) unless the Administrative Agent otherwise
approves or (y) such Operating Agreement is a transaction with an Affiliate
permitted by Section 9.8., any such (sub)lessee or manager which is a TRS or
other Subsidiary of the Borrower or an Affiliate of the Borrower (including,
without limitation, RMR, or any Managing Trustee) shall be deemed not to be an
“Operator” for purposes of this Agreement.

 

“Operator Deposits” means the following:  (a) any cash or Cash Equivalent that
secures the payment of Base Payments, an Operator’s obligations under such
Operator’s Operating Agreement or the obligations of a manager or franchisor
under an Ancillary Agreement (including, without limitation, any cash or Cash
Equivalent deposited in connection with a Guaranty of an Operator’s obligations
under an Operating Agreement or of the payment of Base Payments); or (b) the
total amount of any deferred purchase price payable by the Borrower or any of
its Subsidiaries to an Operator or an Operator’s Affiliates, against which
purchase price the Borrower or such Subsidiary, as applicable, is entitled,
pursuant to such Operator’s Operating Agreement, to offset Base Payments,
damages resulting from such Operator’s default under its Operating Agreement or
from a default by a manager or franchisor under an Ancillary Agreement.

 

“Other Property” means an income producing Property (a) that is not a Hotel or
Travel Center, (b) the improvements on which consist of industrial developments,
office space and other commercial developments (but excluding residential
developments), together with any incidental improvements on such Property
operated in connection therewith and (c) that is leased to a commercial tenant
pursuant to a Triple Net Lease.

 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 8.4.(l), such Person’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.

 

“Owner” means the Borrower or a Subsidiary in it capacity as (sub)lessor or
owner pursuant to an Operating Agreement.

 

17

--------------------------------------------------------------------------------


 

“Participant” has the meaning given that term in Section 12.6.(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA) or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
(i) which are not at the time required to be paid or discharged under
Section 7.6., or (ii) if such Lien is the responsibility of a financially
responsible Operator to discharge; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property or impair the use thereof in the business of such Person and, in the
case of the Borrower or any Subsidiary, Liens granted by any tenant on its
leasehold estate in a Property which are subordinate to the interest of the
Borrower or a Subsidiary in such Property; (d) Liens in existence as of the
Agreement Date and set forth in Part II of Schedule 6.1.(f); (e) deposits to
secure trade contracts (other than for Indebtedness), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business; (f) the lessor’s interest in
property leased to the Borrower or any of its Subsidiaries pursuant to a lease
permitted by this Agreement; (g) the interests of tenants, operators or managers
of Properties; (h) Liens on any assets of a TRS in favor of the Borrower or any
other Subsidiary; (i) Liens in favor of the Administrative Agent for the benefit
of the Lenders and the Specified Derivatives Providers; and (j) Liens which are
also secured by restricted cash or Cash Equivalents of equal or greater value.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation, a rate per annum equal to the Base Rate as in effect from time to
time plus the Applicable Margin plus four percent (4.0%).

 

“Preferred Dividends” means, for any given period and without duplication, all
Restricted Payments accrued or paid (and in the case of Restricted Payments
paid, which were not accrued during a prior period) during such period on
Preferred Stock issued by the Borrower or a Subsidiary.  Preferred Dividends
shall not include dividends or distributions (a) paid or payable solely in
Equity Interests (other than Mandatorily Redeemable Stock) payable to holders of
such class of Equity Interests; (b) paid or payable to the Borrower or a
Subsidiary; or (c) constituting or resulting in the redemption of Preferred
Stock, other than scheduled redemptions not constituting balloon, bullet or
similar redemptions in full.

 

18

--------------------------------------------------------------------------------


 

“Preferred Stock” means, with respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.

 

“Principal Office” means the office of the Administrative Agent located at 608
Second Ave. South, 11th Floor, Minneapolis, Minnesota 55402, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.

 

“Property” means any parcel of real property, together with all improvements
thereon, owned or leased pursuant to a Ground Lease by the Borrower or any
Subsidiary.

 

“Property Management Agreement” means that certain Amended and Restated Property
Management Agreement dated as of January 13, 2010, as amended to date, by and
among RMR and the Borrower, on behalf of itself and its Subsidiaries.

 

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing.

 

“Register” has the meaning given that term in Section 12.6.(c).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy. 
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Requisite Lenders” means, as of any date, Lenders holding more than 50% of the
principal amount of the aggregate outstanding Loans; provided, that in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded.

 

“Responsible Officer” means (a) with respect to the Borrower, the Borrower’s
President or Treasurer or any Managing Trustee of the Borrower and (b) with
respect to any other Loan Party, such Loan Party’s chief executive officer or
chief financial officer.

 

19

--------------------------------------------------------------------------------


 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Interests to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any Equity Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding.

 

“RMR” means Reit Management & Research LLC, together with its successors and
permitted assigns.

 

“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date and that is secured in any manner by any Lien on any property and, in
the case of the Borrower and the Guarantors, shall include (without duplication)
the Borrower’s Ownership Share of the Secured Indebtedness of its Unconsolidated
Affiliates.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.

 

“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Borrower or any Subsidiary
of the Borrower and any Specified Derivatives Provider.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.

 

“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and

 

20

--------------------------------------------------------------------------------


 

shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

“Supermajority Lenders” means, as of any date, Lenders holding more than 66-2/3%
of the principal amount of the aggregate outstanding Loans; provided, that in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded.

 

“Tangible Net Worth” means, as of any given time: (a) the unallocated gross book
value (exclusive of depreciation and amortization) of all real estate assets of
the Borrower and its Subsidiaries that constitute Properties at such time; plus
(b) the book value of other assets (excluding any assets described in the
immediately preceding clause (a)) of the Borrower and its Subsidiaries; less
(c) all amounts appearing on the assets side of a consolidated balance sheet of
the Borrower for assets separately classified as intangible assets under GAAP
(except for allocations of property purchase prices pursuant to FASB ASC 805 and
the like); less (d) all Total Indebtedness of the Borrower and its Subsidiaries
determined on a consolidated basis; less (e) all other liabilities of the
Borrower and its Subsidiaries determined on a consolidated basis (except
liabilities resulting from the allocation of property purchase prices pursuant
to FASB ASC 805 and the like).

 

“Taxes” has the meaning given that term in Section 3.10.

 

“Termination Date” means March 13, 2017.

 

“Total Asset Value” means the sum of the following (without duplication) of the
Borrower and its Subsidiaries for the fiscal quarter most recently ended:
(a)(i) with respect to all Properties owned (or leased pursuant to a Ground
Lease) by the Borrower or any Subsidiary for such entire fiscal quarter,
Adjusted EBITDA attributable to such Properties for such period multiplied by
(ii) 4 and divided by (iii) the applicable Capitalization Rate; (b) the purchase
price paid for any Property acquired during such fiscal quarter (less any
amounts paid as a purchase price adjustment, held in escrow, retained as a
contingency reserve, or other similar arrangements but including amounts
retained as Operator Deposits and prior to allocations of property purchase
prices pursuant to FASB ASC 805 and the like); (c) all cash and cash
equivalents; (d) accounts receivable that are not (i) owing in excess of 90 days
as of the end of such fiscal quarter or (ii) being contested in writing by the
obligor in respect thereof (in which case only such portion being contested
shall be excluded from Total Asset Value); (e) prepaid taxes and operating
expenses as of the end of such fiscal quarter; (f) the book value of all
Developable Property and Assets Under Development as of the end of such fiscal
quarter; (g) the book value of all other tangible assets (excluding land or
other real property) as of the end of such fiscal quarter; (h) the book value of
all Mortgage Notes as of the end of such fiscal quarter; and (i) the Borrower’s
Ownership Share of the preceding items of any Unconsolidated Affiliate of the
Borrower.

 

“Total Indebtedness” means, as of a given date, all liabilities of the Borrower
and its Subsidiaries which would, in conformity with GAAP, be properly
classified as a liability on a consolidated balance sheet of the Borrower and
its Subsidiaries as of such date (excluding allocations of property purchase
prices pursuant to FASB ASC 805 and the like), and in any event shall include
(without duplication): (a) all Indebtedness of the Borrower and its
Subsidiaries, (b) the Borrower’s Ownership Share of Indebtedness of its
Unconsolidated Affiliates, (c) the aggregate amount of all Operator Deposits
(other than those Operator Deposits held by a Loan Party in connection with
Operating Agreements for which a monetary default exists and has existed for a
period of 30 days or more) and (d) net obligations of the Borrower and its
Subsidiaries under any Derivatives Contracts not entered into as a hedge against
existing Indebtedness, in an amount equal to the Derivatives Termination Value
thereof.

 

21

--------------------------------------------------------------------------------


 

“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit F to be delivered to the Administrative Agent pursuant to
Section 5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

“Travel Center” means a Property that is (a) developed as a travel related
facility and, with respect to any Property acquired after the Agreement Date,
conforms with, and is of a type consistent with, the Travel Centers owned by the
Borrower and its Subsidiaries as of the Agreement Date, and (b) leased to an
Operator pursuant to a Triple Net Lease.

 

“Triple Net Lease” means a Lease under which a single tenant leases all or
substantially all of the rentable area of a Property where the tenant is
responsible for payment of real estate taxes and assessments, repairs and
maintenance, insurance, capital expenditures and other expenses relating to the
operation of such Property customary for such Leases.

 

“TRS” means any direct or indirect Subsidiary of the Borrower that is classified
as a “taxable REIT subsidiary” under Section 856(l) of the Internal Revenue
Code.

 

“Type” with respect to any Loan, refers to whether such Loan or portion thereof
is a LIBOR Loan or a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unencumbered Asset” means each Property, whether Hotel, Travel Center or Other
Property, that satisfies all of the following requirements: (a) such Property is
(i) owned in fee simple solely by the Borrower or a Guarantor or (ii) leased
solely by the Borrower or a Guarantor pursuant to a Ground Lease; (b) such
Property is not an Asset Under Development and is in service; (c) neither such
Property, nor any interest of the Borrower or such Guarantor therein, is subject
to any Lien (other than Permitted Liens of the types described in clauses
(a) through (c) and (e) through (j) of the definition thereof) or to any
Negative Pledge; (d) neither such Property, nor if such Property is owned or
leased by a Subsidiary, any of the Borrower’s direct or indirect ownership
interest in such Subsidiary, is subject to (i) any Lien (other than Permitted
Liens of the types described in clauses (a) through (c) or (e) through (j) of
the definition thereof) or (ii) any Negative Pledge; (e) if such Property is
owned or leased by a Subsidiary, such Subsidiary has not directly or indirectly
guarantied or assumed liability for any Indebtedness of any Subsidiary that is
not a Guarantor except lessee deposits for which any Subsidiary that is not a
Guarantor is responsible; (f) such Property is free of structural defects or
major architectural deficiencies, title defects, environmental conditions or
other adverse matters which, individually or collectively, materially impair the
value of such Property; (g) such Property shall be subject to agreements
containing terms and conditions which provide the Borrower with substantially
the same benefits and risks as Operating Agreements and Ancillary Agreements of
Unencumbered Assets as of the Agreement Date, or otherwise on commercially
reasonable terms and conditions; (h) the lessee or operator is not more than 60
days past due with respect to any payment obligations under any Lease or
Operating Agreement for such Property (after taking into account application of
any security deposit); and (i) such Property (i) has been designated by the
Borrower as an “Unencumbered Asset” on Schedule 6.1.(z) or on an Unencumbered
Asset Certificate delivered by the Borrower to the Administrative Agent pursuant
to Section 8.3. and (ii) has not been removed voluntarily by the Borrower from
“Unencumbered Assets”. Notwithstanding the immediately preceding sentence, a
Property owned by a Foreign Subsidiary that is not a Guarantor will be

 

22

--------------------------------------------------------------------------------


 

considered to be an Unencumbered Asset so long as: (1) such Property is
(i) owned in fee simple (or the legal equivalent in the jurisdiction where such
Property is located) by such Foreign Subsidiary or (ii) leased solely by such
Foreign Subsidiary pursuant to a long-term lease having terms and conditions
reasonably acceptable to the Administrative Agent; (2) all of the issued and
outstanding Equity Interests of such Foreign Subsidiary are legally and
beneficially owned by one or more of the Borrower and Wholly Owned Subsidiaries
that are Guarantors; (3) such Foreign Subsidiary has no Indebtedness other than
(x) Nonrecourse Indebtedness and (y) other Indebtedness in an aggregate
outstanding principal amount of less than 2.0% of the value of the assets of
such Foreign Subsidiary (such value to be determined in a manner consistent with
the definition of Total Asset Value or, if not contemplated under the definition
of Total Asset Value, in a manner acceptable to the Administrative Agent);
(4) neither such Property, nor any interest of such Foreign Subsidiary therein,
is subject to any Lien (other than Permitted Liens of the types described in
clauses (a) through (c) or (e) through (j) of the definition thereof) or to any
Negative Pledge; and (5) such Property satisfies the requirements set forth in
the immediately preceding clauses (b), (c), (d), (e), (f), (g), (h) and (i).

 

“Unencumbered Asset Certificate” has the meaning given that term in Section 8.3.

 

“Unencumbered Asset Value” means, on any date of determination, the sum of:
(a) unrestricted cash of the Borrower and its Subsidiaries; (b)(i) Adjusted
EBITDA for the fiscal quarter most recently ended attributable to Unencumbered
Assets owned or leased by the Borrower or any Subsidiary for the entire fiscal
quarter of the Borrower most recently ended, multiplied by (ii) 4 and divided by
(iii) the applicable Capitalization Rate; (c) the purchase price paid for any
Unencumbered Asset acquired during such fiscal quarter (less any amounts paid as
a purchase price adjustment, held in escrow, retained as a contingency reserve,
or other similar arrangements); and (d) the book value of all Unencumbered
Mortgage Notes of the Borrower and its Subsidiaries (excluding any Unencumbered
Mortgage Note (i) where the obligor is more than 30 days past due with respect
to any payment obligation or (ii) secured by a Non-Domestic Property).  To the
extent that (w) the sum of the book value of Unencumbered Mortgage Notes would,
in the aggregate, account for more than 10.0% of Unencumbered Asset Value, such
excess shall be excluded; (x)  Properties leased by the Borrower, Guarantor or a
Foreign Subsidiary pursuant to a Ground Lease having a remaining term of less
than 30 years (taking into account extensions which may be effected by the
lessee without the consent of the lessor) would, in the aggregate, account for
more than 10.0% of Unencumbered Asset Value, such excess shall be excluded;
(y) Non-Domestic Properties would, in the aggregate, account for more than 20%
of Unencumbered Asset Value, such excess shall be excluded; and (z) Other
Properties would, in the aggregate, account for more than 20% of Unencumbered
Asset Value, such excess shall be excluded.  If an Unencumbered Asset or
Unencumbered Mortgage Note is not owned as of the last day of a quarter then
such asset shall be excluded from the foregoing calculations.

 

“Unencumbered EBITDA” means, for a given period the aggregate Adjusted EBITDA
attributable to the Unencumbered Assets and Unencumbered Mortgage Notes;
provided that for purposes of this definition, revenues of an applicable Person
during any applicable period constituting payments or accruals for payments of
amounts more than 60 days past due and any related reserves shall be excluded in
the calculation of such Person’s EBITDA for such period.

 

“Unencumbered Mortgage Note” means a Mortgage Note that satisfies all of the
following requirements: (a) neither such Mortgage Note, nor any interest of the
Borrower or any Subsidiary therein, is subject to any Lien (other than Permitted
Liens of the types described in clauses (a) through (c) or (e) through (j) of
the definition thereof or Liens in favor of the Borrower a Subsidiary) or to any
Negative Pledge; (b) if such promissory note is owned by a Subsidiary, (i) none
of the Borrower’s direct or indirect ownership interest in such Subsidiary is
subject to any Lien (other than Permitted Liens of the types described in
clauses (a) through (c) or (e) through (j) of the definition thereof or Liens in
favor of the

 

23

--------------------------------------------------------------------------------


 

Borrower or a Subsidiary) or to any Negative Pledge and (ii) the Borrower
directly, or indirectly through a Subsidiary, has the right to sell, transfer or
otherwise dispose of such Mortgage Note without the need to obtain the consent
of any Person; (c) such real property and related improvements are not subject
to any other Lien (other than Permitted Liens of the types described in
clauses (a) through (c) or (e) through (j) of the definition thereof or Liens in
favor of the Borrower or a Subsidiary) and (d) such promissory note (i) has been
designated by the Borrower as an “Unencumbered Mortgage Note” on
Schedule 6.1.(z) or on an Unencumbered Asset Certificate delivered by the
Borrower to the Administrative Agent pursuant to Section 8.3. or 8.4.(r), and
(ii) has not been removed by the Borrower from “Unencumbered Mortgage Notes”
pursuant to Section 8.4.(s).

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

 

“Unsecured Debt Service” means, for a given period, Debt Service for such period
with respect to Unsecured Indebtedness of the Borrower and its Subsidiaries.

 

“Unsecured Indebtedness” means, with respect to a Person as of any given date,
the aggregate principal amount of all Indebtedness of such Person outstanding at
such date that is not Secured Indebtedness (excluding Indebtedness associated
with Unconsolidated Affiliates that is not Guaranteed by a Loan Party) and in
the case of the Borrower shall include (without duplication) Indebtedness that
does not constitute Secured Indebtedness.  Indebtedness secured solely by a
pledge of Equity Interests in a Subsidiary owning one or more Properties which
is also recourse to the Borrower or a Guarantor shall not be treated as Secured
Indebtedness.

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

Section 1.2.  General; References to Eastern Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP in effect as of the
Agreement Date.  Notwithstanding the preceding sentence, the calculation of
liabilities shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
standards of the Financial Accounting Standards Board allowing entities to elect
fair value option for financial liabilities.  Accordingly, the amount of
liabilities shall be the historical

 

24

--------------------------------------------------------------------------------


 

cost basis, which generally is the contractual amount owed adjusted for
amortization or accretion of any premium or discount.  References in this
Agreement to “Sections”, “Articles”, “Exhibits” and “Schedules” are to sections,
articles, exhibits and schedules herein and hereto unless otherwise indicated. 
References in this Agreement to any document, instrument or agreement (a) shall
include all exhibits, schedules and other attachments thereto, (b) shall include
all documents, instruments or agreements issued or executed in replacement
thereof, to the extent permitted hereby and (c) shall mean such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
supplemented, restated or otherwise modified from time to time to the extent not
otherwise stated herein or prohibited hereby and in effect at any given time. 
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and plural, and pronouns stated in
the masculine, feminine or neuter gender shall include the masculine, the
feminine and the neuter.  Unless explicitly set forth to the contrary, a
reference to “Subsidiary” means a Subsidiary of the Borrower or a Subsidiary of
such Subsidiary and a reference to an “Affiliate” means a reference to an
Affiliate of the Borrower.  Titles and captions of Articles, Sections,
subsections and clauses in this Agreement are for convenience only, and neither
limit nor amplify the provisions of this Agreement.  Unless otherwise indicated,
all references to time are references to Eastern time.

 

ARTICLE II. CREDIT FACILITY

 

Section 2.1.  Loans.

 

(a)           Making of Loans.  Subject to the terms and conditions set forth in
this Agreement, on the Effective Date, each Lender severally and not jointly
agrees to make a Loan to the Borrower in a principal amount equal to such
Lender’s Commitment.  Each LIBOR Loan made on the Effective Date and each
Continuation under Section 2.6. of, and each Conversion under Section 2.7. of
Base Rate Loans into, LIBOR Loans shall be in an aggregate minimum of $1,000,000
and integral multiples of $1,000,000 in excess of that amount.  Upon a Lender’s
making of its Loan, such Lender’s Commitment shall terminate.  Once repaid, the
principal amount of a Loan may not be reborrowed.

 

(b)           Requests for Loans. The Borrower shall give the Administrative
Agent notice pursuant to the Notice of Borrowing of the borrowing of the Loans
no later than 11:00 a.m. Eastern time at least three (3) Business Days prior to
the anticipated Effective Date.  Such Notice of Borrowing shall be irrevocable
once given and binding on the Borrower.

 

(c)           Funding of Loans.  Promptly after receipt of the Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Lender of the proposed borrowing.  Each Lender shall
deposit an amount equal to the Loan to be made by such Lender to the Borrower
with the Administrative Agent at the Principal Office, in immediately available
funds not later than 12:00 p.m. Eastern time on the Effective Date.  Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified in the
Transfer Authorizer Designation Form, not later than 2:00 p.m. Eastern time on
the Effective Date, the proceeds of such amounts received by the Administrative
Agent.

 

Section 2.2.  Rates and Payment of Interest on Loans.

 

(a)           Rates.  The Borrower promises to pay to the Administrative Agent
for the account of each Lender interest on the unpaid principal amount of the
Loan made by such Lender for the period from and including the date of the
making of such Loan to but excluding the date such Loan shall be paid in full,
at the following per annum rates:

 

25

--------------------------------------------------------------------------------


 

(i)            during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time), plus the Applicable Margin; and

 

(ii)           during such periods as such Loan is a LIBOR Loan, at LIBOR for
such Loan for the Interest Period therefor, plus the Applicable Margin.

 

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent, for the account of each Lender, interest
at the Post-Default Rate on the outstanding principal amount of the Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Note held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).

 

(b)           Payment of Interest. All accrued and unpaid interest on the
outstanding principal amount of each Loan shall be payable (i) monthly in
arrears on the first day of each month, commencing with the first full calendar
month occurring after the Effective Date and (ii) on any date on which the
principal balance of such Loan is due and payable in full (whether at maturity,
due to acceleration or otherwise).  Interest payable at the Post-Default Rate
shall be payable from time to time on demand.  All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.

 

(c)           Borrower Information Used to Determine Applicable Interest Rates. 
The parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”).  If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information.  The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within five (5) Business Days of receipt of such
written notice.  Any recalculation of interest or fees required by this
provision shall survive the termination of this Agreement, and this provision
shall not in any way limit any of the Administrative Agent’s or any Lender’s
other rights under this Agreement.

 

(d)           Changes in Credit Rating.

 

(i)            If a change in the Borrower’s Credit Rating (a “Credit Rating
Change”) causes the Applicable Margin to increase and, within 90 days of the
date of such Credit Rating Change the applicable Rating Agencies restore the
Borrower’s original Credit Rating (and, as a result, the Applicable Margin is
reduced to the level that existed on the date of such Credit Rating Change), the
Borrower shall receive a credit for any increased interest and fees incurred by
the Borrower under this Agreement during such 90 day period as a result of such
Credit Rating Change, which such credit shall be applied against accrued
interest and/or fees hereunder in a manner as may be satisfactory to the
Borrower and the Administrative Agent.

 

(ii)           If a Credit Rating Change causes the Applicable Margin to
decrease and, within 90 days of the date of such Credit Rating Change the
applicable Rating Agencies restore the Borrower’s original Credit Rating (and,
as a result, the Applicable Margin is increased to the level that existed on the
date of such Credit Rating Change), the Borrower shall, within 5

 

26

--------------------------------------------------------------------------------


 

Business Days of the restoration of the Borrower’s original Credit Rating, pay
to the Administrative Agent for the account of the Lenders, the amount of
interest and fees that would have been payable during such 90 day period had the
Credit Rating Change not occurred.

 

Section 2.3.  Number of Interest Periods.

 

There may be no more than 6 different Interest Periods outstanding at the same
time.

 

Section 2.4.  Repayment of Loans.

 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Termination Date.

 

Section 2.5.  Prepayments.

 

Subject to Section 4.4., the Borrower may prepay any Loan at any time without
premium or penalty.  The Borrower shall give the Administrative Agent at least
three (3) Business Days prior written notice of the prepayment of any Loan. 
Each voluntary prepayment of Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess thereof.

 

Section 2.6.  Continuation.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $1,000,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 10:00 a.m. Eastern
time on the third Business Day prior to the date of any such Continuation.  Such
notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder.  Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given.  Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation.  If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month; provided, however that if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.7. or the Borrower’s failure to comply with any of
the terms of such Section.

 

Section 2.7.  Conversion.

 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists.  Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $1,000,000 in excess of that
amount.  Each such Notice of Conversion shall be given not

 

27

--------------------------------------------------------------------------------


 

later than 10:00 a.m. Eastern time 3 Business Days prior to the date of any
proposed Conversion.  Promptly after receipt of a Notice of Conversion, the
Administrative Agent shall notify each Lender of the proposed Conversion. 
Subject to the restrictions specified above, each Notice of Conversion shall be
by telecopy, electronic mail or other similar form of communication in the form
of a Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan.  Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.

 

Section 2.8.  Notes.

 

(a)           Notes.  Except in the case of a Lender that has requested not to
receive a Note, the Loan made by each Lender shall, in addition to this
Agreement, also be evidenced by a promissory note substantially in the form of
Exhibit G (a “Note”), payable to the order of such Lender in a principal amount
equal to the amount of its Commitment as originally in effect and otherwise duly
completed (or if such Lender was not a Lender on the Effective Date, in a
principal amount equal to the initial principal amount of the Loan of such
Lender).

 

(b)           Records.  The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of the Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower absent manifest error; provided, however, that (i) the failure of a
Lender to make any such record shall not affect the obligations of the Borrower
under any of the Loan Documents and (ii) if there is a discrepancy between such
records of a Lender and the statements of accounts maintained by the
Administrative Agent pursuant to Section 3.8., in the absence of manifest error,
the statements of account maintained by the Administrative Agent pursuant to
Section 3.8. shall be controlling.

 

(c)           Lost, Stolen, Destroyed or Mutilated Notes.  Upon receipt by the
Borrower of (i) written notice from a Lender that the Note of such Lender has
been lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss,
theft or destruction, an unsecured agreement of indemnity from such Lender in
form reasonably satisfactory to the Borrower, or (B) in the case of mutilation,
upon surrender and cancellation of such Note, the Borrower shall at its own
expense execute and deliver to such Lender a new Note dated the date of such
lost, stolen, destroyed or mutilated Note.

 

Section 2.9.  Additional Loans.

 

The Borrower shall have the right at any time and from time to time during the
period beginning on the Effective Date to but excluding the Termination Date to
request additional Loans by providing written notice to the Administrative
Agent, which notice shall be irrevocable once given; provided, however, that
after giving effect to any such increases, the aggregate amount of the Loans
shall not exceed $500,000,000.  Each such increase in the Loans must be an
aggregate minimum amount of $50,000,000 and integral multiples of $10,000,000 in
excess thereof.  The Administrative Agent, in consultation with the Borrower,
shall manage all aspects of the syndication of such increase in the Loans,
including decisions as to the selection of the existing Lenders and/or other
banks, financial institutions and other institutional lenders to be approached
with respect to such increase and the allocations of the increase in the Loans
among such existing Lenders and/or other banks, financial institutions and other
institutional lenders.  No Lender shall be obligated in any way whatsoever to
increase its Loan or provide a new Loan, and any new Lender becoming a party to
this Agreement in connection with any such requested increase must be an
Eligible Assignee.  Effecting the increase of the Commitments under this
Section is subject to the following conditions precedent:  (x) no Default or
Event of Default shall be in existence on the effective date of such increase,
(y) the representations and warranties made or deemed

 

28

--------------------------------------------------------------------------------


 

made by the Borrower or any other Loan Party in any Loan Document to which such
Loan Party is a party shall be true and correct in all material respects on the
effective date of such increase except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted hereunder, and (z) the
Administrative Agent shall have received each of the following, in form and
substance satisfactory to the Administrative Agent:  (i) if not previously
delivered to the Administrative Agent, copies certified by the Secretary or
Assistant Secretary of the Borrower of (A) all corporate and other necessary
action taken by the Borrower to authorize such increase and (B) all corporate,
partnership, member and other necessary action taken by each Guarantor
authorizing the guaranty of such increase; (ii) an opinion of counsel to the
Borrower and the Guarantors, and addressed to the Administrative Agent and the
Lenders covering such matters as reasonably requested by the Administrative
Agent; and (iii) except in the case of a Lender that has elected not to receive
a Note, new Notes executed by the Borrower, payable to any new Lenders and
replacement Notes executed by the Borrower, payable to any existing Lenders
increasing the principal amount of their Loans, in the principal amount of such
Lender’s Loan at the time of the effectiveness of the applicable increase in the
aggregate principal amount of the Loans.  In connection with any increase in the
aggregate principal amount of the Loans pursuant to this Section 2.9. any Lender
becoming a party hereto shall execute such documents and agreements as the
Administrative Agent may reasonably request.

 

Section 2.10.  Funds Transfer Disbursements.

 

(a)           Generally.  The Borrower hereby authorizes the Administrative
Agent to disburse the proceeds of any Loan made by the Lenders or any of their
Affiliates pursuant to the Loan Documents as requested by an authorized
representative of the Borrower to any of the accounts designated in the Transfer
Authorizer Designation Form.  The Borrower agrees to be bound by any transfer
request: (i) authorized or transmitted by the Borrower; or (ii) made in the
Borrower’s name and accepted by the Administrative Agent in good faith and in
compliance with these transfer instructions, even if not properly authorized by
the Borrower.  The Borrower further agrees and acknowledges that the
Administrative Agent may rely solely on any bank routing number or identifying
bank account number or name provided by the Borrower to effect a wire or funds
transfer even if the information provided by the Borrower identifies a different
bank or account holder than named by the Borrower.  The Administrative Agent is
not obligated or required in any way to take any actions to detect errors in
information provided by the Borrower.  If the Administrative Agent takes any
actions in an attempt to detect errors in the transmission or content of
transfer requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, the Borrower agrees that no matter how many times the
Administrative Agent takes these actions the Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Administrative Agent and the Borrower.  The Borrower
agrees to notify the Administrative Agent of any errors in the transfer of any
funds or of any unauthorized or improperly authorized transfer requests within
fourteen (14) days after the Administrative Agent’s confirmation to the Borrower
of such transfer.

 

(b)           Funds Transfer.  The Administrative Agent will, in its sole
discretion, determine the funds transfer system and the means by which each
transfer will be made.  The Administrative Agent may delay or refuse to accept a
funds transfer request if the transfer would: (i) violate the terms of this
authorization, (ii) require use of a bank unacceptable to the Administrative
Agent or any Lender or prohibited by any Governmental Authority, (iii) cause the
Administrative Agent or any Lender to violate any Federal Reserve or other
regulatory risk control program or guideline or (iv) otherwise cause the
Administrative Agent or any Lender to violate any Applicable Law or regulation.

 

29

--------------------------------------------------------------------------------


 

(c)           Limitation of Liability.  None of the Administrative Agent or any
Lender shall be liable to the Borrower or any other parties for (i) errors, acts
or failures to act of others, including other entities, banks, communications
carriers or clearinghouses, through which the Borrower’s transfers may be made
or information received or transmitted, and no such entity shall be deemed an
agent of the Administrative Agent or any Lender, (ii) any loss, liability or
delay caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Administrative Agent’s or any
Lender’s control, or (iii) any special, consequential, indirect or punitive
damages, whether or not (x) any claim for these damages is based on tort or
contract or (y) the Administrative Agent, any Lender or the Borrower knew or
should have known the likelihood of these damages in any situation.  Neither the
Administrative Agent nor any Lender makes any representations or warranties
other than those expressly made in this Agreement.

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.  Payments.

 

(a)           Payments by Borrower.  Except to the extent otherwise provided
herein, all payments of principal, interest, Fees and other amounts to be made
by the Borrower under this Agreement, the Notes or any other Loan Document shall
be made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 12:00 p.m. Eastern time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day).  Subject to Section 10.4., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied.  Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender.  In the event the
Administrative Agent fails to pay such amounts to such Lender (i) by 5:00 p.m.
Eastern time on the Business Day such funds are received by the Administrative
Agent, if such amounts are received by 12:00 p.m. Eastern time on such date or
(ii) by 5:00 p.m. Eastern time on the Business Day following the date such funds
are received by the Administrative Agent, if such amounts are received after
12:00 p.m. Eastern time on any Business Day, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.

 

(b)           Presumptions Regarding Payments by Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders the amount due.  In such event,
if the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

30

--------------------------------------------------------------------------------


 

Section 3.2.  Pro Rata Treatment.

 

Except to the extent otherwise provided herein: (a) the making of the Loans by
the Lenders under Section 2.1.(a) shall be made by the Lenders pro rata
according to the amounts of their respective Commitments; (b) each payment or
prepayment of principal of the Loans shall be made for the account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Loans held by them; (c) each payment of interest on the Loans shall be made
for the account of the Lenders, pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders; and
(d) the Conversion and Continuation of the Loans of a particular Type (other
than Conversions provided for by Sections 4.1.(c) and 4.5.) shall be made pro
rata among the Lenders according to the amounts of their respective Loans and
the then current Interest Period for each Lender’s portion of each such Loan of
such Type shall be coterminous.  Any payment or prepayment of principal or
interest made during the existence of a Default or Event of Default shall be
made for the account of the Lenders in accordance with the order set forth in
Section 10.4.

 

Section 3.3.  Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, the Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf the Borrower or any other Loan Party to a Lender
(other than any payment in respect of Specified Derivatives Obligations) not in
accordance with the terms of  this Agreement and such payment should be
distributed to the Lenders in accordance with Section 3.2. or Section 10.4., as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2. or Section 10.4., as applicable.  To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored.  The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation. 
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

 

Section 3.4.  Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

31

--------------------------------------------------------------------------------


 

Section 3.5.  Fees.

 

(a)           Closing Fee.  On the Effective Date, the Borrower agrees to pay to
the Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower, the Administrative Agent, the Lead Arrangers and the
Syndication Agents.

 

(b)           Administrative and Other Fees.  The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the Fee
Letter and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.

 

Section 3.6.  Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

 

Section 3.7.  Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law. 
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.2.(a)(i) and (ii). 
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, arrangement fees, closing fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money.  All charges other than charges
for the use of money shall be fully earned and nonrefundable when due.

 

Section 3.8.  Statements of Account.

 

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 

Section 3.9.  Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

32

--------------------------------------------------------------------------------


 

(a)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definitions of Requisite Lenders and
Supermajority Lenders.

 

(b)           Defaulting Lender Waterfall.  Any payment of principal, interest,
Fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 3.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of a Loan in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loan was made at
a time when the conditions set forth in Article V. were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of the Loan of
such Defaulting Lender until such time as all Loans are held by the Lenders pro
rata in accordance with their respective Credit Percentages.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

 

(c)           Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with their respective Credit
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to Fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

Section 3.10.  Taxes; Foreign Lenders.

 

(a)           Taxes Generally.  All payments by the Borrower of principal of,
and interest on, the Loans and all other Obligations shall be made free and
clear of and without deduction for any present or future excise, stamp or other
taxes, fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
Excluded Taxes (such non-excluded items being collectively called “Taxes”).  If
any withholding or deduction from any

 

33

--------------------------------------------------------------------------------


 

payment to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any Applicable Law, then the Borrower will:

 

(i)            pay directly to the relevant Governmental Authority the full
amount required to be so withheld or deducted;

 

(ii)           promptly forward to the Administrative Agent an official receipt
or other documentation satisfactory to the Administrative Agent evidencing such
payment to such Governmental Authority; and

 

(iii)          pay to the Administrative Agent for its account or the account of
the applicable Lender, such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Administrative Agent or such
Lender will equal the full amount that the Administrative Agent or such Lender
would have received had no such withholding or deduction been required.

 

(b)           Tax Indemnification.  If the Borrower fails to pay any Taxes when
due to the appropriate Governmental Authority or fails to remit to the
Administrative Agent, for its account or the account of a respective Lender, as
the case may be, the required receipts or other required documentary evidence,
the Borrower shall indemnify the Administrative Agent and the Lenders for any
incremental Taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.  For
purposes of this Section, a distribution hereunder by the Administrative Agent
or any Lender to or for the account of any Lender shall be deemed a payment by
the Borrower.

 

(c)           Tax Forms. Prior to the date that any Lender or Participant
organized under the laws of a jurisdiction other than that in which the Borrower
is a resident for tax purposes becomes a party hereto or a Participant, as
applicable, such Person shall deliver to the Borrower and the Administrative
Agent such certificates, documents or other evidence, as required by the
Internal Revenue Code or Treasury Regulations issued pursuant thereto (including
Internal Revenue Service Forms W-8ECI and W-8BEN, as applicable, or appropriate
successor forms), properly completed, currently effective and duly executed by
such Lender or Participant establishing that payments to it hereunder and under
the Notes are (i) not subject to United States Federal backup withholding tax
and (ii) not subject to United States Federal withholding tax under the Internal
Revenue Code.  Each such Lender or Participant shall, to the extent it may
lawfully do so, (x) deliver further copies of such forms or other appropriate
certifications on or before the date that any such forms expire or become
obsolete and after the occurrence of any event requiring a change in the most
recent form delivered to the Borrower or the Administrative Agent and (y) obtain
such extensions of the time for filing, and renew such forms and certifications
thereof, as may be reasonably requested by the Borrower or the Administrative
Agent.  The Borrower shall not be required to pay any amount pursuant to the
last sentence of subsection (a) above to any Lender or Participant that is
organized under the laws of a jurisdiction other than that in which the Borrower
is a resident for tax purposes or the Administrative Agent, if it is organized
under the laws of a jurisdiction other than that in which the Borrower is a
resident for tax purposes, if such Lender, such Participant or the
Administrative Agent, as applicable, fails to comply with the requirements of
this subsection.  If any such Lender or Participant, to the extent it may
lawfully do so, fails to deliver the above forms or other documentation, then
the Administrative Agent may withhold from such payment to such Lender such
amounts as are required by the Internal Revenue Code. If any Governmental
Authority asserts that the Administrative Agent did not properly withhold or
backup withhold, as the case may be, any tax or other amount from payments made
to or for the account of any Lender, such Lender shall indemnify the
Administrative Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Administrative Agent
under this Section, and costs and expenses (including all reasonable fees and
disbursements of any law firm or other external counsel and the allocated cost
of internal legal

 

34

--------------------------------------------------------------------------------


 

services and all disbursements of internal counsel) of the Administrative
Agent.  The obligation of the Lenders under this Section shall survive the
termination of the Commitments, repayment of all Obligations and the resignation
or replacement of the Administrative Agent.

 

(d)           USA Patriot Act Notice; Compliance.  In order for the
Administrative Agent to comply with the USA Patriot Act of 2001 (Public Law
107-56), prior to any Lender or Participant that is organized under the laws of
a jurisdiction outside of the United States of America becoming a party hereto,
the Administrative Agent may request, and such Lender or Participant shall
provide to the Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
the Administrative Agent to comply with federal law.

 

ARTICLE IV. YIELD PROTECTION, ETC.

 

Section 4.1.  Additional Costs; Capital Adequacy.

 

(a)           Capital Adequacy.  If any Lender determines that compliance with
any law or regulation or with any guideline or request from any central bank or
other Governmental Authority (whether or not having the force of law) becoming
effective after the date of this Agreement (including any Regulatory Change and,
for the avoidance of doubt, giving effect to the last sentence of the definition
thereof) affects or would affect the amount of capital required or expected to
be maintained by such Lender, or any corporation controlling such Lender, as a
consequence of, or with reference to, such Lender’s making or maintaining Loans
below the rate which such Lender or such corporation controlling such Lender
could have achieved but for such compliance (taking into account the policies of
such Lender or such corporation with regard to capital), then the Borrower
shall, from time to time, within thirty (30) days after written demand by such
Lender, pay to such Lender additional amounts sufficient to compensate such
Lender or such corporation controlling such Lender to the extent that such
Lender determines such increase in capital is allocable to such Lender’s
obligations hereunder.

 

(b)           Additional Costs.  In addition to, and not in limitation of the
immediately preceding subsection, the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making
or maintaining of any LIBOR Loans or its obligation to make any LIBOR Loans
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such LIBOR
Loans or such obligation or the maintenance by such Lender of capital in respect
of its LIBOR Loans (such increases in costs and reductions in amounts receivable
being herein called “Additional Costs”), resulting from any Regulatory Change
that:  (i) changes the basis of taxation of any amounts payable to such Lender
under this Agreement or any of the other Loan Documents in respect of any of
such LIBOR Loans (other than Excluded Taxes), or (ii) imposes or modifies any
reserve, special deposit or similar requirements (other than Regulation D of the
Board of Governors of the Federal Reserve System or other similar reserve
requirement applicable to any other category of liabilities or category of
extensions of credit or other assets by reference to which the interest rate on
LIBOR Loans is determined to the extent utilized when determining LIBOR for such
Loans) relating to any extensions of credit or other assets of, or any deposits
with or other liabilities of, or other credit extended by, or any other
acquisition of funds by such Lender (or its parent corporation), or any
commitment of such Lender or (iii) has or would have the effect of reducing the
rate of return on capital of such Lender to a level below that which such Lender
or its direct or indirect parent corporation could have achieved but for such
Regulatory Change (taking into consideration such Lender’s or its direct or
indirect parent corporation’s policies with respect to capital adequacy).

 

35

--------------------------------------------------------------------------------


 

(c)           Lender’s Suspension of LIBOR Loans.  Without limiting the effect
of the provisions of the immediately preceding subsections (a) and (b), if by
reason of any Regulatory Change, any Lender either (i) incurs Additional Costs
based on or measured by the excess above a specified level of the amount of a
category of deposits or other liabilities of such Lender that includes deposits
by reference to which the interest rate on LIBOR Loans is determined as provided
in this Agreement or a category of extensions of credit or other assets of such
Lender that includes LIBOR Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Lender so elects by notice to the Borrower (with a copy to the
Administrative Agent), the obligation of such Lender to make or Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended until such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 4.5. shall apply).

 

(d)           Notification and Determination of Additional Costs.  Each of the
Administrative Agent, each Lender, and each Participant, as the case may be,
agrees to notify the Borrower of any event occurring after the Agreement Date
entitling the Administrative Agent, such Lender or such Participant to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
any Lender or any Participant to give such notice shall not release the Borrower
from any of its obligations hereunder (and in the case of a Lender, to the
Administrative Agent); provided, further, that notwithstanding the foregoing
provisions of this Section, the Administrative Agent or a Lender, as the case
may be, shall not be entitled to compensation for any such amount relating to
any period ending more than six months prior to the date that the Administrative
Agent or such Lender, as applicable, first notifies the Borrower in writing
thereof or for any amounts resulting from a change by any Lender of its Lending
Office (other than changes required by Applicable Law).  The Administrative
Agent, each Lender and each Participant, as the case may be, agrees to furnish
to the Borrower (and in the case of a Lender or Participant, to the
Administrative Agent as well) a certificate setting forth the basis and amount
of each request for compensation under this Section.  Determinations by the
Administrative Agent, such Lender, or such Participant, as the case may be, of
the effect of any Regulatory Change shall be conclusive and binding for all
purposes, absent manifest error.

 

Section 4.2.  Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

(a)           the Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error) that quotations of
interest rates for the relevant deposits referred to in the definition of LIBOR
are not being provided in the relevant amounts or for the relevant maturities
for purposes of determining rates of interest for LIBOR Loans as provided herein
or is otherwise unable to determine LIBOR; or

 

(b)           the Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error) that the relevant rates
of interest referred to in the definition of LIBOR upon the basis of which the
rate of interest for LIBOR Loans for such Interest Period is to be determined
are not likely to adequately cover the cost to any Lender of making or
maintaining LIBOR Loans for such Interest Period,

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, all of the
Lenders, in the case of the immediately preceding clause (a), and any Lender
affected thereby, in the case of the immediately preceding clause (b), shall be
under no obligation to, and shall not, Continue LIBOR Loans or Convert Loans
into LIBOR Loans, unless and until such Lender gives notice as provided in
Section 4.5. that such condition no longer exists,

 

36

--------------------------------------------------------------------------------


 

and, so long as such condition remains in effect, such Lender’s LIBOR Loans
shall be treated in accordance with Section 4.5.

 

Section 4.3.  Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful due to a change in (or the interpretation of), or adoption of, any law
or regulation from a Governmental Authority becoming effective after the
Agreement Date for such Lender to honor its obligation to maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again maintain LIBOR Loans (in
which case the provisions of Section 4.5. shall be applicable).

 

Section 4.4.  Compensation.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

 

(a)           any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

 

(b)           any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article 5.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert into or Continue such LIBOR Loan, as applicable, calculating present
value by using as a discount rate LIBOR quoted on such date.  Upon the
Borrower’s request, the Administrative Agent shall provide the Borrower with a
statement setting forth the basis for requesting such compensation and the
method for determining the amount thereof.  Any such statement shall be
conclusive absent manifest error.

 

Section 4.5.  Treatment of Affected Loans.

 

If the obligation of any Lender to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(c), Section 4.2. or
Section 4.3. then such Lender’s LIBOR Loans shall be automatically Converted
into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by
Section 4.1.(c), Section 4.2., or Section 4.3. on such earlier date as such
Lender may specify to the Borrower with a copy to the Administrative Agent) and,
unless and until such Lender gives notice as provided below that the

 

37

--------------------------------------------------------------------------------


 

circumstances specified in Section 4.1., Section 4.2. or Section 4.3. that gave
rise to such Conversion no longer exist:

 

(a)           to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

(b)           any portion of such Lender’s Loan that would otherwise be
Continued by such Lender as a LIBOR Loan shall be Continued instead as a Base
Rate Loan, and any Base Rate Loan of such Lender that would otherwise be
Converted into a LIBOR Loan shall remain as a Base Rate Loan.

 

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.1.(c) or 4.3. that gave
rise to the Conversion of such Lender’s LIBOR Loans pursuant to this Section no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when LIBOR Loans made by other Lenders are
outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with the respective principal amount of their Loans.

 

Section 4.6.  Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be suspended
pursuant to Section 4.1.(b) or 4.3. but the obligation of the Requisite Lenders
shall not have been suspended under such Sections, or (c) a Lender does not vote
in favor of any amendment, modification or waiver to this Agreement or any other
Loan Document which, pursuant to Section 12.7.(b) or (c), requires the vote of
such Lender, and the Requisite Lenders shall have voted in favor of such
amendment, modification or waiver then, so long as there does not then exist any
Default or Event of Default, the Borrower may demand that such Lender (the
“Affected Lender”), and upon such demand the Affected Lender shall promptly,
assign its Loan to an Eligible Assignee subject to and in accordance with the
provisions of Section 12.6.(b) for a purchase price equal to (x) the principal
balance of the Loan then owing to the Affected Lender, plus (y) any accrued but
unpaid interest thereon and accrued but unpaid fees owing to the Affected
Lender, or any other amount as may be mutually agreed upon by such Affected
Lender and Eligible Assignee.  Each of the Administrative Agent and the Affected
Lender shall reasonably cooperate in effectuating the replacement of such
Affected Lender under this Section, but at no time shall the Administrative
Agent, such Affected Lender nor any other Lender nor any Titled Agent be
obligated in any way whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee.  The exercise by the Borrower of its rights under
this Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders.  The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement (including, without limitation, pursuant to
Sections 3.10., 4.1. or 4.4.) with respect to any period up to the date of
replacement.

 

Section 4.7.  Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans

 

38

--------------------------------------------------------------------------------


 

affected by the matters or circumstances described in Sections 3.10., 4.1. or
4.3. to reduce the liability of the Borrower or avoid the results provided
thereunder, so long as such designation is not disadvantageous to such Lender as
determined by such Lender in its sole discretion, except that such Lender shall
have no obligation to designate a Lending Office located in the United States of
America.

 

Section 4.8.  Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 

ARTICLE V. CONDITIONS PRECEDENT

 

Section 5.1.  Initial Conditions Precedent.

 

The obligation of the Lenders to make the Loans is subject to the satisfaction
or waiver of the following conditions precedent:

 

(a)           The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:

 

(i)            counterparts of this Agreement executed by each of the parties
hereto;

 

(ii)           Notes executed by the Borrower, payable to each Lender (other
than any Lender that has requested that it not receive a Note) and complying
with the terms of Section 2.8.(a);

 

(iii)          the Guaranty executed by each of the Guarantors initially to be a
party thereto;

 

(iv)          an opinion of Sullivan & Worcester LLP, an opinion of Venable LLP,
special Maryland counsel, and an opinion of Pietrantoni Méndez & Alvarez LLC,
special Puerto Rico counsel, in each case, counsel to the Borrower and the other
Loan Parties, addressed to the Administrative Agent and the Lenders and covering
such matters as the Administrative Agent may reasonably request;

 

(v)           the certificate or articles of incorporation or formation,
articles of organization, certificate of limited partnership, declaration of
trust or other comparable organizational instrument (if any) of each Loan Party
certified as of a recent date by the Secretary of State of the state of
formation of such Loan Party, or in the case of any Loan Party (other than the
Borrower) that is a party to the Existing Credit Agreement and has not altered
its organizational instrument since the date such Loan Party became a party to
the Existing Credit Agreement, a certificate from the Secretary or Assistant
Secretary (or other individual performing similar functions) of such Loan Party
certifying that there have been no changes to the organizational instrument
delivered by such Loan Party in connection with the Existing Credit Agreement;

 

(vi)          a certificate of good standing (or certificate of similar meaning)
with respect to each Loan Party issued as of a recent date by the Secretary of
State of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of

 

39

--------------------------------------------------------------------------------


 

taxation, as applicable) of each state in which such Loan Party is required to
be so qualified and where failure to be so qualified could reasonably be
expected to have a Material Adverse Effect;

 

(vii)         a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower, the Notice of Borrowing, Notices of Conversion and Notices of
Continuation;

 

(viii)        copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity, or in the case of any Loan Party that is a party to the Existing Credit
Agreement and has not altered its by-laws, operating agreement, partnership
agreement or other comparable document since the date such Loan Party became a
party to the Existing Credit Agreement, a certificate from the Secretary or
Assistant Secretary (or other individual performing similar functions) of such
Loan Party certifying that there have been no changes to the by-laws, operating
agreement, partnership agreement or other comparable document delivered by such
Loan Party in connection with the Existing Credit Agreement, and (B) all
corporate, partnership, member or other necessary action taken by such Loan
Party to authorize the execution, delivery and performance of the Loan Documents
to which it is a party;

 

(ix)           a Compliance Certificate calculated as of the Effective Date on a
pro forma basis for the Borrower’s fiscal quarter ending December 31, 2011;

 

(x)            the Notice of Borrowing from the Borrower for the Loans;

 

(xi)           a Transfer Authorizer Designation Form effective as of the
Agreement Date;

 

(xii)          evidence that the Fees, if any, then due and payable under
Section 3.5., together with all other fees, expenses and reimbursement amounts
due and payable to the Administrative Agent and any of the Lenders, including
without limitation, the fees and expenses of counsel to the Administrative
Agent, have been paid;

 

(xiii)         a copy of (a) all Operating Agreements, all Ancillary Agreements,
the Business Management Agreement, and the Property Management Agreement, in
each case certified as true, correct and complete by the chief operating officer
or chief financial officer of the Borrower, and (b) an Operating Agreement
Abstract with respect to each Operating Agreement for the Unencumbered Assets,
in each case, to the extent not previously delivered to the Administrative Agent
pursuant to the Existing Credit Agreement; provided, however, that the chief
operating officer or chief financial officer of the Borrower shall certify that
there have been no changes to any of the preceding documents previously
delivered to the Administrative Agent pursuant to the Existing Credit Agreement
and such documents remain true, correct and complete; and

 

(xiv)        such other documents, agreements and instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request; and

 

(b)           In the good faith judgment of the Administrative Agent:

 

40

--------------------------------------------------------------------------------


 

(i)            there shall not have occurred or become known to the
Administrative Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Borrower and
its Subsidiaries delivered to the Administrative Agent and the Lenders prior to
the Agreement Date that has had or could reasonably be expected to result in a
Material Adverse Effect;

 

(ii)           no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

 

(iii)          the Borrower and its Subsidiaries shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any Applicable Law or (B) any agreement, document or
instrument to which any Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which could not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin or
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party;

 

(iv)          the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)); and

 

(v)           there shall not have occurred or exist any other material
disruption of financial or capital markets that could reasonably be expected to
materially and adversely affect the transactions contemplated by the Loan
Documents.

 

Section 5.2.  Conditions Precedent to All Loans.

 

The obligations of the Lenders to make the Loans are subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of the Loans or would exist immediately after giving
effect thereto; and (b) the representations and warranties made or deemed made
by the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of the date of the making of the Loans with the same force and effect as
if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted hereunder.  Each
Credit Event shall constitute a certification by the Borrower to the effect set
forth in the preceding sentence (both as of the date of the giving of notice
relating to such Credit Event and, unless the Borrower otherwise notifies the
Administrative Agent prior to the date of such Credit Event, as of the date of
the occurrence of such Credit Event).  In addition, the Borrower shall be deemed
to have represented to the Administrative Agent and the Lenders at the time any
Loan is made that all conditions to the making of

 

41

--------------------------------------------------------------------------------


 

such Loan contained in this Article V. have been satisfied.  Unless set forth in
writing to the contrary, the making of a Loan by a Lender shall constitute a
certification by such Lender to the Administrative Agent and the other Lenders
that the conditions precedent for the Loans set forth in Sections 5.1. and 5.2.
that have not previously been waived by the Lenders in accordance with the terms
of this Agreement have been satisfied as of the Effective Date.

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

Section 6.1.  Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans, the Borrower represents and warrants to the
Administrative Agent and each Lender as follows:

 

(a)           Organization; Power; Qualification.  Each of the Borrower, the
other Loan Parties and the other Subsidiaries is a corporation, partnership or
other legal entity, duly organized or formed, validly existing and in good
standing under the jurisdiction of its incorporation or formation, has the power
and authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

 

(b)           Ownership Structure.  Part I of Schedule 6.1.(b) is, as of the
Agreement Date, a complete and correct list of all Subsidiaries of the Borrower
setting forth for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding any Equity Interest in such
Subsidiary, (iii) the nature of the Equity Interests held by each such Person,
(iv) the percentage of ownership of such Subsidiary represented by such Equity
Interests and (v) whether such Subsidiary is a Material Subsidiary, an Excluded
Subsidiary and/or a Foreign Subsidiary.  As of the Agreement Date, except as
disclosed in such Schedule, (A) each of the Borrower and its Subsidiaries owns,
free and clear of all Liens, and has the unencumbered right to vote, all
outstanding Equity Interests in each Person shown to be held by it on such
Schedule, (B) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (C) there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Person.  As of the Agreement Date,
Part II of Schedule 6.1.(b) correctly sets forth all Unconsolidated Affiliates
of the Borrower, including the correct legal name of such Person, the type of
legal entity which each such Person is, and all Equity Interests in such Person
held directly or indirectly by the Borrower.

 

(c)           Authorization of Loan Documents and Borrowings.  The Borrower has
the right and power, and has taken all necessary action to authorize it, to
borrow and obtain other extensions of credit hereunder.  The Borrower and each
other Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents and the
Fee Letter to which it is a party in accordance with their respective terms and
to consummate the transactions contemplated hereby and thereby.  The Loan
Documents and the Fee Letter to which the Borrower or any other Loan Party is a
party have been duly executed and delivered by the duly authorized officers of
such Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms, except
as the same may be limited by bankruptcy, insolvency, and

 

42

--------------------------------------------------------------------------------


 

other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein and as may be
limited by equitable principles generally.

 

(d)           Compliance of Loan Documents with Laws.  The execution, delivery
and performance of this Agreement,  the other Loan Documents to which any Loan
Party is a party and of the Fee Letter in accordance with their respective terms
and the borrowings and other extensions of credit hereunder do not and will not,
by the passage of time, the giving of notice, or both:  (i) require any
Governmental Approval or violate any Applicable Law (including all Environmental
Laws) relating to the Borrower or any other Loan Party; (ii) conflict with,
result in a breach of or constitute a default under the organizational documents
of any Loan Party, or any indenture, agreement or other instrument to which the
Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the Lenders.

 

(e)           Compliance with Law; Governmental Approvals.  Each of the
Borrower, the other Loan Parties and the other Subsidiaries is in compliance
with each Governmental Approval and all other Applicable Laws relating to it
except for noncompliances which, and Governmental Approvals the failure to
possess which, could not, individually or in the aggregate, reasonably be
expected to cause a Default or Event of Default or have a Material Adverse
Effect.

 

(f)            Title to Properties; Liens.  Part I of Schedule 6.1.(f) is, as of
the Agreement Date, a complete and correct listing of all real estate assets of
the Borrower, each other Loan Party and each other Subsidiary.  Each of the
Borrower, each other Loan Party and each other Subsidiary has good, marketable
and legal title to, or a valid leasehold interest in, its respective assets.  As
of the Agreement Date, there are no Liens against any assets of the Borrower,
any Subsidiary or any other Loan Party except for Permitted Liens.

 

(g)           Existing Indebtedness.  Schedule 6.1.(g) is, as of the Agreement
Date, a complete and correct listing of all Indebtedness (including all
Guarantees) of each of the Borrower, the other Loan Parties and the other
Subsidiaries, and if such Indebtedness is secured by any Lien, a description of
all of the property subject to such Lien. As of the Agreement Date, the
Borrower, the other Loan Parties and the other Subsidiaries have performed and
are in compliance with all of the terms of such Indebtedness and all instruments
and agreements relating thereto, and no default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute a default or event of default, exists with respect to any such
Indebtedness.

 

(h)           Material Contracts.  Schedule 6.1.(h) is, as of the Agreement
Date, a true, correct and complete listing of all Material Contracts.  Each of
the Borrower, the other Loan Parties and the other Subsidiaries that is party to
any Material Contract has performed and is in compliance with all of the terms
of such Material Contract, and no default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute such a default or event of default, exists with respect to any such
Material Contract.  All Operating Agreement Abstracts provided by the Borrower
to the Administrative Agent accurately summarize the relevant provisions of the
Operating Agreements required to be described therein, and such Operating
Agreement Abstracts are correct in all material respects.

 

(i)            Litigation.  Except as set forth on Schedule 6.1.(i), there are
no actions, suits or proceedings pending (nor, to the knowledge of any Loan
Party, are there any actions, suits or proceedings threatened, nor is there any
basis therefor) against or in any other way relating adversely to or affecting

 

43

--------------------------------------------------------------------------------


 

the Borrower, any other Loan Party, any other Subsidiary or any of their
respective property in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which, (i) could reasonably be expected
to have a Material Adverse Effect or (ii) in any manner draws into question the
validity or enforceability of any Loan Document or the Fee Letter.  There are no
strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened relating to, any Loan Party or any other Subsidiary that
could reasonably be expected to have a Material Adverse Effect.

 

(j)            Taxes.  All federal, state and other tax returns of the Borrower,
each other Loan Party and each other Subsidiary required by Applicable Law to be
filed have been duly filed, and all federal, state and other taxes, assessments
and other governmental charges or levies upon, each Loan Party, each other
Subsidiary and their respective properties, income, profits and assets which are
due and payable have been paid, except any such nonpayment or non-filing which
is at the time permitted under Section 7.6.  As of the Agreement Date, none of
the United States income tax returns of the Borrower, any other Loan Party or
any other Subsidiary is under audit.  All charges, accruals and reserves on the
books of the Borrower, the other Loan Parties and the other Subsidiaries in
respect of any taxes or other governmental charges are in accordance with GAAP.

 

(k)           Financial Statements.  The Borrower has furnished to each Lender
copies of the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries for the fiscal year ended December 31, 2011, and the
related audited consolidated statements of operations, shareholders’ equity and
cash flow for the fiscal year ended on such date, with the opinion thereon of
Ernst & Young LLP.  Such financial statements (including in each case related
schedules and notes) are complete and correct in all material respects and
present fairly, in accordance with GAAP consistently applied throughout the
periods involved, the consolidated financial position of the Borrower and its
consolidated Subsidiaries as at their respective dates and the results of
operations and the cash flow for such periods.  Neither the Borrower nor any of
its Subsidiaries has on the Agreement Date any material contingent liabilities,
liabilities, liabilities for taxes, unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments that
would be required to be set forth in its financial statements or notes thereto,
except as referred to or reflected or provided for in said financial statements.

 

(l)            No Material Adverse Change.  Since December 31, 2011, there has
been no material adverse change in the consolidated financial condition, results
of operations, business or prospects of the Borrower and its consolidated
Subsidiaries taken as a whole.  Each of the Borrower, the other Loan Parties and
the other Subsidiaries is Solvent.

 

(m)          REIT Status.  The Borrower qualifies as, and has elected to be
treated as, a REIT and is in compliance with all requirements and conditions
imposed under the Internal Revenue Code to allow the Borrower to maintain its
status as a REIT.

 

(n)           ERISA.

 

(i)            Each Benefit Arrangement is in compliance with the applicable
provisions of ERISA, the Internal Revenue Code and other Applicable Laws in all
material respects.  Except with respect to Multiemployer Plans, each Qualified
Plan (A) has received a favorable determination from the Internal Revenue
Service applicable to such Qualified Plan’s current remedial amendment cycle (as
defined in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely
filed for a favorable determination letter from the Internal Revenue Service
during its staggered remedial amendment cycle (as defined in 2007-44) and such
application is currently being processed by the Internal Revenue Service,
(C) had filed for a determination letter prior to its “GUST remedial amendment
period” (as defined in 2007-44) and received such determination letter and the
staggered remedial amendment cycle first following the GUST remedial

 

44

--------------------------------------------------------------------------------


 

amendment period for such Qualified Plan has not yet expired, or (D) is
maintained under a prototype plan and may rely upon a favorable opinion letter
issued by the Internal Revenue Service with respect to such prototype plan.  To
the best knowledge of the Borrower, nothing has occurred which would cause the
loss of its reliance on each Qualified Plan’s favorable determination letter or
opinion letter.

 

(ii)           With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715.  The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.

 

(iii)          Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (i) no ERISA Event has
occurred or is expected to occur; (ii) there are no pending, or to the best
knowledge of the Borrower, threatened, claims, actions or lawsuits or other
action by any Governmental Authority, plan participant or beneficiary with
respect to a Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

 

(o)           Absence of Default.  None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived:  (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by, any Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(p)           Environmental Laws.  In the ordinary course of business and from
time to time each of the Borrower, each other Loan Party and each other
Subsidiary conducts reviews of the effect of Environmental Laws on its
respective business, operations and properties, including without limitation,
its respective Properties.  Each of the Borrower, each other Loan Party and each
other Subsidiary: (i) is in compliance with all Environmental Laws applicable to
its business, operations and the Properties, (ii) has obtained all Governmental
Approvals which are required under Environmental Laws, and each such
Governmental Approval is in full force and effect, and (iii) is in compliance
with all terms and conditions of such Governmental Approvals, where with respect
to each of the immediately preceding clauses (i) through (iii) the failure to
obtain or to comply with could reasonably be expected to have a Material Adverse
Effect.  Except for any of the following matters that could not reasonably be
expected to have a Material Adverse Effect, no Loan Party has any knowledge of,
or has received notice of, any past, present, or pending releases, events,
conditions, circumstances, activities, practices, incidents, facts, occurrences,
actions, or plans that, with respect to any Loan Party or any other Subsidiary,
their respective businesses, operations or with respect to the Properties, may: 
(x) cause or contribute to an actual or alleged violation of or noncompliance
with Environmental Laws, (y) cause or contribute to any other potential
common-law or legal claim or other liability, or (z) cause any of the Properties
to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental

 

45

--------------------------------------------------------------------------------


 

Law and, with respect to the immediately preceding clauses (x) through (z) is
based on or related to the on-site or off-site manufacture, generation,
processing, distribution, use, treatment, storage, disposal, transport, removal,
clean up or handling, or the emission, discharge, release or threatened release
of any wastes or Hazardous Material, or any other requirement under
Environmental Law.  There is no civil, criminal, or administrative action, suit,
demand, claim, hearing, notice, or demand letter, mandate, order, lien, request,
investigation, or proceeding pending or, to the Borrower’s knowledge after due
inquiry, threatened, against the Borrower, any other Loan Party or any other
Subsidiary relating in any way to Environmental Laws which reasonably could be
expected to have a Material Adverse Effect.  As of the Agreement Date, none of
the Properties is listed on or proposed for listing on the National Priority
List promulgated pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 and its implementing regulations, or any
state or local priority list promulgated pursuant to any analogous state or
local law.  No Hazardous Materials have been transported, released, discharged
or disposed on any of the Properties other than (x) in compliance with all
applicable Environmental Laws or (y) as could not reasonably be expected to have
a Material Adverse Effect.

 

(q)           Investment Company.  None of the Borrower, any other Loan Party or
any other Subsidiary is (i) an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.

 

(r)            Margin Stock.  None of the Borrower, any other Loan Party or any
other Subsidiary is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose, whether immediate,
incidental or ultimate, of buying or carrying “margin stock” within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System.

 

(s)           Affiliate Transactions.  Except as permitted by Section 9.8. or as
otherwise set forth on Schedule 6.1.(s), none of the Borrower, any other Loan
Party or any other Subsidiary is a party to or bound by any agreement or
arrangement with any Affiliate.

 

(t)            Intellectual Property.  Each of the Loan Parties and each other
Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all patents, licenses, franchises, trademarks, trademark rights,
service marks, service mark rights,  trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of its businesses, without known conflict with any patent, license,
franchise, trademark, trademark right, service mark, service mark right, trade
secret, trade name, copyright, or other proprietary right of any other Person
except for such Intellectual Property, the absence of which, and for conflicts
which, could not reasonably be expected to have a Material Adverse Effect.  Each
of the Loan Parties and each other Subsidiary has taken all such steps as it
deems reasonably necessary to protect its respective rights under and with
respect to such Intellectual Property.  No material claim has been asserted by
any Person with respect to the use of any such Intellectual Property by the
Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any such Intellectual Property. 
The use of such Intellectual Property by the Borrower, the other Loan Parties
and the other Subsidiaries does not infringe on the rights of any Person,
subject to such claims and infringements as do not, in the aggregate, give rise
to any liabilities on the part of the Borrower, any other Loan Party or any
other Subsidiary that could reasonably be expected to have a Material Adverse
Effect.

 

(u)           Business.  As of the Agreement Date, the Borrower and its
Subsidiaries are engaged substantially in the business of the acquisition,
financing, ownership, development, leasing and tenancy (through TRSs) of lodging
and travel related properties and other businesses activities incidental
thereto.

 

46

--------------------------------------------------------------------------------


 

(v)           Broker’s Fees.  No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby.  No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower, any other Loan Party or any
other Subsidiary ancillary to the transactions contemplated hereby.

 

(w)          Accuracy and Completeness of Information.  All written information,
reports and other papers and data (other than financial projections and other
forward looking statements) furnished to the Administrative Agent or any Lender
by, on behalf of, or at the direction of, the Borrower, any other Loan Party or
any other Subsidiary were, at the time the same were so furnished, complete and
correct in all material respects, to the extent necessary to give the recipient
a true and accurate knowledge of the subject matter, or, in the case of
financial statements, present fairly, in accordance with GAAP consistently
applied throughout the periods involved, the financial position of the Persons
involved as at the date thereof and the results of operations for such periods
(subject, as to interim statements, to changes resulting from normal year end
audit adjustments and absence of full footnote disclosure).  All financial
projections and other forward looking statements prepared by or on behalf of the
Borrower, any other Loan Party or any other Subsidiary that have been or may
hereafter be made available to the Administrative Agent or any Lender were or
will be prepared in good faith based on reasonable assumptions.  No fact is
known to any Loan Party which has had, or may in the future have (so far as any
Loan Party can reasonably foresee), a Material Adverse Effect which has not been
set forth in the financial statements referred to in Section 6.1.(k) or in such
information, reports or other papers or data or otherwise disclosed in writing
to the Administrative Agent and the Lenders.  No document furnished or written
statement made to the Administrative Agent or any Lender in connection with the
negotiation, preparation or execution of, or pursuant to, this Agreement or any
of the other Loan Documents contains or will contain any untrue statement of a
material fact, or omits or will omit to state a material fact necessary in order
to make the statements contained therein not misleading.

 

(x)            Not Plan Assets; No Prohibited Transactions.  None of the assets
of the Borrower, any other Loan Party or any other Subsidiary constitutes “plan
assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.  Assuming that no Lender funds
any amount payable by it hereunder with “plan assets,” as that term is defined
in 29 C.F.R. 2510.3-101, the execution, delivery and performance of this
Agreement and the other Loan Documents, and the extensions of credit and
repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.

 

(y)           OFAC.  None of the Borrower, any of the other Loan Parties, any of
the other Subsidiaries, or any other Affiliate of the Borrower: (i) is a person
named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.

 

(z)            Unencumbered Assets.  As of the Agreement Date,
Schedule 6.1.(z) is a correct and complete list of all Unencumbered Assets. 
Each of the Properties included by the Borrower in

 

47

--------------------------------------------------------------------------------


 

calculations of Unencumbered Asset Value satisfies all of the requirements
contained in the definition of “Unencumbered Asset”.

 

(aa)         Insurance.  The Borrower or a Subsidiary maintains, or the related
Operating Agreement requires the Operator thereunder to maintain, with respect
to the Properties commercially reasonable insurance with financially sound and
reputable insurance companies.  As of the Agreement Date, neither the Borrower
nor any Subsidiary has received notice that any such insurance has been
cancelled, nonrenewed, or impaired in any way.

 

Section 6.2.  Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement.  All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, and at and as of the date of the occurrence of each Credit
Event, except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
expressly and specifically permitted hereunder.  All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Loans.

 

ARTICLE VII. AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

 

Section 7.1.  Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 9.4., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

 

Section 7.2.  Compliance with Applicable Law and Material Contracts.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with (a) all Applicable Law, including the obtaining of
all Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect and (b) all terms and conditions of
all Material Contracts to which it is a party.

 

48

--------------------------------------------------------------------------------


 

Section 7.3.  Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
(a) protect and preserve, or cause to be protected and preserved, all of its
respective material properties, including, but not limited to, all Intellectual
Property necessary to the conduct of its respective business, and maintain, or
cause to be maintained, in good repair, working order and condition all tangible
properties, ordinary wear and tear excepted, and (b) from time to time make or
cause to be made all needed and appropriate repairs, renewals, replacements and
additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

 

Section 7.4.  Conduct of Business.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in
Section 6.1.(u).

 

Section 7.5.  Insurance.

 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
maintain, or cause to be maintained, insurance (on a replacement cost basis)
with financially sound and reputable insurance companies against such risks and
in such amounts as is customarily maintained by Persons engaged in similar
businesses or as may be required by Applicable Law. The Borrower shall from time
to time deliver to the Administrative Agent upon request a detailed list,
together with copies of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.

 

Section 7.6.  Payment of Taxes and Claims.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge, or cause to be paid and discharged, when due
(a) all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or upon any properties belonging to it, and (b) all
lawful claims of materialmen, mechanics, carriers, warehousemen and landlords
for labor, materials, supplies and rentals which, if unpaid, might become a Lien
on any properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of such Person in accordance with GAAP.

 

Section 7.7.  Books and Records; Inspections.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities in accordance with GAAP and Applicable Law.  The
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, permit representatives of the Administrative Agent or any Lender to visit
and inspect any of their respective properties, to examine and make abstracts
from any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants (in the presence of an officer of the Borrower if
an Event of Default does not then exist), all at such reasonable times during
business hours and as often as may reasonably be requested and so long as no
Event of Default exists, with reasonable prior notice.  The Borrower shall be
obligated to

 

49

--------------------------------------------------------------------------------


 

reimburse the Administrative Agent and the Lenders for their costs and expenses
incurred in connection with the exercise of their rights under this Section only
if such exercise occurs while a Default or Event of Default exists.  If
requested by the Administrative Agent, the Borrower shall execute an
authorization letter addressed to its accountants authorizing the Administrative
Agent or any Lender to discuss the financial affairs of the Borrower, any other
Loan Party or any other Subsidiary with the Borrower’s accountants.

 

Section 7.8.  Use of Proceeds.

 

The Borrower will use the proceeds of Loans only for the repayment of
Indebtedness, the acquisition of Properties, working capital needs, dividend
payments and other general business purposes.  The Borrower shall not, and shall
not permit any other Loan Party or any other Subsidiary to, use any part of such
proceeds to purchase or carry, or to reduce or retire or refinance any credit
incurred to purchase or carry, any margin stock (within the meaning of
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System) or to extend credit to others for the purpose of purchasing or carrying
any such margin stock.

 

Section 7.9.  Environmental Matters.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply, or cause to be complied, with all Environmental Laws the
failure with which to comply could reasonably be expected to have a Material
Adverse Effect.  The Borrower shall comply, and shall cause each other Loan
Party and each other Subsidiary to comply, and the Borrower shall use, and shall
cause each other Loan Party and each other Subsidiary to use, commercially
reasonable efforts to cause all other Persons occupying, using or present on the
Properties to comply, with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect.  The
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, promptly take all actions and pay or arrange to pay all costs necessary for
it and for the Properties to comply with all Environmental Laws and all
Governmental Approvals the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, including actions to remove and
dispose of all Hazardous Materials and to clean up the Properties as required
under Environmental Laws.  The Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, promptly take, or cause to be taken, all
actions necessary to prevent the imposition of any Liens on any of their
respective properties arising out of or related to any Environmental Laws. 
Nothing in this Section shall impose any obligation or liability whatsoever on
the Administrative Agent or any Lender.

 

Section 7.10.  Further Assurances.

 

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

 

Section 7.11.  REIT Status.

 

The Borrower shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.

 

50

--------------------------------------------------------------------------------


 

Section 7.12.  Exchange Listing.

 

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or which is subject to
price quotations on The NASDAQ Global Market.

 

Section 7.13.  Guarantors.

 

(a)           Within 30 days of any Person becoming a Material Subsidiary (other
than an Excluded Subsidiary or a Foreign Subsidiary) after the Agreement Date,
the Borrower shall deliver to the Administrative Agent each of the following in
form and substance satisfactory to the Administrative Agent: (i) an Accession
Agreement executed by such Subsidiary and (ii) the items that would have been
delivered under subsections (iv) through (viii) and (xiv) of Section 5.1.(a) if
such Subsidiary had been a Material Subsidiary on the Agreement Date; provided,
however, promptly (and in any event within 30 days) upon any Excluded Subsidiary
ceasing to be subject to the restriction which prevented it from becoming a
Guarantor on the Effective Date or delivering an Accession Agreement pursuant to
this Section, such Subsidiary shall comply with the provisions of this Section.

 

(b)           The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor from the Guaranty so long as: (i) such Guarantor meets, or
will meet simultaneously with its release from the Guaranty, all of the
provisions of the definition of the term “Excluded Subsidiary” or has ceased to
be, or simultaneously with its release from the Guaranty will cease to be, a
Material Subsidiary; (ii) such Guarantor is not otherwise required to be a party
to the Guaranty under the immediately preceding subsection (a); (iii) no Default
or Event of Default shall then be in existence or would occur as a result of
such release, including without limitation, a Default or Event of Default
resulting from a violation of any of the covenants contained in Section 9.1.;
(iv) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct on and as of the date of such release with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
accurate on and as of such earlier date) and except for changes in factual
circumstances expressly permitted under the Loan Documents; and (v) the
Administrative Agent shall have received such written request at least 10
Business Days (or such shorter period as may be acceptable to the Administrative
Agent) prior to the requested date of release.  Delivery by the Borrower to the
Administrative Agent of any such request shall constitute a representation by
the Borrower that the matters set forth in the preceding sentence (both as of
the date of the giving of such request and as of the date of the effectiveness
of such request) are true and correct with respect to such request.

 

ARTICLE VIII. INFORMATION

 

For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

 

Section 8.1.  Quarterly Financial Statements.

 

As soon as available and in any event within 5 days after the same is filed with
the Securities and Exchange Commission (but in no event later than 45 days after
the end of each of the first, second and third fiscal quarters of the Borrower),
the unaudited consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such period and the related unaudited consolidated statements of
income, shareholders’ equity and cash flows of the Borrower and its Subsidiaries
for such period, setting forth in

 

51

--------------------------------------------------------------------------------


 

each case in comparative form the figures as of the end of and for the
corresponding periods of the previous fiscal year, all of which shall be
certified by the chief financial officer or chief accounting officer of the
Borrower, in his or her opinion, to present fairly, in accordance with GAAP as
then in effect, the consolidated financial position of the Borrower and its
Subsidiaries as at the date thereof and the results of operations for such
period (subject to normal year-end audit adjustments).  Together with such
financial statements, the Borrower shall deliver reports, in form and detail
satisfactory to the Administrative Agent, setting forth (a)  to the extent such
information is obtained from Operators, all capital expenditures made during the
fiscal quarter then ended; (b) a listing of all Properties acquired during such
fiscal quarter, including the minimum rent or expected minimum return of each
such Property, acquisition costs and related mortgage debt, (c) to the extent
such information is obtained from Operators, the Hotel Net Cash Flow for each
Hotel Pool and each Hotel that is not in a Hotel Pool, and (d) such other
information as the Administrative Agent may reasonably request.

 

Section 8.2.  Year-End Statements.

 

As soon as available and in any event within 5 days after the same is filed with
the Securities and Exchange Commission (but in no event later than 90 days after
the end of each fiscal year of the Borrower), the audited consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal year and
the related audited consolidated statements of income, shareholders’ equity and
cash flows of the Borrower and its Subsidiaries for such fiscal year, setting
forth in comparative form the figures as at the end of and for the previous
fiscal year, all of which shall be certified by (a) the chief financial officer
or chief accounting officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP as then in effect, the consolidated financial
position of the Borrower and its Subsidiaries as at the date thereof and the
results of operations for such period and (b) independent certified public
accountants of recognized national standing, whose certificate shall be
unqualified and who shall have authorized the Borrower to deliver such financial
statements and certification thereof to the Administrative Agent and the Lenders
pursuant to this Agreement.  Together with such financial statements, the
Borrower shall deliver a report, in form and detail reasonably satisfactory to
the Administrative Agent, setting forth the Hotel Net Cash Flow for each Hotel
Pool and each Hotel that is not in a Hotel Pool for such fiscal year to the
extent such information is obtained from Operators and such other information as
the Administrative Agent may reasonably request.

 

Section 8.3.  Compliance Certificate.

 

At the time the financial statements are furnished pursuant to the immediately
preceding Sections 8.1. and 8.2., and within 5 Business Days of the
Administrative Agent’s request with respect to any other fiscal period, a
certificate substantially in the form of Exhibit H (a “Compliance Certificate”)
executed on behalf of the Borrower by the chief financial officer or chief
accounting officer of the Borrower (a) setting forth in reasonable detail as of
the end of such quarterly accounting period or fiscal year, as the case may be,
the calculations required to establish whether the Borrower was in compliance
with the covenants contained in Section 9.1.; and (b) stating that, to the best
of his or her knowledge, information and belief after due inquiry, no Default or
Event of Default exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred and the steps being taken by
the Borrower with respect to such event, condition or failure.  The Borrower
shall also deliver a certificate (an “Unencumbered Asset Certificate”) executed
by the chief financial officer of the Borrower that: (i) sets forth a list of
all Unencumbered Assets and Unencumbered Mortgage Notes; and (ii) certifies that
all Unencumbered Assets and Unencumbered Mortgage Notes so listed fully qualify
as such under the applicable criteria for inclusion as an Unencumbered Asset or
Unencumbered Mortgage Note.

 

52

--------------------------------------------------------------------------------


 

Section 8.4.  Other Information.

 

(a)           Promptly upon receipt thereof, copies of all material reports, if
any, submitted to the Borrower or its Board of Trustees by its independent
public accountants, and in any event, all management reports;

 

(b)           Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;

 

(c)           Promptly upon the mailing thereof to the shareholders of the
Borrower generally, copies of all financial statements, reports and proxy
statements so mailed and promptly upon the issuance thereof copies of all press
releases issued by the Borrower, any Subsidiary or any other Loan Party;

 

(d)           If any ERISA Event shall occur that individually, or together with
any other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Borrower setting forth details as to such occurrence
and the action, if any, which the Borrower or applicable member of the ERISA
Group is required or proposes to take;

 

(e)           To the extent any Loan Party or any other Subsidiary is aware of
the same, prompt notice of the commencement of any proceeding or investigation
by or before any Governmental Authority and any action or proceeding in any
court or other tribunal or before any arbitrator against or in any other way
relating adversely to, or adversely affecting, any Loan Party or any other
Subsidiary or any of their respective properties, assets or businesses which
could reasonably be expected to have a Material Adverse Effect, and prompt
notice of the receipt of notice that any United States income tax returns of any
Loan Party or any other Subsidiary are being audited;

 

(f)            A copy of any amendment to the certificate or articles of
incorporation or formation, bylaws, partnership agreement or other similar
organizational documents of the Borrower or any other Loan Party promptly upon
the Administrative Agent’s request;

 

(g)           Prompt notice of any change in the senior management of the
Borrower, any other Loan Party or any other Subsidiary, and any change in the
business, assets, liabilities, financial condition, results of operations or
business prospects of any Loan Party or any other Subsidiary which has had, or
could reasonably be expected to have, a Material Adverse Effect;

 

(h)           Prompt notice of the occurrence of any of the following promptly
upon a Responsible Officer obtaining knowledge thereof:  (i) Default or Event of
Default or (ii) any event which constitutes or which with the passage of time,
the giving of notice, or otherwise, would constitute a default or event of
default by the Borrower, any Subsidiary or any other Loan Party under any
Material Contract to which any such Person is a party or by which any such
Person or any of its respective properties may be bound;

 

(i)            Prompt notice of any order, judgment or decree in excess of
$5,000,000 having been entered against any Loan Party or any other Subsidiary or
any of their respective properties or assets;

 

53

--------------------------------------------------------------------------------


 

(j)            Prompt notice if the Borrower, any Subsidiary or any other Loan
Party shall receive any notification from any Governmental Authority alleging a
violation of any Applicable Law or any inquiry which could reasonably be
expected to have a Material Adverse Effect;

 

(k)           Prompt notice of the acquisition, incorporation or other creation
of any Material Subsidiary, the purpose for such Subsidiary, the nature of the
assets and liabilities thereof and whether such Subsidiary is a Wholly Owned
Subsidiary of the Borrower;

 

(l)            Promptly upon the request of the Administrative Agent, evidence
of the Borrower’s calculation of the Ownership Share with respect to a
Subsidiary or an Unconsolidated Affiliate, such evidence to be in form and
detail satisfactory to the Administrative Agent;

 

(m)          Promptly, upon the Borrower becoming aware of any change in the
Borrower’s Credit Rating, a certificate stating that the Borrower’s Credit
Rating has changed and the new Credit Rating that is in effect;

 

(n)           Promptly, upon each request, information identifying the Borrower
as a Lender may request in order to comply with the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001));

 

(o)           Promptly, and in any event within 3 Business Days after the
Borrower obtains knowledge thereof, written notice of the occurrence of any of
the following:  (i) the Borrower, any Loan Party or any other Subsidiary shall
receive notice that any violation of or noncompliance with any Environmental Law
has or may have been committed or is threatened; (ii) the Borrower, any Loan
Party or any other Subsidiary shall receive notice that any administrative or
judicial complaint, order or petition has been filed or other proceeding has
been initiated, or is about to be filed or initiated against any such Person
alleging any violation of or noncompliance with any Environmental Law or
requiring any such Person to take any action in connection with the release or
threatened release of Hazardous Materials; (iii) the Borrower, any Loan Party or
any other Subsidiary shall receive any notice from a Governmental Authority or
private party alleging that any such Person may be liable or responsible for any
costs associated with a response to, or remediation or cleanup of, a release or
threatened release of Hazardous Materials or any damages caused thereby; or
(iv) the Borrower, any Loan Party or any other Subsidiary shall receive notice
of any other fact, circumstance or condition that could reasonably be expected
to form the basis of an environmental claim, in each case, where the matters
covered by such notice(s) under clauses (i) through (iv), whether individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect;

 

(p)           Promptly upon  the giving or receipt thereof by the Borrower or
any Subsidiary, a copy of any notice alleging that any party to any Material
Contract is in default of its obligations thereunder;

 

(q)           If requested by the Administrative Agent and available to the
Borrower or any Subsidiary on a nonconfidential basis, the Borrower shall
deliver to the Administrative Agent the same reports and information with
respect to each material mortgagor under any Mortgage Note and with respect to
each material Operator as is required by Sections 8.1. and 8.2. with respect to
the Borrower, except that: (i) every reference to the Borrower and its
Subsidiaries shall be deemed to refer to such material mortgagor or Operator;
and (ii) the time periods within which the Borrower shall deliver such reports
as to material mortgagors and Operators shall each be 30 days longer than the
time periods set forth in Sections 8.1. and 8.2.;

 

(r)            In order to add any Hotel or Hotel Pool, Travel Center or Other
Property to Unencumbered Assets or add any Mortgage Note to Unencumbered
Mortgage Notes, the Borrower must

 

54

--------------------------------------------------------------------------------


 

deliver to the Administrative Agent an Unencumbered Asset Certificate reflecting
such addition, together with a statement of:  (i)  the acquisition cost of such
Hotel, Hotel Pool, Travel Center or Other Property or Mortgage Note; and (ii) 
the same information that the Borrower would be required to include in a
Compliance Certificate.  The Borrower shall provide the Administrative Agent
with Due Diligence Reports for any Hotel or Hotel Pool, Travel Center or Other
Property added to Unencumbered Assets within 20 days of its delivery to the
Administrative Agent of the Unencumbered Asset Certificate that added such Hotel
or Hotel Pool, Travel Center or Other Property to Unencumbered Assets;

 

(s)           Within 10 Business Days after any disposition by the Borrower, any
Subsidiary or any other Loan Party of any Unencumbered Asset or Unencumbered
Mortgage Note, or after any Hotel, Hotel Pool, Travel Center or Other Property
or Mortgage Note ceases to qualify as an Unencumbered Asset or Unencumbered
Mortgage Note, as applicable, the Borrower shall deliver to the Administrative
Agent an Unencumbered Asset Certificate reflecting such removal or
disqualification, together with a statement of:  (i) the identity of the Hotel,
Hotel Pool, Travel Center or Other Property or Mortgage Note being disposed of
or disqualified, and (ii) the Unencumbered Asset Value attributable to such
Hotel, Hotel Pool, Travel Center or Other Property or Mortgage Note. The
Borrower also may voluntarily remove any Hotel or Hotel Pool, any Travel Center
or Other Property from Unencumbered Assets or any Mortgage Note from
Unencumbered Mortgage Notes by delivering to the Administrative Agent an
Unencumbered Asset Certificate reflecting such removal, together with a
statement (a) that no Default or Event of Default then exists or would, upon the
occurrence of such event or with the passage of time, result from such removal,
and (b) of (i) the identity of the Unencumbered Asset or Unencumbered Mortgage
Note being removed, and (ii) the Unencumbered Asset Value attributable to such
Unencumbered Asset or Unencumbered Mortgage Note; and

 

(t)            From time to time and promptly upon each request, such data,
certificates, reports, statements, opinions of counsel, documents or further
information regarding any Property or the business, assets, liabilities,
financial condition, results of operations or business prospects of the
Borrower, any of its Subsidiaries, or any other Loan Party as the Administrative
Agent or any Lender may reasonably request.

 

Section 8.5.  Electronic Delivery of Certain Information.

 

(a)           Documents required to be delivered pursuant to the Loan Documents
shall be delivered by electronic communication and delivery, including, the
Internet, e-mail or intranet websites to which the Administrative Agent and each
Lender have access (including a commercial, third-party website such as
www.sec.com <http://www.sec.com> or a website sponsored or hosted by the
Administrative Agent or the Borrower) provided that the foregoing shall not
apply to (i) notices to any Lender pursuant to Article II. and (ii) any Lender
that has notified the Administrative Agent and the Borrower that it cannot or
does not want to receive electronic communications.  The Administrative Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications.  Documents or
notices delivered electronically shall be deemed to have been delivered
twenty-four (24) hours after the date and time on which the Administrative Agent
or the Borrower posts such documents or the documents become available on a
commercial website and the Administrative Agent or Borrower notifies each Lender
of said posting and the Borrower notifies Administrative Agent of said posting
by causing an e-mail notification to be sent to an e-email address specified
from time to time by the Administrative Agent and provides a link thereto
provided (x) if such notice or other communication is not sent or posted during
the normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 10:00 a.m. Eastern time on the next business day
for the recipient and (y) if the deemed time of delivery occurs on a day that is
not a business day for the recipient, the deemed time of delivery shall be
10:00 a.m. Eastern time on the next business day for the recipient. 
Notwithstanding anything

 

55

--------------------------------------------------------------------------------


 

contained herein, in every instance the Borrower shall be required to provide
paper copies of the certificate required by Section 8.3. to the Administrative
Agent and shall deliver paper copies of any documents to the Administrative
Agent or to any Lender that requests such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender.  Except for the certificates required by Section 8.3., the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery.  Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.

 

(b)           Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.

 

Section 8.6.  Public/Private Information.

 

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower.  Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”.

 

Section 8.7.  USA Patriot Act Notice; Compliance.

 

The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution.  Consequently, a Lender
(for itself and/or as Administrative Agent for all Lenders hereunder) may from
time-to-time request, and the Borrower shall, and shall cause the other Loan
Parties to, provide to such Lender, such Loan Party’s name, address, tax
identification number and/or such other identification information as shall be
necessary for such Lender to comply with federal law.  An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.

 

ARTICLE IX. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

 

Section 9.1.  Financial Covenants.

 

(a)           Leverage Ratio.  The Borrower shall not permit the ratio of
(i) Total Indebtedness to (ii) Total Asset Value to exceed 0.60 to 1.00 at any
time.

 

(b)           Minimum Fixed Charge Coverage Ratio.  The Borrower shall not
permit the ratio of (i) Adjusted EBITDA for the fiscal quarter of the Borrower
most recently ending to (ii) Fixed Charges for such period, to be less than 1.50
to 1.00 at any time.

 

56

--------------------------------------------------------------------------------


 

(c)           Secured Indebtedness.  The Borrower shall not permit the ratio of
(i) Secured Indebtedness of the Borrower and its Subsidiaries to (ii) Total
Asset Value to be greater than 0.350 to 1.00 at any time.

 

(d)           Unencumbered Leverage Ratio.  The Borrower shall not permit the
ratio of (i) Unencumbered Asset Value to (ii) Unsecured Indebtedness, to be less
than 1.670 to 1.00 at any time.

 

(e)           Unencumbered Interest Coverage Ratio.  The Borrower shall not
permit the ratio of (i) Unencumbered EBITDA to (ii) Unsecured Debt Service for
the Borrower’s fiscal quarter most recently ending, to be less than 2.00 to 1.00
at any time.

 

(f)            Minimum Tangible Net Worth.  The Borrower shall not permit
Tangible Net Worth at any time to be less than (i) $2,250,000,000 plus (ii) 75%
of the Net Proceeds of all Equity Issuances effected by the Borrower or any
Subsidiary (other than Equity Issuances to the Borrower or any Subsidiary) after
June 30, 2011.

 

(g)           Total Assets Owned by Borrower and Guarantors.  The Borrower shall
not permit the amount of Total Asset Value directly owned by the Borrower and
the Guarantors to be less than 95.0% of Total Asset Value (excluding the amount
of Total Asset Value, if any, then attributable to Excluded Subsidiaries and
Foreign Subsidiaries).

 

(h)           Permitted Investments.  The Borrower shall not, and shall not
permit any Loan Party or other Subsidiary to, make an Investment in or otherwise
own the following items which would cause the aggregate value of such holdings
of such Persons to exceed the following percentages of Total Asset Value at any
time:

 

(i)            Investments in Unconsolidated Affiliates and other Persons that
are not Subsidiaries, such that the aggregate value of such Investments
(determined in a manner consistent with the definition of Total Asset Value or,
if not contemplated under the definition of Total Asset Value, as determined in
accordance with GAAP) exceeds 10.0% of Total Asset Value at any time;

 

(ii)           Assets Under Development, such that the aggregate Construction
Budget for all such Assets Under Development exceeds 15.0% of Total Asset Value
at any time; for purposes of this clause: (x) “Construction Budget” means the
fully-budgeted costs for the acquisition and construction of a given piece of
Property (including without limitation, the cost of acquiring such piece of
Property (except to the extent any portion thereof is Unimproved Land included
in the immediately following clause (v), reserves for construction interest and
operating deficits, tenant improvements, leasing commissions, and infrastructure
costs)), as reasonably determined by the Borrower in good faith and (y) real
property under construction to be (but not yet) acquired by the Borrower or a
Subsidiary upon completion of construction pursuant to a contract in which the
seller of such real property is required to complete construction prior to, and
as a condition precedent to, such acquisition, shall be subject to this
subsection;

 

(iii)          Property leased by the Borrower or any Subsidiary as lessee
pursuant to a ground lease, including any Ground Lease (other than any Ground
Lease having a remaining term of at least 50 years (taking into account
extensions which may be effected by the lessee without the consent of the
lessor)), such that the aggregate book value of such Property exceeds 15.0% of
Total Asset Value at any time;

 

57

--------------------------------------------------------------------------------


 

(iv)          Mortgage Receivables, such that the aggregate book value of such
Mortgage Receivables exceeds 5.0% of Total Asset Value at any time; and

 

(v)           Unimproved Land such that the aggregate book value of all such
Unimproved Land exceeds 5.0% of Total Asset Value at any time.

 

In addition to the foregoing limitations, the aggregate value of all of the
items subject to the limitations in the preceding clauses (i) through (v) shall
not exceed 30.0% of Total Asset Value at any time.

 

(i)            Dividends and Other Restricted Payments.   Subject to the
following sentence, if an Event of Default exists, the Borrower shall not, and
shall not permit any of its Subsidiaries to, declare or make any Restricted
Payments except that the Borrower may declare and make cash distributions to its
shareholders in an aggregate amount not to exceed the minimum amount necessary
for the Borrower to remain in compliance with Section 7.11. and Subsidiaries may
pay Restricted Payments to the Borrower or any other Subsidiary.  If an Event of
Default specified in Section 10.1.(a), Section 10.1.(e) or
Section 10.1.(f) shall exist, or if as a result of the occurrence of any other
Event of Default any of the Obligations have been accelerated pursuant to
Section 10.2.(a), the Borrower shall not, and shall not permit any Subsidiary
to, make any Restricted Payments to any Person except that Subsidiaries may pay
Restricted Payments to the Borrower or any other Subsidiary.

 

Section 9.2.  Negative Pledge.

 

(a)           The Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, create, assume, or incur any Lien (other than
Permitted Liens) upon any of its properties, assets, income or profits of any
character whether now owned or hereafter acquired if immediately prior to the
creation, assumption or incurring of such Lien, or immediately thereafter, a
Default or Event of Default is or would be in existence, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 9.1.

 

(b)           The Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary (other than an Excluded Subsidiary) to, enter into,
assume or otherwise be bound by any Negative Pledge except for a Negative Pledge
contained in (i) an agreement (x) evidencing Indebtedness which (A) the
Borrower, such Loan Party or such Subsidiary may create, incur, assume, or
permit or suffer to exist without violation of this Agreement and (B)  is
secured by a Lien permitted to exist under the Loan Documents, and (y) which
prohibits the creation of any other Lien on only the property securing such
Indebtedness as of the date such agreement was entered into; or (ii) an
agreement relating to the sale of a Subsidiary or assets pending such sale,
provided that in any such case the Negative Pledge applies only to the
Subsidiary or the assets that are the subject of such sale.

 

Section 9.3.  Restrictions on Intercompany Transfers.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than an Excluded Subsidiary) to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary (other than an Excluded Subsidiary)
to: (a) pay dividends or make any other distribution on any of such Subsidiary’s
capital stock or other equity interests owned by the Borrower or any Subsidiary;
(b) pay any Indebtedness owed to the Borrower or any Subsidiary; (c) make loans
or advances to the Borrower or any Subsidiary; or (d) transfer any of its
property or assets to the Borrower or any Subsidiary; other than (i) with
respect to clauses (a) through (d) those encumbrances or restrictions contained
in  any Loan Document or, (ii) with respect to clause (d), customary provisions
restricting assignment of any agreement entered into by

 

58

--------------------------------------------------------------------------------


 

the Borrower, any other Loan Party or any Subsidiary in the ordinary course of
business.  Notwithstanding anything to the contrary in the foregoing, the
restrictions in this Section shall not apply to any provision of any Guaranty
entered into by the Borrower, any Loan Party or any other Subsidiary relating to
the Indebtedness of any Subsidiary permitted to be incurred hereunder, which
provision subordinates any rights of Borrower, other Loan Party or any other
Subsidiary to payment from such Subsidiary to the payment in full of such
Indebtedness.

 

Section 9.4.  Merger, Consolidation, Sales of Assets and Other Arrangements.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (i) enter into any transaction of merger or consolidation;
(ii) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; provided, however, that:

 

(a)           any of the actions described in the immediately preceding
clauses (i) through (iii) may be taken with respect to any Subsidiary or any
other Loan Party (other than the Borrower) so long as immediately prior to the
taking of such action, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence;

 

(b)           the Borrower, its Subsidiaries and the other Loan Parties may
lease and sublease their respective assets, as lessor or sublessor (as the case
may be), in the ordinary course of their business;

 

(c)           a Person may merge with and into the Borrower so long as (i) the
Borrower is the survivor of such merger, (ii) immediately prior to such merger,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default is or would be in existence; and (iii) the Borrower shall have given
the Administrative Agent and the Lenders at least 10 Business Days’ prior
written notice of such merger (except that such prior notice shall not be
required in the case of the merger of a Subsidiary with and into the Borrower);
and

 

(d)           the Borrower and each Subsidiary may sell, transfer or dispose of
assets among themselves.

 

Section 9.5.  Plans.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.  The  Borrower shall not cause or
permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.

 

Section 9.6.  Fiscal Year.

 

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.

 

59

--------------------------------------------------------------------------------


 

Section 9.7.  Modifications of Organizational Documents, Business Management
Agreement and Property Management Agreement and Other Material Contracts.

 

(a)           The Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, amend, supplement, restate or otherwise modify its
certificate or articles of incorporation or formation, by-laws, operating
agreement, declaration of trust, partnership agreement or other applicable
organizational document if such amendment, supplement, restatement or other
modification (a) could reasonably be expected to be adverse to the interest of
the Lenders in any material respect or (b) could reasonably be expected to have
a Material Adverse Effect.

 

(b)           The Borrower shall not default in any material respect in the
performance of any of its obligations under the Business Management Agreement or
the Property Management Agreement or permit the Business Management Agreement or
the Property Management Agreement to be canceled or terminated prior to its
stated maturity.  The Borrower shall not enter into any material amendment,
modification or waiver of or with respect to any of the terms of the Business
Management Agreement or the Property Management Agreement, except for extensions
thereof.  With respect to Material Contracts other than the Business Management
Agreement and the Property Management Agreement, the Borrower shall not, and
shall not permit any Subsidiary or other Loan Party to, enter into any amendment
or modification to any such Material Contract which could reasonably be expected
to have a Material Adverse Effect.  With respect to any Operating Agreement or
Ancillary Agreement relating to any Unencumbered Asset, the Borrower shall not,
and shall not permit any Subsidiary or other Loan Party to, enter into any
amendment or modification to any such agreement if (a) such amendment or
modification could reasonably be expected to have a Material Adverse Effect or
(b) after giving pro forma effect to such amendment or modification, a Default
or Event of Default could reasonably be expected to occur, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 9.1.  In connection with any amendment or
modification to any Operating Agreement or Ancillary Agreement relating to any
Unencumbered Asset, the Borrower shall deliver to the Administrative Agent,
within 10 Business Days’ of the Administrative Agent’s request, a Compliance
Certificate calculated on a pro forma basis giving effect to such amendment or
modification.

 

Section 9.8.  Transactions with Affiliates.

 

The Borrower shall not permit to exist or enter into, and shall not permit any
other Loan Party or any other Subsidiary to permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) as set forth on
Schedule 6.1.(s) or (b) (i) transactions in the ordinary course of the Borrower,
such other Loan Party or such Subsidiary and (ii) pursuant to the reasonable
requirements of the business of the Borrower, such other Loan Party or such
other Subsidiary and upon fair and reasonable terms which are no less favorable
to the Borrower, such other Loan Party or such other Subsidiary than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate; provided, however, that the Borrower, a Loan Party or any other
Subsidiary may enter into an Operating Agreement with an Affiliate outside of
the ordinary course of business of the Borrower, such other Loan Party or such
other Subsidiary so long as such Operating Agreement complies with the terms of
the immediately preceding clause (b)(ii).

 

Section 9.9.  Environmental Matters.

 

The Borrower shall not, and shall not permit any other Loan Party, any other
Subsidiary or any other Person to, use, generate, discharge, emit, manufacture,
handle, process, store, release, transport, remove, dispose of or clean up any
Hazardous Materials on, under or from the Properties in violation of any
Environmental Law or in a manner that could lead to any environmental claim or
pose a risk to human health, safety or the environment, in each case, that could
reasonably be expected to have a

 

60

--------------------------------------------------------------------------------


 

Material Adverse Effect.  Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender.

 

Section 9.10.  Derivatives Contracts.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to enter into or become obligated in respect of, Derivatives
Contracts, other than Derivatives Contracts entered into by the Borrower, any
such Loan Party or any such Subsidiary in the ordinary course of business and
which establish an effective hedge in respect of liabilities, commitments or
assets held or reasonably anticipated by the Borrower, such other Loan Party or
such other Subsidiary.

 

ARTICLE X. DEFAULT

 

Section 10.1.  Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)           Default in Payment.  The Borrower (i) shall fail to pay when due
under this Agreement or any other Loan Document (whether upon demand, at
maturity, by reason of acceleration or otherwise) the principal of any of the
Loans or (ii) shall fail to pay when due any interest on any of the Loans or any
of the other payment Obligations owing by the Borrower under this Agreement, any
other Loan Document or the Fee Letter or any other Loan Party shall fail to pay
when due any payment Obligation owing by such other Loan Party under any Loan
Document to which it is a party, and, in the case of a failure described in this
clause (ii), such failure shall continue for a period of 5 Business Days.

 

(b)           Default in Performance.

 

(i)            Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Section 8.4.(h) or Article IX.; or

 

(ii)           Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement contained in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section, and
in the case of this subsection (b)(ii) only, such failure shall continue for a
period of 30 days after the earlier of (x) the date upon which a Responsible
Officer of the Borrower or such other Loan Party obtains knowledge of such
failure or (y) the date upon which the Borrower has received written notice of
such failure from the Administrative Agent.

 

(c)           Misrepresentations.  Any written statement, representation or
warranty made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished by, or at the
direction of, any Loan Party to the Administrative Agent or any Lender, shall at
any time prove to have been incorrect or misleading, in light of the
circumstances in which made or deemed made, in any material respect when
furnished or made or deemed made.

 

61

--------------------------------------------------------------------------------


 

(d)           Indebtedness Cross-Default.

 

(i)            The Borrower, any other Loan Party or any other Subsidiary shall
fail to pay when due and payable the principal of, or interest on, any
Indebtedness (other than the Loans) having an aggregate outstanding principal
amount (or, in the case of any Derivatives Contract, having a Derivatives
Termination Value) of, in each case individually or in the aggregate with all
other Indebtedness as to which such a failure exists, of an aggregate
outstanding principal amount greater than or equal to (A) $25,000,000 in the
case of Indebtedness that is not Nonrecourse Indebtedness or (B) $75,000,000 in
the case of Indebtedness that is Nonrecourse Indebtedness (“Material
Indebtedness”); or

 

(ii)           (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof; or

 

(iii)          Any other event shall have occurred and be continuing which, with
or without the passage of time, the giving of notice, or otherwise, would permit
any holder or holders of any Material Indebtedness, any trustee or agent acting
on behalf of such holder or holders or any other Person, to accelerate the
maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid or repurchased prior to its stated maturity; or

 

(iv)          An Event of Default under and as defined in the Existing Credit
Agreement shall occur.

 

(e)           Voluntary Bankruptcy Proceeding.  The Borrower, any other Loan
Party or any other Subsidiary (other than (x) a Guarantor that, together with
all other Guarantors then subject to a bankruptcy proceeding or other proceeding
or condition described in this subsection or the immediately following
subsection, does not account for more than $25,000,000 of Total Asset Value, or
(y) a Subsidiary that, together with all other Subsidiaries then subject to a
bankruptcy proceeding or other proceeding or condition described in this
subsection or the immediately following subsection, does not account for more
than $50,000,000 of Total Asset Value) shall:  (i) commence a voluntary case
under the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter
in effect); (ii) file a petition seeking to take advantage of any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection (f); (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

(f)            Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against the Borrower, any other Loan Party or any other
Subsidiary (other than (x) a Guarantor that, together with all other Guarantors
then subject to a bankruptcy proceeding or other proceeding or condition
described in this subsection or the immediately preceding subsection, does not
account for more than $25,000,000 of Total Asset Value, or (y) a Subsidiary
that, together with all other Subsidiaries then subject to a bankruptcy
proceeding or other proceeding or condition described in this subsection or the

 

62

--------------------------------------------------------------------------------


 

immediately preceding subsection, does not account for more than $50,000,000 of
Total Asset Value) in any court of competent jurisdiction seeking:  (i) relief
under the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter
in effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and in the case of either clause (i) or
(ii) such case or proceeding shall continue undismissed or unstayed for a period
of 60 consecutive calendar days, or an order granting the remedy or other relief
requested in such case or proceeding against the Borrower, such Subsidiary or
such other Loan Party(including, but not limited to, an order for relief under
such Bankruptcy Code or such other federal bankruptcy laws) shall be entered.

 

(g)           Revocation of Loan Documents.  Any Loan Party shall (or shall
attempt to) disavow, revoke or terminate any Loan Document or the Fee Letter to
which it is a party or shall otherwise challenge or contest in any action, suit
or proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or the Fee Letter or any Loan Document or
the Fee Letter shall cease to be in full force and effect (except as a result of
the express terms thereof).

 

(h)           Judgment.  A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Borrower,
any other Loan Party, or any other Subsidiary by any court or other tribunal and
(i) such judgment or order shall continue for a period of 30 days without being
paid, stayed or dismissed through appropriate appellate proceedings and
(ii) either (A) the amount of such judgment or order (x) for which insurance has
not been acknowledged in writing by the applicable insurance carrier (or the
amount as to which the insurer has denied liability) or (y) is not otherwise
subject to indemnification or reimbursement on reasonable terms and conditions
by Persons reasonably likely to honor such indemnification or reimbursement
obligations, exceeds, individually or together with all other such judgments or
orders entered against (1) the Borrower or any Guarantor $25,000,000, or (2) any
other Subsidiaries, $50,000,000, or (B) in the case of an injunction or other
non-monetary relief, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect.

 

(i)            Attachment.  A warrant, writ of attachment, execution or similar
process shall be issued against any property of the Borrower, any other Loan
Party or any other Subsidiary, which exceeds, individually or together with all
other such warrants, writs, executions and processes, (1) for the Borrower or
any Guarantor, $25,000,000, or (2) for any other Subsidiaries, $50,000,000, and
such warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of 30 days; provided, however, that if a bond has
been issued in favor of the claimant or other Person obtaining such warrant,
writ, execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of the Borrower or any
Subsidiary.

 

(j)            ERISA.

 

(i)            Any ERISA Event shall have occurred that results or could
reasonably be expected to result in liability to any member of the ERISA Group
aggregating in excess of $10,000,000; or

 

(ii)           The “benefit obligation” of all Plans exceeds the “fair market
value of plan assets” for such Plans by more than $10,000,000, all as
determined, and with such terms defined, in accordance with FASB ASC 715.

 

63

--------------------------------------------------------------------------------


 

(k)           Loan Documents.  An Event of Default (as defined therein) shall
occur under any of the other Loan Documents.

 

(l)            Change of Control.

 

(i)            Any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that a Person will be deemed to have
“beneficial ownership” of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 15% of the total voting power of
the then outstanding voting stock of the Borrower; or

 

(ii)           During any period of 12 consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Trustees of the Borrower (together with any new
trustees whose election by such Board or whose nomination for election by the
shareholders of the Borrower was approved by a vote of a majority of the
trustees then still in office who were either trustees at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Trustees of the
Borrower then in office; or

 

(iii)          RMR shall cease for any reason to act as the sole business
manager for the Borrower.

 

Section 10.2.  Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)           Acceleration; Termination of Facilities.

 

(i)            Automatic.  Upon the occurrence of an Event of Default specified
in Sections 10.1.(e) or 10.1.(f), (A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding and (B) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties.

 

(ii)           Optional.  If any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders shall
declare (A) the principal of, and accrued interest on, the Loans and the Notes
at the time outstanding and (B) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties.

 

(b)           Loan Documents.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise any and all of its rights under any and all of the other Loan
Documents.

 

64

--------------------------------------------------------------------------------


 

(c)           Applicable Law.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise all other rights and remedies it may have under any Applicable Law.

 

(d)           Appointment of Receiver.  To the extent permitted by Applicable
Law, the Administrative Agent and the Lenders shall be entitled to the
appointment of a receiver for the assets and properties of the Borrower and its
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the property and/or
the business operations of the Borrower and its Subsidiaries and to exercise
such power as the court shall confer upon such receiver.

 

(e)           Specified Derivatives Contract Remedies.  Notwithstanding any
other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent or the Lenders, and without limitation of other
remedies available to such Specified Derivatives Provider under contract or
Applicable Law, in each case, in accordance with the terms of the applicable
Specified Derivatives Contract, to undertake any of the following:  (a) to
declare an event of default, termination event or other similar event under any
Specified Derivatives Contract and to create an “Early Termination Date” (as
defined therein) in respect thereof, (b) to determine net termination amounts in
respect of any and all Specified Derivatives Contracts in accordance with the
terms thereof, and to set off amounts among such contracts, (c) to set off or
proceed against deposit account balances, securities account balances and other
property and amounts held by such Specified Derivatives Provider pursuant to any
Derivatives Support Document, including any “Posted Collateral” (as defined in
any credit support annex included in any such Derivatives Support Document to
which such Specified Derivatives Provider may be a party), and (d) to prosecute
any legal action against the Borrower, any Loan Party or other Subsidiary to
enforce or collect net amounts owing to such Specified Derivatives Provider
pursuant to any Specified Derivatives Contract.

 

Section 10.3.  Marshaling; Payments Set Aside.

 

None of the Administrative Agent, any Lender or any Specified Derivatives
Provider shall be under any obligation to marshal any assets in favor of any
Loan Party or any other party or against or in payment of any or all of the
Obligations or the Specified Derivatives Obligations.  To the extent that any
Loan Party makes a payment or payments to the Administrative Agent, any Lender
or any Specified Derivatives Provider, or the Administrative Agent, any Lender
or any Specified Derivatives Provider enforces its respective security interests
or exercises its respective rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Obligations or Specified Derivatives Obligations,
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or setoff had not occurred.

 

Section 10.4.  Allocation of Proceeds.

 

If an Event of Default exists and maturity of any of the Obligations has been
accelerated, all payments received by the Administrative Agent (or any Lender as
a result of its exercise of remedies pursuant to Section 12.4.) under any of the
Loan Documents, in respect of any principal of or interest on the Obligations or
any other amounts payable by the Borrower hereunder or thereunder, shall be
applied in the following order and priority:

 

65

--------------------------------------------------------------------------------


 

(a)           amounts due to the Administrative Agent and the Lenders in respect
of expenses due under Section 12.2. until paid in full, and then Fees;

 

(b)           payments of interest on the Loans to be applied for the ratable
benefit of the Lenders;

 

(c)           payments of principal of the Loans to be applied for the ratable
benefit of the Lenders;

 

(d)           amounts due to the Administrative Agent and the Lenders pursuant
to Sections 11.6. and 12.10.;

 

(e)           payments of all other Obligations and other amounts due under any
of the Loan Documents, to be applied for the ratable benefit of the Lenders; and

 

(f)            any amount remaining after application as provided above, shall
be paid to the Borrower or whomever else may be legally entitled thereto.

 

Section 10.5.  Performance by Administrative Agent.

 

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein.  In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid.  Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

 

Section 10.6.  Rights Cumulative.

 

The rights and remedies of the Administrative Agent, the Lenders and the
Specified Derivatives Providers under this Agreement, each of the other Loan
Documents, the Fee Letter and Specified Derivatives Contracts shall be
cumulative and not exclusive of any rights or remedies which any of them may
otherwise have under Applicable Law.  In exercising their respective rights and
remedies the Administrative Agent, the Lenders and the Specified Derivatives
Providers may be selective and no failure or delay by the Administrative Agent,
any of the Lenders or any of the Specified Derivatives Providers in exercising
any right shall operate as a waiver of it, nor shall any single or partial
exercise of any power or right preclude its other or further exercise or the
exercise of any other power or right.

 

ARTICLE XI. THE ADMINISTRATIVE AGENT

 

Section 11.1.  Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the

 

66

--------------------------------------------------------------------------------


 

Loan Documents for the benefit of the Lenders.  Each Lender hereby agrees that,
except as otherwise set forth herein, any action taken by the Requisite Lenders
in accordance with the provisions of this Agreement or the Loan Documents, and
the exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders.  Nothing herein shall be
construed to deem the Administrative Agent a trustee or fiduciary for any Lender
or to impose on the Administrative Agent duties or obligations other than those
expressly provided for herein.  Without limiting the generality of the
foregoing, the use of the terms “Agent”, “Administrative Agent”, “agent” and
similar terms in the Loan Documents with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law.  Instead, use
of such terms is merely a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.  The Administrative Agent shall deliver to each Lender, promptly upon
receipt thereof by the Administrative Agent, copies of each of the financial
statements, certificates, notices and other documents delivered to the
Administrative Agent pursuant to Article VIII. that the Borrower is not
otherwise required to deliver directly to the Lenders.  The Administrative Agent
will furnish to any Lender, upon the request of such Lender, a copy (or, where
appropriate, an original) of any document, instrument, agreement, certificate or
notice furnished to the Administrative Agent by the Borrower, any other Loan
Party or any other Affiliate of the Borrower, pursuant to this Agreement or any
other Loan Document not already delivered to such Lender pursuant to the terms
of this Agreement or any such other Loan Document.  As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Applicable Law.  Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise. 
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.

 

Section 11.2.  Wells Fargo as Lender.

 

Wells Fargo, as a Lender shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity.  Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other Affiliate thereof as if it were any other bank and without any duty
to account therefor to the other Lenders.  Further, the Administrative Agent and
any Affiliate may accept fees and other consideration from the Borrower for
services in connection with this Agreement or otherwise without having to
account for the same to the other Lenders.  The Lenders acknowledge that,
pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding the Borrower, other Loan Parties, other Subsidiaries and
other Affiliates (including information that may be subject to

 

67

--------------------------------------------------------------------------------


 

confidentiality obligations in favor of such Person) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.

 

Section 11.3.  Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent’s recommended course of action or determination in respect thereof. 
Unless a Lender shall give written notice to the Administrative Agent that it
specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within fifteen (15) Business Days (or such lesser
or greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such recommendation or
determination; provided, however, that this sentence shall not apply to
amendments, waivers or consents that require the written consent of each Lender
directly and adversely affected thereby pursuant to Section 12.7.(c).

 

Section 11.4.  Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.”  If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”.  Further, if the Administrative Agent receives such
a “notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.

 

Section 11.5.  Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final non-appealable judgment.  Without limiting
the generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts. 
Neither the Administrative Agent nor any of its directors, officers, agents,
employees or counsel: (a) makes any warranty or representation to any Lender or
any other Person, or shall be responsible to any Lender or any other Person for
any statement, warranty or representation made or deemed made by the Borrower,
any other Loan Party or any other Person in or in connection with this Agreement
or any other Loan Document; (b) shall have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of this Agreement or any other

 

68

--------------------------------------------------------------------------------


 

Loan Document or the satisfaction of any conditions precedent under this
Agreement or any Loan Document on the part of the Borrower or other Persons, or
to inspect the property, books or records of the Borrower or any other Person;
(c) shall be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Administrative Agent on behalf of the Lenders and the
Specified Derivatives Providers in any such collateral; (d) shall have any
liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties.  The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment.

 

Section 11.6.  Indemnification of Administrative Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Credit
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, reasonable out-of-pocket costs
and expenses of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against the Administrative Agent (in its capacity
as Administrative Agent but not as a Lender) in any way relating to or arising
out of the Loan Documents, any transaction contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under the Loan Documents
(collectively, “Indemnifiable Amounts”); provided, however, that no Lender shall
be liable for any portion of such Indemnifiable Amounts to the extent resulting
from the Administrative Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment; provided, however, that no action taken in accordance with the
directions of the Requisite Lenders (or all of the Lenders, if expressly
required hereunder) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section.  Without limiting the generality of the
foregoing, each Lender agrees to reimburse the Administrative Agent (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) promptly upon demand for its ratable share of any
out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws.  Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification.  The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder or
under the other Loan Documents and the termination of this Agreement.  If the
Borrower shall reimburse the Administrative Agent for any Indemnifiable Amount
following payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount

 

69

--------------------------------------------------------------------------------


 

pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.

 

Section 11.7.  Lender Credit Decision, Etc.

 

Each of the Lenders expressly acknowledges and agrees that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
counsel, attorneys-in-fact or other Affiliates has made any representations or
warranties to such Lender and that no act by the Administrative Agent hereafter
taken, including any review of the affairs of the Borrower, any other Loan Party
or any other Subsidiary or Affiliate, shall be deemed to constitute any such
representation or warranty by the Administrative Agent to any Lender.  Each of
the Lenders acknowledges that it has made its own credit and legal analysis and
decision to enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on the financial
statements of the Borrower, the other Loan Parties, the other Subsidiaries and
other Affiliates, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrower, the other Loan Parties, the other
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate.  Each of
the Lenders also acknowledges that it will, independently and without reliance
upon the Administrative Agent, any other Lender or counsel to the Administrative
Agent or any of their respective officers, directors, employees and agents, and
based on such review, advice, documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under the Loan Documents.  The Administrative Agent shall not be
required to keep itself informed as to the performance or observance by the
Borrower or any other Loan Party of the Loan Documents or any other document
referred to or provided for therein or to inspect the properties or books of, or
make any other investigation of, the Borrower, any other Loan Party or any other
Subsidiary.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
under this Agreement or any of the other Loan Documents or furnished to the
Administrative Agent for distribution to the Lenders, the Administrative Agent
shall have no duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, financial and
other condition or creditworthiness of the Borrower, any other Loan Party or any
other Affiliate thereof which may come into possession of the Administrative
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
other Affiliates.  Each of the Lenders acknowledges that the Administrative
Agent’s legal counsel in connection with the transactions contemplated by this
Agreement is only acting as counsel to the Administrative Agent and is not
acting as counsel to any Lender.

 

Section 11.8.  Successor Administrative Agent.

 

The Administrative Agent may (a) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (b) be removed as Administrative Agent under the Loan Documents for
gross negligence or willful misconduct upon 30 days’ prior written notice by all
Lenders (other than the Lender then acting as Administrative Agent) and, so long
as no Default or Event of Default shall exist, upon the written approval of the
Borrower.  Upon any such resignation or removal, the Requisite Lenders shall
have the right to appoint a successor Administrative Agent which appointment
shall, provided no Default or Event of Default exists, be subject to the
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and any of its Affiliates as a successor Administrative
Agent).  If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the resigning Administrative Agent’s giving of
notice of resignation or giving of notice of

 

70

--------------------------------------------------------------------------------


 

removal of the Administrative Agent, then the current Administrative Agent may,
on behalf of the Lenders, appoint a successor Administrative Agent, which shall
be a Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee.  Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the current Administrative Agent, and
the current Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents.  After any Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this
Article XI. shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents.  Notwithstanding anything contained herein to the contrary, the
Administrative Agent may assign its rights and duties under the Loan Documents
to any of its Affiliates by giving the Borrower and each Lender prior written
notice.

 

Section 11.9.  Titled Agents.

 

Each of the Lead Arrangers, the Syndication Agents and the Documentation Agent
(each a “Titled Agent”) in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders.  The titles given to the Titled Agents are
solely honorific and imply no fiduciary responsibility on the part of the Titled
Agents to the Administrative Agent, any Lender, the Borrower or any other Loan
Party and the use of such titles does not impose on the Titled Agents any duties
or obligations greater than those of any other Lender or entitle the Titled
Agents to any rights other than those to which any other Lender is entitled.

 

ARTICLE XII. MISCELLANEOUS

 

Section 12.1.  Notices.

 

Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

If to the Borrower:

 

Hospitality Properties Trust

Two Newton Place

255 Washington Street, Suite 300

Newton, Massachusetts  02458-1634

Attention:  Mark Kleifges, Chief Financial Officer

Telecopy Number:    (617) 219-8349

Telephone Number:  (617) 796-8350

 

If to the Administrative Agent:

 

Wells Fargo Bank, National Association

One Wells Fargo Center

301 South College Street

Charlotte, North Carolina 28202

Attn:  Anand J. Jobanputra

Telecopier:    (704) 383-2544

Telephone:    (704) 383-4013

 

71

--------------------------------------------------------------------------------


 

If to the Administrative Agent under Article II.:

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

608 Second Ave. South, 11th Floor

Minneapolis, Minnesota 55402

Attn:  Brian J. Hill

Telecopier:    (877) 302-0298

Telephone:    (612) 316-2759

 

With a copy to:

 

Wells Fargo Bank, National Association

2030 Main Street

Suite 500

Irvine, California 92614

Attn:  Rhonda Friedly

Telecopier:    (949) 251-4983

Telephone:    (949) 251-4383

 

and

 

Wells Fargo Bank, National Association

One Wells Fargo Center

301 South College Street, 4th Floor

Charlotte, North Carolina 28202

Attn:  Daniel J. Ellowitch

Telecopier:    (704) 383-2544

Telephone:    (704) 715-9311

 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Administrative Agent and the Borrower.  All such notices
and other communications shall be effective (i) if mailed, upon the first to
occur of receipt or the expiration of three (3) days after the deposit in the
United States Postal Service mail, postage prepaid and addressed to the address
of the Borrower or the Administrative Agent and the Lenders at the addresses
specified; (ii) if telecopied, when transmitted; (iii) if hand delivered or sent
by overnight courier, when delivered; or (iv) if delivered in accordance with
Section 8.5. to the extent applicable; provided, however, that, in the case of
the immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.  Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent or any
Lender under Article II. shall be effective only when actually received. 
Neither the Administrative Agent nor any Lender shall incur any liability to any
Loan Party (nor shall the Administrative Agent incur any liability to the
Lenders) for acting upon any telephonic notice referred to in this Agreement
which the Administrative Agent or such

 

72

--------------------------------------------------------------------------------


 

Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder.  Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.

 

Section 12.2.  Expenses.

 

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expense and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and all costs and expenses
of the Administrative Agent in connection with the use of IntraLinks, SyndTrak
or other similar information transmission systems in connection with the Loan
Documents, (b) to pay or reimburse the Administrative Agent and the Lenders for
all their reasonable costs and expenses incurred in connection with the
enforcement or preservation of any rights under the Loan Documents and the Fee
Letter, including the reasonable fees and disbursements of their respective
counsel (including the allocated fees and expenses of in-house counsel) and any
payments in indemnification or otherwise payable by the Lenders to the
Administrative Agent pursuant to the Loan Documents, (c) to pay, and indemnify
and hold harmless the Administrative Agent and the Lenders from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the fees and disbursements of counsel to the Administrative Agent and
any Lender incurred in connection with the representation of the Administrative
Agent or such Lender in any matter relating to or arising out of any bankruptcy
or other proceeding of the type described in Sections 10.1.(e) or 10.1.(f),
including, without limitation (i) any motion for relief from any stay or similar
order, (ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding.  If the Borrower shall fail
to pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.

 

Section 12.3.  Stamp, Intangible and Recording Taxes.

 

The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.

 

73

--------------------------------------------------------------------------------


 

Section 12.4.  Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Lender, each Affiliate
of the Administrative Agent or any Lender, and each Participant, at any time or
from time to time while an Event of Default exists, without notice to the
Borrower or to any other Person, any such notice being hereby expressly waived,
but in the case of a Lender, an Affiliate of a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Lender, any Affiliate of the Administrative Agent or such Lender, or such
Participant, to or for the credit or the account of the Borrower against and on
account of any of the Obligations, irrespective of whether or not any or all of
the Loans and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 10.2., and although such
Obligations shall be contingent or unmatured.

 

Section 12.5.  Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)                                  EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT
OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR BY REASON OF ANY OTHER SUIT, CAUSE
OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE
ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY
OF THE LOAN DOCUMENTS.

 

(b)                                 THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN

 

74

--------------------------------------------------------------------------------


 

DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.  EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR THE ENFORCEMENT BY
THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS AND THE TERMINATION OF THIS AGREEMENT.

 

Section 12.6.  Successors and Assigns.

 

(a)                                  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (f) (and,
subject to the last sentence of the immediately following subsection (b), any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
the immediately following subsection (d) and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of the Loan at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                              in the case of an assignment of the entire
remaining amount of an assigning Lender’s Loan at the time owing to it, or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)                                in any case not described in the immediately
preceding subsection (A), the aggregate amount of the principal outstanding
balance of the Loan of the assigning

 

75

--------------------------------------------------------------------------------


 

Lender subject to each such assignment (in each case, determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and the Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed) (provided that the
Borrower’s consent shall not be required if (x) a Default or Event of Default
shall exist at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund, and the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof); provided, however, that if, after giving effect
to such assignment, the amount of the outstanding principal balance of the Loan
of such assigning Lender would be less than $5,000,000, then such assigning
Lender shall assign the entire amount of its Loan at the time owing to it.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by clause (i)(B) of
this subsection (b) and, in addition:

 

(A)                              the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) a Default
or Event of Default shall exist at the time of such assignment or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof; and

 

(B)                                the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of a Loan if such assignment is to a Person that is not
already a Lender, an Affiliate of such a Lender or an Approved Fund with respect
to such a Lender.

 

(iv)                              Assignment and Assumption; Notes.  The parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$4,500 for each assignment, and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.  If
requested by the transferor Lender or the assignee, upon the consummation of any
assignment, the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that new Notes are issued to the assignee
and such transferor Lender, as appropriate.

 

(v)                                 No Assignment to Borrower.  No such
assignment shall be made to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption,

 

76

--------------------------------------------------------------------------------


 

the assignee thereunder shall be a party to this Agreement and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of
Sections 3.10., 4.1., 4.4., 12.2. and 12.10. and the other provisions of this
Agreement and the other Loan Documents as provided in Section 12.11. with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with the immediately following
subsection (d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at the
Principal Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
principal amounts of the Loan owing to each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries or a Defaulting Lender)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of the Loan owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any  provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver of
any provision of any Loan Document that (w) decreases the amount of such
Lender’s Loan, (x) extends the date fixed for the payment of principal on the
Loans or portions thereof owing to such Lender, (y) reduces the rate at which
interest is payable thereon or (z) releases any Guarantor from its Obligations
under the Guaranty.  Subject to the immediately following subsection (e), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.10., 4.1., 4.4. to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section. 
To the extent permitted by Applicable Law, each Participant also shall be
entitled to the benefits of Section 12.4. as though it were a Lender, provided
such Participant agrees to be subject to Section 3.3. as though it were a
Lender.  Upon request from the Administrative Agent, a Lender shall notify the
Administrative Agent and the Borrower of the sale of any participation
hereunder.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Sections 3.10. and 4.1. than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign

 

77

--------------------------------------------------------------------------------


 

Lender if it were a Lender shall not be entitled to the benefits of
Section 3.10. unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower and the
Administrative Agent, to comply with Section 3.10.(c) as though it were a
Lender.

 

(f)                                    Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(g)                                 No Registration.  Each Lender agrees that,
without the prior written consent of the Borrower and the Administrative Agent,
it will not make any assignment hereunder in any manner or under any
circumstances that would require registration or qualification of, or filings in
respect of, any Loan or Note under the Securities Act or any other securities
laws of the United States of America or of any other jurisdiction.

 

Section 12.7.  Amendments and Waivers.

 

(a)                                  Generally.  Except as otherwise expressly
provided in this Agreement, (i) any consent or approval required or permitted by
this Agreement or any other Loan Document to be given by the Lenders may be
given, (ii) any term of this Agreement or of any other Loan Document may be
amended, (iii) the performance or observance by the Borrower, any other Loan
Party or any other Subsidiary of any terms of this Agreement or such other Loan
Document may be waived, and (iv) the continuance of any Default or Event of
Default may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Requisite Lenders (or the Administrative Agent at the written direction of the
Requisite Lenders), and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party which is party thereto.

 

(b)                                 Certain Lender Consents.  Notwithstanding
the foregoing, no amendment, waiver or consent shall, unless in writing, and
signed by the Supermajority Lenders, do any of the following:

 

(i)                                     amend any of the financial covenants set
forth in Section 9.1. or any of the definitions related thereto, waive the
performance or observance of any of the financial covenants set forth in
Section 9.1. or waive any Default or Event of Default resulting from a breach of
any of the financial covenants set forth in Section 9.1.; or

 

(ii)                                  amend Section 10.1.(l) or any of the
definitions related thereto, or waive any Default or Event of Default occurring
under such Section.

 

(c)                                  Consent of Lenders Directly Affected.  In
addition to the foregoing requirements, no amendment, waiver or consent shall,
unless in writing, and signed by each of the Lenders directly and adversely
affected thereby (or the Administrative Agent at the written direction of such
Lenders), do any of the following:

 

(i)                                     decrease the principal amount of the
Loans or subject the Lenders to any additional obligations;

 

(ii)                                  reduce the principal of, or interest that
has accrued or the rates of interest that will be charged on the outstanding
principal amount of, any Loans or other Obligations;

 

(iii)                               reduce the amount of any Fees payable to
such Lenders hereunder;

 

78

--------------------------------------------------------------------------------


 

(iv)                              modify the definition of “Termination Date”,
or otherwise postpone any date fixed for any payment of principal of, or
interest on, any Loans or for the payment of Fees or any other Obligations;

 

(v)                                 modify the definition of “Credit Percentage”
or amend or otherwise modify the provisions of Section 3.2.;

 

(vi)                              amend this Section or amend any of the other
definitions of the terms used in this Agreement or the other Loan Documents
insofar as such definitions affect the substance of this Section;

 

(vii)                           modify the definition of the terms “Requisite
Lenders” or “Supermajority Lenders” or modify in any other manner the number or
percentage of the Lenders required to make any determinations or waive any
rights hereunder or to modify any provision hereof;

 

(viii)                        release any Guarantor from its obligations under
the Guaranty except as contemplated by Section 7.13.(b); or

 

(ix)                                waive a Default or Event of Default under
Section 10.1.(a).

 

(d)                                 Amendment of Administrative Agent’s
Duties, Etc.  No amendment, waiver or consent unless in writing and signed by
the Administrative Agent, in addition to the Lenders required hereinabove to
take such action, shall affect the rights or duties of the Administrative Agent
under this Agreement or any of the other Loan Documents.  Any amendment, waiver
or consent with respect to any Loan Document that (i) diminishes the rights of a
Specified Derivatives Provider in a manner or to an extent dissimilar to that
affecting the Lenders or (ii) increases the liabilities or obligations of a
Specified Derivatives Provider shall, in addition to the Lenders required
hereinabove to take such action, require the consent of the Lender that is (or
having an Affiliate that is) such Specified Derivatives Provider.  No waiver
shall extend to or affect any obligation not expressly waived or impair any
right consequent thereon and any amendment, waiver or consent shall be effective
only in the specific instance and for the specific purpose set forth therein. 
No course of dealing or delay or omission on the part of the Administrative
Agent or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto.  Any Event of Default occurring hereunder
shall continue to exist until such time as such Event of Default is waived in
writing in accordance with the terms of this Section, notwithstanding any
attempted cure or other action by the Borrower, any other Loan Party or any
other Person subsequent to the occurrence of such Event of Default.  Except as
otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon the Borrower shall entitle the Borrower to other or
further notice or demand in similar or other circumstances.

 

Section 12.8.  Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender.  Neither the Administrative Agent nor any Lender shall have any
fiduciary responsibilities to the Borrower and no provision in this Agreement or
in any of the other Loan Documents, and no course of dealing between or among
any of the parties hereto, shall be deemed to create any fiduciary duty owing by
the Administrative Agent or any Lender to any Lender, the Borrower, any
Subsidiary or any other Loan Party.  Neither the Administrative Agent nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.

 

79

--------------------------------------------------------------------------------


 

Section 12.9.  Confidentiality.

 

Except as otherwise provided by Applicable Law, the Administrative Agent and
each Lender shall maintain the confidentiality of all Information (as defined
below) in accordance with its customary procedure for handling confidential
information of this nature and in accordance with safe and sound banking
practices but in any event may make disclosure: (a) to its Affiliates and to its
and its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed assignee, Participant or other transferee
in connection with a potential transfer of any Loan or participation therein as
permitted hereunder, or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations; (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s or such Lender’s independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information); (e) in connection with the exercise of any remedies
under any Loan Document (or any Specified Derivatives Contract) or any action or
proceeding relating to any Loan Document (or any such Specified Derivatives
Contract) or the enforcement of rights hereunder or thereunder; (f) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section actually known by the Administrative Agent or such
Lender to be a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender or any Affiliate of the Administrative Agent or
any Lender on a nonconfidential basis from a source other than the Borrower or
any Affiliate of the Borrower; (g) to the extent requested by, or required to be
disclosed to, any nationally recognized rating agency or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) having or purporting to have
jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the consent of the
Borrower.  Notwithstanding the foregoing, the Administrative Agent and each
Lender may disclose any such confidential information, without notice to the
Borrower or any other Loan Party, to Governmental Authorities in connection with
any regulatory examination of the Administrative Agent or such Lender or in
accordance with the regulatory compliance policy of the Administrative Agent or
such Lender.  As used in this Section, the term “Information” means all
information received from the Borrower, any other Loan Party, any other
Subsidiary or Affiliate relating to any Loan Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower, any other Loan Party, any other Subsidiary or any
Affiliate, provided that, in the case of any such information received from the
Borrower, any other Loan Party, any other Subsidiary or any Affiliate after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Section 12.10.  Indemnification.

 

(a)                                  The Borrower shall and hereby agrees to
indemnify, defend and hold harmless the Administrative Agent, the Lenders, all
of the Affiliates of each of the Administrative Agent or any of the Lenders, and
their respective directors, officers, shareholders, agents, employees and
counsel (each referred to herein as an “Indemnified Party”) from and against any
and all of the following (collectively, the “Indemnified Costs”):  losses,
costs, claims, penalties, damages, liabilities, deficiencies, judgments or

 

80

--------------------------------------------------------------------------------


 

expenses of every kind and nature (including, without limitation, amounts paid
in settlement, court costs and the fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith, but excluding Indemnified Costs
indemnification in respect of which is specifically covered by Section 3.10. or
4.1. or expressly excluded from the coverage of such Sections) incurred by an
Indemnified Party in connection with, arising out of, or by reason of, any suit,
cause of action, claim, arbitration, investigation or settlement, consent decree
or other proceeding (the foregoing referred to herein as an “Indemnity
Proceeding”) which is in any way related directly or indirectly to: (i) this
Agreement or any other Loan Document or the transactions contemplated thereby;
(ii) the making of any Loans hereunder; (iii) any actual or proposed use by the
Borrower of the proceeds of the Loans; (iv) the Administrative Agent’s or any
Lender’s entering into this Agreement; (v) the fact that the Administrative
Agent and the Lenders have established the credit facility evidenced hereby in
favor of the Borrower; (vi) the fact that the Administrative Agent and the
Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Borrower and the Subsidiaries; (vii) the fact that the
Administrative Agent and the Lenders are material creditors of the Borrower and
are alleged to influence directly or indirectly the business decisions or
affairs of the Borrower and the Subsidiaries or their financial condition;
(viii) the exercise of any right or remedy the Administrative Agent or the
Lenders may have under this Agreement or the other Loan Documents; provided,
however, that the Borrower shall not be obligated to indemnify any Indemnified
Party for any acts or omissions of such Indemnified Party in connection with
matters described in this clause (viii) to the extent arising from the gross
negligence or willful misconduct of such Indemnified Party, as determined by a
court of competent jurisdiction in a final, non-appealable judgment; (ix) any
civil penalty or fine assessed by OFAC against, and all costs and expenses
(including counsel fees and disbursements) incurred in connection with defense
thereof by, the Administrative Agent or any Lender as a result of conduct of the
Borrower, any other Loan Party or any other Subsidiary that violates a sanction
administered or enforced by OFAC; or (x) any violation or non-compliance by the
Borrower or any Subsidiary of any Applicable Law (including any Environmental
Law) including, but not limited to, any Indemnity Proceeding commenced by
(A) the Internal Revenue Service or state taxing authority or (B) any
Governmental Authority or other Person under any Environmental Law, including
any Indemnity Proceeding commenced by a Governmental Authority or other Person
seeking remedial or other action to cause the Borrower or its Subsidiaries (or
its respective properties) (or the Administrative Agent and/or the Lenders as
successors to the Borrower) to be in compliance with such Environmental Laws.

 

(b)                                 The Borrower’s indemnification obligations
under this Section shall apply to all Indemnity Proceedings arising out of, or
related to, the foregoing whether or not an Indemnified Party is a named party
in such Indemnity Proceeding.  In this connection, this indemnification shall
cover all Indemnified Costs of any Indemnified Party in connection with any
deposition of any Indemnified Party or compliance with any subpoena (including
any subpoena requesting the production of documents).  This indemnification
shall, among other things, apply to any Indemnity Proceeding commenced by other
creditors of the Borrower or any Subsidiary, any shareholder of the Borrower or
any Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority.

 

(c)                                  This indemnification shall apply to any
Indemnity Proceeding arising during the pendency of any bankruptcy proceeding
filed by or against the Borrower and/or any Subsidiary.

 

(d)                                 All out-of-pocket fees and expenses of, and
all amounts paid to third-persons by, an Indemnified Party shall be advanced by
the Borrower at the request of such Indemnified Party notwithstanding any claim
or assertion by the Borrower that such Indemnified Party is not entitled to
indemnification hereunder upon receipt of an undertaking by such Indemnified
Party that such

 

81

--------------------------------------------------------------------------------


 

Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

 

(e)                                  An Indemnified Party may conduct its own
investigation and defense of, and may formulate its own strategy with respect
to, any Indemnity Proceeding covered by this Section and, as provided above, all
Indemnified Costs incurred by such Indemnified Party shall be reimbursed by the
Borrower.  No action taken by legal counsel chosen by an Indemnified Party in
investigating or defending against any such Indemnity Proceeding shall vitiate
or in any way impair the obligations and duties of the Borrower hereunder to
indemnify and hold harmless each such Indemnified Party; provided, however, that
if (i) the Borrower is required to indemnify an Indemnified Party pursuant
hereto and (ii) the Borrower has provided evidence reasonably satisfactory to
such Indemnified Party that the Borrower has the financial wherewithal to
reimburse such Indemnified Party for any amount paid by such Indemnified Party
with respect to such Indemnity Proceeding, such Indemnified Party shall not
settle or compromise any such Indemnity Proceeding without the prior written
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed).  Notwithstanding the foregoing, an Indemnified Party may settle or
compromise any such Indemnity Proceeding without the prior written consent of
the Borrower where (x) no monetary relief is sought against such Indemnified
Party in such Indemnity Proceeding or (y) there is an allegation of a violation
of law by such Indemnified Party.

 

(f)                                    If and to the extent that the obligations
of the Borrower under this Section are unenforceable for any reason, the
Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of such obligations which is permissible under Applicable Law.

 

(g)                                 The Borrower’s obligations under this
Section shall survive any termination of this Agreement and the other Loan
Documents and the payment in full in cash of the Obligations, and are in
addition to, and not in substitution of, any of the other obligations set forth
in this Agreement or any other Loan Document to which it is a party.

 

References in this Section 12.10. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

 

Section 12.11.  Termination; Survival.

 

This Agreement shall terminate at such time as all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full.  The indemnities to which the Administrative Agent and
the Lenders are entitled under the provisions of Sections 3.10., 4.1., 4.4.,
11.6., 12.2. and 12.10. and any other provision of this Agreement and the other
Loan Documents, and the provisions of Sections 12.5. and 12.13., shall continue
in full force and effect and shall protect the Administrative Agent and the
Lenders (i) notwithstanding any termination of this Agreement, or of the other
Loan Documents, against events arising after such termination as well as before
and (ii) at all times after any such party ceases to be a party to this
Agreement with respect to all matters and events existing on or prior to the
date such party ceased to be a party to this Agreement.

 

Section 12.12.  Severability of Provisions.

 

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

82

--------------------------------------------------------------------------------


 

Section 12.13.  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 12.14.  Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means).  It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single document. 
It shall not be necessary in making proof of this document to produce or account
for more than a single counterpart containing the respective signatures of, or
on behalf of, each of the parties hereto.

 

Section 12.15.  Obligations with Respect to Loan Parties.

 

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

 

Section 12.16.  Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 12.17.  Limitation of Liability.

 

None of the Administrative Agent or any Lender, or any Affiliate, officer,
director, employee, attorney, or agent of the Administrative Agent or any Lender
shall have any liability with respect to, and the Borrower hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by the
Borrower in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents or the Fee Letter, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents. 
The Borrower hereby waives, releases, and agrees not to sue the Administrative
Agent or any Lender or any of the Administrative Agent’s or any Lender’s
Affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement, any of the other Loan Documents, the Fee Letter,
or any of the transactions contemplated by this Agreement or financed hereby.

 

Section 12.18.  Entire Agreement.

 

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto.  There are no oral
agreements among the parties hereto.

 

83

--------------------------------------------------------------------------------


 

Section 12.19.  Construction.

 

The Administrative Agent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Administrative Agent, the
Borrower and each Lender.

 

Section 12.20.  Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

Section 12.21.  LIABILITY OF TRUSTEES, ETC.

 

THE PARTIES HERETO ACKNOWLEDGE AND AGREE AS FOLLOWS:

 

THE AMENDED AND RESTATED DECLARATION OF TRUST ESTABLISHING THE BORROWER, DATED
AUGUST 21, 1995, AS AMENDED AND SUPPLEMENTED, AS FILED WITH THE STATE DEPARTMENT
OF ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT NO TRUSTEE, OFFICER,
SHAREHOLDER, EMPLOYEE OR AGENT OF THE BORROWER SHALL BE HELD TO ANY PERSONAL
LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, THE
BORROWER.  ALL PERSONS DEALING WITH THE BORROWER, IN ANY WAY, SHALL LOOK ONLY TO
THE ASSETS OF THE BORROWER FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION.

 

[Signatures on Following Pages]

 

84

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be executed by their authorized officers all as of the day and year first above
written.

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

 

 

By:

/s/ Mark L. Kleifges

 

 

Name:

Mark L. Kleifges

 

 

Title:

Treasurer and Chief Financial Officer

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with Hospitality Properties Trust]

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ Anand J. Jobanputra

 

 

Name:

Anand J. Jobanputra

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with Hospitality Properties Trust]

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Douglas E. Blackman

 

 

Name:

Douglas E. Blackman

 

 

Title:

Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with Hospitality Properties Trust]

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

/s/ Joshua Freedman

 

 

Name:

Joshua Freedman

 

 

Title:

Authorized Signatory

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with Hospitality Properties Trust]

 

 

 

REGIONS BANK, as a Lender

 

 

 

 

 

By:

/s/ Michael R Mellott

 

 

Name:

Michael R Mellott

 

 

Title:

Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with Hospitality Properties Trust]

 

 

 

SOVEREIGN BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ John Everly

 

 

Name:

John Everly

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with Hospitality Properties Trust]

 

 

 

RBS CITIZENS, N.A., as a Lender

 

 

 

 

 

By:

/s/ Lisa M. Greeley

 

 

Name:

Lisa M. Greeley

 

 

Title:

SVP

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with Hospitality Properties Trust]

 

 

 

THE BANK OF NEW YORK MELLON, as a Lender

 

 

 

 

 

By:

/s/ Kenneth R. McDonnell

 

 

Name:

Kenneth R. McDonnell

 

 

Title:

Managing Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with Hospitality Properties Trust]

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Melanie A. Crecy

 

 

Name:

Melanie A. Crecy

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with Hospitality Properties Trust]

 

 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ John C. Rowland

 

 

Name:

John C. Rowland

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with Hospitality Properties Trust]

 

 

 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name:

Irja R. Otsa

 

 

Title:

Associate Director

 

 

 

 

 

By:

/s/ Mary E. Evans

 

 

Name:

Mary E. Evans

 

 

Title:

Associate Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with Hospitality Properties Trust]

 

 

 

E. SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Edward Chen

 

 

Name:

Edward Chen

 

 

Title:

VP & General Manager

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with Hospitality Properties Trust]

 

 

 

LAND BANK OF TAIWAN, LOS ANGELES BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Juifu Chien

 

 

Name:

Juifu Chien

 

 

Title:

Vice President & General Manager

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with Hospitality Properties Trust]

 

 

 

TAIWAN COOPERATIVE BANK, LOS ANGELES BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Huang Li Hua

 

 

Name:

Li Hua Huang

 

 

Title:

VP & General Manager

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Term Loan Agreement with Hospitality Properties Trust]

 

 

 

BANK OF TAIWAN, LOS ANGELES BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Chwan-Ming Ho

 

 

Name:

Chwan-Ming Ho

 

 

Title:

VP & General Manager

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Commitments

 

Lender

 

Commitment Amount

 

Wells Fargo Bank, National Association

 

$

75,000,000

 

PNC Bank, National Association

 

$

50,000,000

 

Royal Bank of Canada

 

$

50,000,000

 

Regions Bank

 

$

43,000,000

 

Sovereign Bank, N.A.

 

$

35,000,000

 

RBS Citizens, N.A.

 

$

25,000,000

 

The Bank of New York Mellon

 

$

25,000,000

 

Bank of America, N.A.

 

$

20,000,000

 

Citibank, N.A.

 

$

20,000,000

 

UBS Loan Finance LLC

 

$

20,000,000

 

E. Sun Commercial Bank, Ltd., Los Angeles Branch

 

$

10,000,000

 

Land Bank of Taiwan, Los Angeles Branch

 

$

10,000,000

 

Taiwan Cooperative Bank, Los Angeles Branch

 

$

10,000,000

 

Bank of Taiwan, Los Angeles Branch

 

$

7,000,000

 

TOTAL

 

$

400,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(c)

 

Loan Parties

 

Borrower

 

Hospitality Properties Trust (Maryland)

 

Guarantors

 

Harbor Court Associates, LLC (Maryland)

HPT Cambridge LLC (Massachusetts)

HPT CW MA Realty Trust (Massachusetts)

HPT GL Properties LLC (Maryland)

HPT HSD Properties Trust (Maryland)

HPT IHG Canada Properties Trust (Delaware)

HPT IHG GA Properties LLC (Maryland)

HPT IHG PR, Inc. (Puerto Rico)

HPT IHG-2 Properties Trust (Maryland)

HPT IHG-3 Properties LLC (Maryland)

HPT PSC Properties LLC (Maryland)

HPT PSC Properties Trust (Maryland)

HPT SN Holding, Inc. (New York)

HPT Suite Properties Trust (Maryland)

HPT TA Properties LLC (Maryland)

HPT TA Properties Trust (Maryland)

HPTCY Properties Trust (Maryland)

HPTLA Properties Trust (Maryland)

HPTMI Hawaii, Inc. (Delaware)

HPTMI Properties Trust (Maryland)

HPTWN Properties Trust (Maryland)

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(b)

 

Ownership Structure

 

Part I (Subsidiaries)

 

Entity and
Jurisdiction
of Organization

 

Ownership Structure

 

Material
Subsidiary

 

Excluded
Subsidiary

 

Foreign
Subsidiary

Cambridge TRS, Inc. (Maryland)

 

HPT TRS, Inc. owns 1,000 shares of common stock, representing 100% ownership.

 

 

 

 

 

 

Candlewood Jersey City—Urban Renewal, L.L.C. (New Jersey)

 

HPT IHG-2 Properties Trust owns 100% of the membership interest.

 

 

 

 

 

 

Harbor Court Associates, LLC (Maryland)

 

HPT IHG-2 Properties Trust owns 100% of the company interest.

 

 

 

 

 

 

HPT Cambridge LLC (Massachusetts)

 

HPT SN Holding, Inc. owns 100% of the membership interest.

 

 

 

 

 

 

HPT Capital Trust Holdings (Maryland)

 

Hospitality Properties Trust owns 1,000 common shares of beneficial interest,
representing 100% ownership.

 

 

 

 

 

 

HPT Capital Trust I (Maryland)

 

HPT Capital Trust Holdings owns 100% of the beneficial interest.

 

 

 

 

 

 

HPT Capital Trust II (Maryland)

 

HPT Capital Trust Holdings owns 100% of the beneficial interest.

 

 

 

 

 

 

HPT CW MA Realty Trust (Massachusetts nominee trust)

 

HPT IHG-2 Properties Trust is the 100% beneficiary.

 

 

 

 

 

 

HPT GL Properties LLC (Maryland)

 

HPT TA Properties Trust and HPT TA Properties LLC each own 50% the membership
interest.

 

 

 

 

 

 

HPT HSD Properties Trust (Maryland)

 

Hospitality Properties Trust owns 100 common shares of beneficial interest,
representing 100% ownership.

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Entity and
Jurisdiction
of Organization

 

Ownership Structure

 

Material
Subsidiary

 

Excluded
Subsidiary

 

Foreign
Subsidiary

HPT IHG Canada Corporation (New Brunswick)

 

HPT IHG Canada Properties Trust owns 1 common share, representing 100%
ownership.

 

 

 

 

 

X

HPT IHG Canada Properties Trust (Delaware)

 

HPT IHG-2 Properties Trust owns 100% of the beneficial interest.

 

 

 

 

 

 

HPT IHG GA Properties LLC (Maryland)

 

HPT IHG-2 Properties Trust owns 100% of the membership interest.

 

 

 

 

 

 

HPT IHG PR, Inc. (Puerto Rico)

 

HPT IHG-2 Properties Trust owns 500,000 shares of common stock, representing
100% ownership.

 

 

 

 

 

 

HPT IHG-2 Properties Trust (Maryland)

 

Hospitality Properties Trust owns 1,000 shares of beneficial interest,
representing 100% ownership.

 

X

 

 

 

 

HPT IHG-3 Properties LLC (Maryland)

 

HPT IHG-2 Properties Trust owns 100% of the membership interest.

 

 

 

 

 

 

HPT PSC Properties LLC (Maryland)

 

HPT PSC Properties Trust owns 100% of the membership interest.

 

 

 

 

 

 

HPT PSC Properties Trust (Maryland)

 

Hospitality Properties Trust owns 1,000 shares of beneficial interest,
representing 100% ownership.

 

X

 

 

 

 

HPT SN Holding, Inc. (New York)

 

Hospitality Properties Trust owns 10 shares of common stock, representing 100%
ownership.

 

 

 

 

 

 

HPT Suite Properties Trust (Maryland)

 

Hospitality Properties Trust owns 1,000 shares of beneficial interest,
representing 100% ownership.

 

X

 

 

 

 

HPT TA Properties LLC (Maryland)

 

HPT TA Properties Trust owns 100% of the membership interest.

 

X

 

 

 

 

HPT TA Properties

 

Hospitality Properties Trust

 

X

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

Entity and
Jurisdiction
of Organization

 

Ownership Structure

 

Material
Subsidiary

 

Excluded
Subsidiary

 

Foreign
Subsidiary

Trust (Maryland)

 

owns 1,000 shares of beneficial interest, representing 100% ownership.

 

 

 

 

 

 

HPT TRS, Inc. (Delaware)

 

Hospitality Properties Trust owns 100 shares of common stock, representing 100%
ownership.

 

 

 

 

 

 

HPT TRS IHG-2, Inc. (Maryland)

 

HPT TRS, Inc. owns 100 shares of common stock, representing 100% ownership.

 

 

 

 

 

 

HPT TRS MRP, Inc. (Maryland)

 

HPT TRS, Inc. owns 1000 shares of common stock, representing 100% ownership.

 

 

 

 

 

 

HPT TRS SPES II, Inc. (Maryland)

 

HPT TRS, Inc. owns 100 shares of common stock, representing 100% ownership.

 

 

 

 

 

 

HPTCY Properties Trust (Maryland)

 

Hospitality Properties Trust owns 100 shares of beneficial interest,
representing 100% ownership.

 

X

 

 

 

 

HPTLA Properties Trust (Maryland)

 

Hospitality Properties Trust owns 100 common shares of beneficial interest,
representing 100% ownership.

 

 

 

 

 

 

HPTMI Hawaii, Inc. (Delaware)

 

HPTMI Properties Trust owns 100 shares of common stock, representing 100%
ownership.

 

 

 

 

 

 

HPTMI Properties Trust (Maryland)

 

Hospitality Properties Trust owns 100 common shares of beneficial interest,
representing 100% ownership.

 

X

 

 

 

 

HPTWN Properties Trust (Maryland)

 

Hospitality Properties Trust owns 100 shares of beneficial interest,
representing 100%

 

X

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

Entity and
Jurisdiction
of Organization

 

Ownership Structure

 

Material
Subsidiary

 

Excluded
Subsidiary

 

Foreign
Subsidiary

 

 

ownership.

 

 

 

 

 

 

Royal Sonesta, Inc. (Louisiana)

 

HPT SN Holding, Inc. owns 100 shares of common stock, representing 100%
ownership.

 

 

 

 

 

 

Sonesta of Massachusetts, Incorporated (Massachusetts)

 

HPT SN Holding, Inc. owns 100 shares of common stock, representing 100%
ownership.

 

 

 

 

 

 

 

Part II (Unconsolidated Affiliates)

 

Affiliates Insurance Company, an Indiana insurance company — 20,000 shares
(14.29%).

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(f)

 

Title to Properties; Liens

 

Part I- List of Properties

 

Brand

 

Address

 

City

 

State

 

 

 

 

 

 

 

Marriott No. 1 (Host)

 

 

 

 

 

 

Courtyard by Marriott

 

2101 E. Camelback Road

 

Phoenix

 

AZ

Courtyard by Marriott

 

13444 E. Shea Boulevard

 

Scottsdale

 

AZ

Courtyard by Marriott

 

4994 Verdugo Way

 

Camarillo

 

CA

Courtyard by Marriott

 

2000 E. Mariposa Avenue

 

El Segundo

 

CA

Courtyard by Marriott

 

9950 Slater Avenue

 

Fountain Valley

 

CA

Courtyard by Marriott

 

23175 Avenida de la Carlota

 

Laguna Hills

 

CA

Courtyard by Marriott

 

1727 Technology Drive

 

San Jose

 

CA

Courtyard by Marriott

 

1925 W. 190th Street

 

Torrance

 

CA

Courtyard by Marriott

 

48 Geoffrey Drive

 

Newark (Wilmington)

 

DE

Courtyard by Marriott

 

2000 NW Executive Center Court

 

Boca Raton

 

FL

Courtyard by Marriott

 

15700 NW 77th Court

 

Miami Lakes

 

FL

Courtyard by Marriott

 

4600 San Pablo Road

 

Jacksonville

 

FL

Courtyard by Marriott

 

3000 Cumberland Boulevard

 

Atlanta (Cumberland)

 

GA

Courtyard by Marriott

 

1132 Techwood Drive

 

Atlanta (Midtown)

 

GA

Courtyard by Marriott

 

3399 International Boulevard

 

Hapeville (Atlanta AP 2)

 

GA

Courtyard by Marriott

 

3990 Sheraton Drive

 

Macon

 

GA

Courtyard by Marriott

 

6235 McDonough Drive

 

Norcross (JC Blvd)

 

GA

Courtyard by Marriott

 

895 Golden Valley Drive

 

Bettendorf (Quad City)

 

IA

Courtyard by Marriott

 

3700 N. Wilke Road

 

Arlington Heights

 

IL

Courtyard by Marriott

 

10290 N. Meridian Street

 

Indianapolis

 

IN

Courtyard by Marriott

 

275 Independence Way

 

Danvers

 

MA

Courtyard by Marriott

 

35 Foxborough Boulevard

 

Foxborough

 

MA

Courtyard by Marriott

 

300 River Ridge Drive

 

Norwood

 

MA

Courtyard by Marriott

 

200 Technology Center Drive

 

Stoughton

 

MA

Courtyard by Marriott

 

240 Mishawum Road

 

Woburn

 

MA

Courtyard by Marriott

 

30 Industrial Avenue

 

Lowell

 

MA

Courtyard by Marriott

 

10 Fortune Boulevard

 

Milford

 

MA

Courtyard by Marriott

 

8910 Stanford Boulevard

 

Columbia

 

MD

Courtyard by Marriott

 

6301 Golden Triangle Drive

 

Greenbelt

 

MD

Courtyard by Marriott

 

1296 Opdyke Road

 

Auburn Hills

 

MI

Courtyard by Marriott

 

11391 Viking Drive

 

Eden Prairie

 

MN

Courtyard by Marriott

 

7901 N. Tiffany Springs Parkway

 

Kansas City AP

 

MO

Courtyard by Marriott

 

500 E. 105th Street

 

Kansas City Holmes

 

MO

Courtyard by Marriott

 

333 West W.T. Harris Boulevard

 

Charlotte University

 

NC

Courtyard by Marriott

 

4192 Sycamore Dairy Road

 

Fayetteville

 

NC

Courtyard by Marriott

 

2001 Hospitality Court

 

Morrisville (Raleigh Durham)

 

NC

Courtyard by Marriott

 

140 Route 17 South

 

Mahwah

 

NJ

Courtyard by Marriott

 

600 Hope Road

 

Tinton Falls

 

NJ

 

6

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

Courtyard by Marriott

 

157 Route 10 East

 

Whippany (Hanover)

 

NJ

Courtyard by Marriott

 

17 Westage Drive/Rte 9 & I-84

 

Fishkill

 

NY

Courtyard by Marriott

 

6415 Yorktown Circle

 

Syracuse

 

NY

Courtyard by Marriott

 

450 Cherrington Parkway

 

Coraopolis (Pitt AP)

 

PA

Courtyard by Marriott

 

8900 Bartram Avenue

 

Philadelphia AP

 

PA

Courtyard by Marriott

 

2350 Easton Road Rte. 611

 

Willow Grove

 

PA

Courtyard by Marriott

 

9 Commerce Drive

 

Middletown

 

RI

Courtyard by Marriott

 

110 Mobile Drive

 

Spartanburg

 

SC

Courtyard by Marriott

 

2210 Bams Drive

 

Chattanooga

 

TN

Courtyard by Marriott

 

10325 N. Central Expressway

 

Dallas

 

TX

Courtyard by Marriott

 

1533 Claredon Boulevard

 

Arlington Rosslyn

 

VA

Courtyard by Marriott

 

3935 Centerview Drive

 

Fairfax (West Dulles)

 

VA

Courtyard by Marriott

 

470 McLaws Circle

 

Williamsburg

 

VA

Courtyard by Marriott

 

14615 NE 29th Place

 

Bellevue

 

WA

Courtyard by Marriott

 

16865 W. Bluemound Road

 

Brookfield (Milwaukee)

 

WI

 

 

 

 

 

 

 

Marriott No. 234

 

 

 

 

 

 

Courtyard by Marriott

 

4300 Colonade Parkway

 

Birmingham

 

AL

Residence Inn by Marriott

 

50 State Farm Parkway

 

Homewood

 

AL

Residence Inn by Marriott

 

3440 N. Country Club Drive

 

Flagstaff

 

AZ

Residence Inn by Marriott

 

6040 N. Scottsdale Road

 

Scottsdale

 

AZ

Residence Inn by Marriott

 

5075 S. Priest Drive

 

Tempe

 

AZ

Courtyard by Marriott

 

920 North 54th Street

 

Chandler

 

AZ

TownePlace Suites by Marriott

 

10740 North 90th Street

 

Scottsdale

 

AZ

Courtyard by Marriott

 

601 South Ash Ave.

 

Tempe

 

AZ

Residence Inn by Marriott

 

9930 Slater Avenue

 

Fountain Valley

 

CA

Residence Inn by Marriott

 

11002 Rancho Carmel Drive

 

San Diego (Rancho Bernado)

 

CA

Courtyard by Marriott

 

5555 Shellmound Street

 

Emeryville

 

CA

Residence Inn by Marriott

 

5322 North Diana Avenue

 

Fresno

 

CA

Residence Inn by Marriott

 

1350 Veterans Boulevard

 

South San Francisco

 

CA

Courtyard by Marriott

 

1300 Veterans Boulevard

 

South San Francisco

 

CA

Courtyard by Marriott

 

2250 Contra Costa Blvd.

 

Pleasant Hill

 

CA

Courtyard by Marriott

 

18090 San Ramon Valley Blvd.

 

San Ramon/Oakland

 

CA

Residence Inn by Marriott

 

5465 Windward Parkway, West

 

Alpharetta

 

GA

Residence Inn by Marriott

 

3443 George Busbee Drive

 

Kennesaw

 

GA

TownePlace Suites by Marriott

 

3300 Northlake Pkwy

 

Atlanta/Northlake

 

GA

TownePlace Suites by

 

6640 Bay Circle

 

Norcross

 

GA

 

7

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

Marriott

 

 

 

 

 

 

Residence Inn by Marriott

 

1325 North Point Drive

 

Atlanta/Northpoint Mall

 

GA

Residence Inn by Marriott

 

201 East Walton Place

 

Chicago

 

IL

Courtyard by Marriott

 

2175 Marriott Drive

 

Chicago/W. Dundee

 

IL

TownePlace Suites by Marriott

 

2185 Marriott Drive

 

Chicago/W. Dundee

 

IL

Residence Inn by Marriott

 

1440 South White Oak Drive

 

Chicago/Waukegan

 

IL

Residence Inn by Marriott

 

345 St. Joseph Street

 

New Orleans

 

LA

Residence Inn by Marriott

 

25 Connector Road

 

Westborough

 

MA

TownePlace Suites by Marriott

 

238 Andover Street

 

Danvers

 

MA

Residence Inn by Marriott

 

170 Admiral Cochrane Drive

 

Annapolis

 

MD

Residence Inn by Marriott

 

1160 Winterson Road

 

Baltimore

 

MD

Residence Inn by Marriott

 

30120 Civic Center Boulevard

 

Warren

 

MI

Courtyard by Marriott

 

42700 Eleven Mile Road

 

Detroit/Novi

 

MI

TownePlace Suites by Marriott

 

42600 Eleven Mile Road

 

Detroit/Novi

 

MI

Marriott Hotels and Resorts

 

10700 Pear Tree Lane

 

St. Louis

 

MO

Residence Inn by Marriott

 

201 Residence Inn Blvd

 

Durham

 

NC

Residence Inn by Marriott

 

2020 Hospitality Court

 

Raleigh Airport/Morrissville

 

NC

Residence Inn by Marriott

 

2900 Regency Parkway

 

Raleigh/Cary

 

NC

Courtyard by Marriott

 

301 Residence Inn Blvd

 

Durham

 

NC

Residence Inn by Marriott

 

3 Gatehall Drive

 

Parsippany

 

NJ

Residence Inn by Marriott

 

3300 Prospect Avenue, NE

 

Albuquerque

 

NM

Residence Inn by Marriott

 

9845 Gateway Drive

 

Reno

 

NV

Courtyard by Marriott

 

1901 North Rainbow Blvd

 

Las Vegas West/Summerlin

 

NV

Residence Inn by Marriott

 

6420 Yorktown Circle

 

East Syracuse

 

NY

Residence Inn by Marriott

 

435 Metro Place South

 

Dublin

 

OH

Courtyard by Marriott

 

1515 NW Expressway

 

Oklahoma City

 

OK

Residence Inn by Marriott

 

3 Walnut Grove Drive

 

Horsham (Willow Grove)

 

PA

Residence Inn by Marriott

 

2180 Motel Drive

 

Allentown

 

PA

 

8

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

Courtyard by Marriott

 

2160 Motel Drive

 

Allentown

 

PA

Courtyard by Marriott

 

2415 Mall Dr I-26 and Montague

 

Charleston/North

 

SC

Residence Inn by Marriott

 

206 Ward Circle

 

Brentwood (Nash Farms)

 

TN

Marriott Hotels and Resorts

 

600 Marriott Drive

 

Nashville

 

TN

SpringHill Suites by Marriott

 

1100 Airport Center Drive

 

Nashville

 

TN

Residence Inn by Marriott

 

6950 N. Stemmons Freeway

 

Dallas Market Center

 

TX

Residence Inn by Marriott

 

10333 N. Central Expressway

 

Dallas North Park

 

TX

Residence Inn by Marriott

 

1045 Waterwood Drive

 

Dallas-Richardson

 

TX

Courtyard by Marriott

 

3751 NE Loop 820

 

Fort Worth (Fossil Creek)

 

TX

Residence Inn by Marriott

 

5801 Sandshell Drive

 

Fort Worth (Fossil Creek)

 

TX

Courtyard by Marriott

 

9190 Gulf Freeway

 

Houston Hobby

 

TX

Residence Inn by Marriott

 

425 Bonham Street

 

San Antonio (Alamo)

 

TX

Courtyard by Marriott

 

2191 N. Greenville Avenue

 

Richardson

 

TX

Residence Inn by Marriott

 

1111 Millmont Street

 

Charlottesville

 

VA

Residence Inn by Marriott

 

12815 Fairlakes Parkway

 

Fairfax

 

VA

TownePlace Suites by Marriott

 

14036 Thunderbolt Pl

 

Fairfax/Chantilly

 

VA

TownePlace Suites by Marriott

 

205 Hillwood Avenue

 

Falls Church

 

VA

TownePlace Suites by Marriott

 

200 Cybernetics Way

 

Yorktown

 

VA

TownePlace Suites by Marriott

 

4231 Park Place Court

 

Glenn Allen

 

VA

TownePlace Suites by Marriott

 

5757 Cleveland Street

 

Virginia Beach

 

VA

Courtyard by Marriott

 

3950 Westerre Parkway

 

Richmond

 

VA

SpringHill Suites by Marriott

 

200 SW 19th Street

 

Renton

 

WA

TownePlace Suites by Marriott

 

300 SW 19th Street

 

Renton

 

WA

Residence Inn by Marriott

 

200 Hotel Circle, Northgate Business Pk

 

Charleston

 

WV

 

 

 

 

 

 

 

Marriott No. 5

 

 

 

 

 

 

Marriott Hotels and Resorts

 

Kalapaki Beach, 3610 Rice Street

 

Lihue Kauai

 

HI

 

 

 

 

 

 

 

InterContinental

 

 

 

 

 

 

Candlewood Suites

 

600 Corporate Ridge Drive

 

Birmingham

 

AL

Candlewood Suites

 

201 Exchange Place

 

Huntsville

 

AL

 

9

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

Candlewood Suites

 

11411 N. Black Canyon Hgwy

 

Phoenix

 

AZ

Candlewood Suites

 

1335 W. Baseline Road

 

Tempe

 

AZ

Staybridge Suites

 

21902 Lassen Street

 

Chatsworth

 

CA

Staybridge Suites

 

11855 Avenue of Industry

 

San Diego

 

CA

Staybridge Suites

 

6639 Mira Mesa Blvd

 

San Diego

 

CA

Staybridge Suites

 

1350 Huntington Ave.

 

San Francisco

 

CA

Staybridge Suites

 

1602 Crane Court

 

San Jose

 

CA

Staybridge Suites

 

900 Hamlin Ct.

 

Sunnyvale

 

CA

Staybridge Suites

 

19901 Prairie Ave.

 

Torrance

 

CA

Candlewood Suites

 

12901 Garden Grove Blvd.

 

Garden Grove

 

CA

Candlewood Suites

 

16150 Sand Canyon Avenue

 

Irvine

 

CA

Candlewood Suites

 

3 South Pointe Drive

 

Lake Forest

 

CA

Candlewood Suites

 

2600 S. Red Hill Avenue

 

Santa Ana

 

CA

Candlewood Suites

 

481 El Camino Real

 

San Jose

 

CA

Holiday Inn

 

1915 South Manchester Avenue

 

Anaheim

 

CA

Staybridge Suites

 

1855 S. Manchester Avenue

 

Anaheim

 

CA

Crowne Plaza

 

5985 Century Blvd

 

Los Angeles

 

CA

Crowne Plaza

 

300 N. Harbor Drive

 

Redondo Beach

 

CA

Crowne Plaza

 

17941 VonKarman

 

Irvine

 

CA

Crowne Plaza

 

777 Bellew Drive

 

San Jose

 

CA

Staybridge Suites

 

7820 Park Meadows Drive

 

Littleton

 

CO

Candlewood Suites

 

6780 S. Galena Street

 

Denver (Tech Center)

 

CO

Candlewood Suites

 

895 Tabor Street

 

Lakewood

 

CO

Candlewood Suites

 

1151 East Main Street

 

Meriden

 

CT

Staybridge Suites

 

410 North Pine Island Road

 

Ft Lauderdale

 

FL

Staybridge Suites

 

8751 Suiteside Drive

 

Orlando

 

FL

Staybridge Suites

 

8480 International Drive

 

Orlando

 

FL

Candlewood Suites

 

644 Raymond Avenue

 

Altamonte Sprgs

 

FL

Candlewood Suites

 

13231 49th St. N.

 

Clearwater

 

FL

Candlewood Suites

 

4990 Belfort Road

 

Jacksonville

 

FL

Candlewood Suites

 

8855 NW 27th Street

 

Miami

 

FL

Crowne Plaza

 

950 N.W. Lejeune Rd.

 

Miami

 

FL

Staybridge Suites

 

3980 North Point Parkway

 

Alpharetta

 

GA

Staybridge Suites

 

760 Mt Vernon Highway, N.E.

 

Atlanta

 

GA

Staybridge Suites

 

4601 Ridgeview Road

 

Atlanta

 

GA

Candlewood Suites

 

3665 Shackleford Road

 

Duluth

 

GA

Holiday Inn Select

 

4669 Airport Blvd.

 

College Park

 

GA

Crowne Plaza

 

6345 Powers Ferry Road

 

Atlanta

 

GA

Crowne Plaza

 

1325 Virginia Avenue

 

Atlanta

 

GA

Candlewood Suites

 

7625 Office Plaza Drive N.

 

Des Moines

 

IA

Staybridge Suites

 

901 E. Woodfield Office Court

 

Schaumburg

 

IL

Candlewood Suites

 

2875 Greenspoint Parkway

 

Hoffman Estates

 

IL

Candlewood Suites

 

1100 N. US Highway 45

 

Libertyville

 

IL

Candlewood Suites

 

1200 E. Bank Drive

 

Schaumburg

 

IL

Candlewood Suites

 

4021 N. Mannheim Road

 

Schiller Park

 

IL

Candlewood Suites

 

27 W. 300 Warrenville Road

 

Warrenville

 

IL

Candlewood Suites

 

1151 S. Waukegan Road

 

Waukegan

 

IL

 

10

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

Candlewood Suites

 

8000 Capitol Drive

 

Wheeling

 

IL

Candlewood Suites

 

11001 Oakmont

 

Kansas City, Overland Park

 

KS

Candlewood Suites

 

3141 N. Webb Road

 

Wichita Northeast

 

KS

Candlewood Suites

 

570 South Julia

 

Wichita West (airport)

 

KS

Candlewood Suites

 

11762 Commonwealth Drive

 

Louisville (Jeffersontown)

 

KY

Staybridge Suites

 

11 Old Concord Road

 

Boston Burlington

 

MA

Staybridge Suites

 

4 Tech Drive

 

Andover

 

MA

Candlewood Suites

 

130 Middlesex Turnpike

 

Burlington

 

MA

Candlewood Suites

 

235 Wood Road

 

Braintree

 

MA

Staybridge Suites

 

8844 Columbia 100 Pkwy

 

Columbia

 

MD

Candlewood Suites

 

1247 Winterson Road

 

Baltimore/AP (Linthicum)

 

MD

InterContinental

 

550 Light Street

 

Baltimore

 

MD

Staybridge Suites

 

2050 Featherstone Road

 

Auburn Hills

 

MI

Candlewood Suites

 

701 Waymarket Way

 

Ann Arbor

 

MI

Candlewood Suites

 

1650 Opdyke Road

 

Auburn Hills

 

MI

Candlewood Suites

 

1 Corporate Drive

 

Southfield

 

MI

Candlewood Suites

 

7010 Convention Blvd

 

Warren

 

MI

Candlewood Suites

 

37555 Hills Tech Drive

 

Farmington Hills

 

MI

Candlewood Suites

 

2550 Troy Center Drive

 

Troy

 

MI

Candlewood Suites

 

351 West 77th Street

 

Richfield

 

MN

Staybridge Suites

 

1855 Craigshire Rd.

 

St. Louis

 

MO

Candlewood Suites

 

3250 Rider Trail S.

 

Earth City

 

MO

Staybridge Suites

 

7924 Forest Pine Drive

 

Charlotte

 

NC

Candlewood Suites

 

8812 University East Drive

 

Charlotte

 

NC

Candlewood Suites

 

5840 Westpark Drive

 

Charlotte

 

NC

Candlewood Suites

 

7623 Thorndike Road

 

Greensboro

 

NC

Candlewood Suites

 

1020 Buck Jones Road

 

Raleigh

 

NC

Candlewood Suites

 

360 South 108th Ave.

 

Omaha

 

NE

Staybridge Suites

 

61 Interpace Pkwy

 

Parsippany

 

NJ

Staybridge Suites

 

4375 U.S. Route 1 South

 

Princeton

 

NJ

Staybridge Suites

 

260 Davidson Ave.

 

Somerset

 

NJ

Candlewood Suites

 

21 Second Street

 

Jersey City

 

NJ

Candlewood Suites

 

4000 Crawford Place

 

Mt. Laurel

 

NJ

Candlewood Suites

 

100 Candlewood Drive

 

Morris Plains

 

NJ

Candlewood Suites

 

41 World’s Fair Drive

 

Somerset

 

NJ

Candlewood Suites

 

3025 Menaui Boulevard

 

Albuquerque

 

NM

Candlewood Suites

 

4034 Paradise Road

 

Las Vegas

 

NV

Candlewood Suites

 

20 Overlook Blvd.

 

Nanuet

 

NY

Crowne Plaza

 

66 Hale Avenue

 

White Plains

 

NY

Candlewood Suites

 

10665 Techwoods Circle

 

Blue Ash

 

OH

Candlewood Suites

 

590 Taylor Road

 

Gahanna

 

OH

Candlewood Suites

 

24741 Country Club Blvd.

 

North Olmsted

 

OH

Candlewood Suites

 

4400 River Park Drive

 

Oklahoma City

 

OK

Staybridge Suites

 

355 South Park Road

 

Thornhill/Markham

 

Ontario, Canada

InterContinental

 

220 Bloor Street West

 

Toronto

 

Ontario, Canada

Staybridge Suites

 

20 Morehall Road

 

Malvern

 

PA

 

11

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

Candlewood Suites

 

250 Business Center Drive

 

Willow Grove

 

PA

Candlewood Suites

 

100 Chauvet Drive

 

Pittsburgh

 

PA

Crowne Plaza

 

1800 Market St

 

Philadelphia

 

PA

InterContinental

 

5961 Isla Verde Avenue

 

San Juan

 

Puerto Rico

Staybridge Suites

 

3163 Outlet Blvd.

 

Myrtle Beach

 

SC

Crowne Plaza

 

130 Shipyard Dr

 

Hilton Head Island

 

SC

Candlewood Suites

 

5129 Virginia Way

 

Nashville

 

TN

Candlewood Suites

 

10206 Parkside Drive

 

Knoxville

 

TN

Staybridge Suites

 

10201 Stonelake Blvd

 

Austin

 

TX

Staybridge Suites

 

5190 Hidalgo Street

 

Houston

 

TX

Staybridge Suites

 

4320 Spectrum One

 

San Antonio NW/Colonnade

 

TX

Candlewood Suites

 

2221 Brookhollow Plaza Drive

 

Arlington

 

TX

Candlewood Suites

 

4320 Interstate 35 Service S

 

Austin (South)

 

TX

Candlewood Suites

 

9701 Stonelake Boulevard

 

Austin

 

TX

Candlewood Suites

 

13939 Noel Road

 

Dallas

 

TX

Candlewood Suites

 

12525 Greenville Avenue

 

Dallas

 

TX

Candlewood Suites

 

5201 Endicott Avenue

 

Ft Worth

 

TX

Candlewood Suites

 

4900 Loop Central Drive

 

Houston

 

TX

Candlewood Suites

 

10503 Town & Country Way

 

Houston

 

TX

Candlewood Suites

 

2737 Bay Area Blvd

 

Clear Lake

 

TX

Candlewood Suites

 

4033 W. Sam Houston Parkway

 

Houston

 

TX

Candlewood Suites

 

5300 Green Park Drive

 

Irving

 

TX

Candlewood Suites

 

4701 Legacy Drive

 

Plano

 

TX

Candlewood Suites

 

9350 IH 10 West

 

San Antonio

 

TX

InterContinental

 

701 Congress Avenue

 

Austin

 

TX

InterContinental

 

2222 West Loop South

 

Houston

 

TX

Crowne Plaza

 

7800 Alpha Road

 

Dallas

 

TX

Crowne Plaza

 

14703 Park Row

 

Houston

 

TX

Staybridge Suites

 

1201 Executive Circle

 

Las Colinas

 

TX

Staybridge Suites

 

7880 Alpha Road

 

Dallas

 

TX

Candlewood Suites

 

2170 West North Temple

 

Salt Lake City

 

UT

Candlewood Suites

 

6990 S. Park Center Drive

 

Salt Lake City (Fort Union)

 

UT

Staybridge Suites

 

13700 Coppermine Rd.

 

Herndon

 

VA

Candlewood Suites

 

401 Butler Farm Road

 

Hampton

 

VA

Staybridge Suites

 

7301 NE 41st Street

 

Vancouver

 

WA

 

 

 

 

 

 

 

Hyatt Hotels Corporation

 

 

 

 

 

 

Hyatt Place

 

1413 West Rio Salado Pkwy

 

Tempe

 

AZ

Hyatt Place

 

6885 South Tucson Blvd.

 

Tucson

 

AZ

Hyatt Place

 

503 W Garden of the Gods Pkwy

 

Colorado Springs

 

CO

Hyatt Place

 

5435 Forbes Place

 

Orlando

 

FL

Hyatt Place

 

1899 Sullivan Road

 

College Park (Atlanta Airport)

 

GA

Hyatt Place

 

3530 Venture Parkway

 

Gwinnett

 

GA

Hyatt Place

 

2876 Spring Hill Parkway

 

Cumberland

 

GA

Hyatt Place

 

111 W. Washington Ctr. Road

 

Fort Wayne

 

IN

Hyatt Place

 

5500 Bradbury Ave.

 

Indianapolis

 

IN

 

12

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

Hyatt Place

 

5001 West 110th Street

 

Overland Park

 

KS

Hyatt Place

 

45400 Park Avenue

 

Utica

 

MI

Hyatt Place

 

7600 North West 97th Terrace

 

Kansas City

 

MO

Hyatt Place

 

4119 South Stream Boulevard

 

Charlotte

 

NC

Hyatt Place

 

8000 Crawford Place

 

Mt. Laurel

 

NJ

Hyatt Place

 

6161 Park Center Circle

 

Columbus

 

OH

Hyatt Place

 

330 East Main St.

 

Hendersonville

 

TN

Hyatt Place

 

7522 North IH-35

 

Austin

 

TX

Hyatt Place

 

5229 Spring Valley Road

 

Dallas Galleria

 

TX

Hyatt Place

 

6030 Gateway Blvd. East

 

El Paso

 

TX

Hyatt Place

 

601 South St. Mary St.

 

San Antonio Riverwalk

 

TX

Hyatt Place

 

4994 Weststone Plaza

 

Chantilly

 

VA

Hyatt Place

 

21481 Ridgetop Circle

 

Loudoun Tech Center/Sterling

 

VA

 

 

 

 

 

 

 

Carlson Hotels Worldwide

 

 

 

 

 

 

Radisson Hotels and Resorts

 

7475 W. Chandler Blvd.

 

Chandler

 

AZ

Radisson Hotels and Resorts

 

427 N. 44th Street

 

Phoenix AP

 

AZ

Country Inn & Suites

 

5975 Lusk Boulevard

 

San Diego

 

CA

Country Inn & Suites

 

1300 Chesapeake Terrace

 

Sunnyvale

 

CA

Country Inn & Suites

 

1837 Cent Point Circle

 

Naperville

 

IL

Park Plaza Hotels and Resorts

 

4460 W.78th St. Circle

 

Bloomington

 

MN

Country Inn & Suites

 

2550 Freeway Blvd

 

Brooklyn Center

 

MN

Radisson Hotels and Resorts

 

1112 Airport Center Drive

 

Nashville

 

TN

Radisson Hotels and Resorts

 

215 West South Temple

 

Salt Lake City

 

UT

Country Inn & Suites

 

19333 North Creek Parkway

 

Bothell

 

WA

Radisson Hotels and Resorts

 

18118 Pacific Highway South

 

Seattle

 

WA

 

 

 

 

 

 

 

Royal Sonesta

 

 

 

 

 

 

Royal Sonesta Hotel Boston

 

40 Edwin H. Land Boulevard

 

Cambridge

 

MA

Royal Sonesta Hotel New Orleans

 

300 Bourbon Street

 

New Orleans

 

LA

 

 

 

 

 

 

 

TravelCenters of America No. 1

 

 

 

 

 

 

TravelCenters of America

 

3501 Buttermilk Road

 

Cottondale

 

AL

TravelCenters of America

 

I-10 & Grand Bay Exit CR 11, Mile Marker #4

 

Grand Bay

 

AL

TravelCenters of America

 

980 West South Blvd.

 

Montgomery

 

AL

TravelCenters of America

 

2949 S. Toltec Road

 

Eloy

 

AZ

 

13

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

TravelCenters of America

 

946 West Beale Street

 

Kingman

 

AZ

TravelCenters of America

 

1010 North 339th Avenue

 

Tonopah

 

AZ

TravelCenters of America

 

1501 N. Fort Grant Road

 

Willcox

 

AZ

TravelCenters of America

 

408 Highway 149 North, Rural Route #1

 

Earle

 

AR

TravelCenters of America

 

1806 Highway 371 W

 

Prescott

 

AR

TravelCenters of America

 

2930 Lenwood Road

 

Barstow

 

CA

TravelCenters of America

 

27769 Lagoon Drive

 

Buttonwillow

 

CA

TravelCenters of America

 

46155 Dillon Road

 

Coachella

 

CA

TravelCenters of America

 

3524 S. Highway 99 W.

 

Corning

 

CA

TravelCenters of America

 

4325 Guasti Road

 

Ontario

 

CA

TravelCenters of America

 

4265 East Guasti Road

 

Ontario

 

CA

TravelCenters of America

 

19483 Knighton Rd.

 

Redding

 

CA

TravelCenters of America

 

12310 S. Highway 33

 

Santa Nella

 

CA

TravelCenters of America

 

5101 Quebec Street

 

Commerce City

 

CO

TravelCenters of America

 

2200 Ninth Street

 

Limon

 

CO

TravelCenters of America

 

12151 W. 44th Avenue

 

Wheat Ridge

 

CO

TravelCenters of America

 

3 East Industrial Road

 

Branford

 

CT

TravelCenters of America

 

1875 Meriden/Waterbury Rd.

 

Milldale

 

CT

TravelCenters of America

 

327 Ruby Road

 

Willington

 

CT

TravelCenters of America

 

I-10 & US 301, Baldwin-Starke Exit 50, Mile Marker #345

 

Baldwin

 

FL

TravelCenters of America

 

1650 C.R. 210 West

 

Jacksonville

 

FL

TravelCenters of America

 

2112 Highway 71 South

 

Marianna

 

FL

TravelCenters of America

 

11706 Tampa Gateway Blvd.

 

Seffner

 

FL

TravelCenters of America

 

8909 20th Street

 

Vero Beach

 

FL

TravelCenters of America

 

556 St. Rt. 44

 

Wildwood

 

FL

TravelCenters of

 

2995 US Highway 17 South

 

Brunswick

 

GA

 

14

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

America

 

 

 

 

 

 

TravelCenters of America

 

981 Cassville-White Road

 

Cartersville

 

GA

TravelCenters of America

 

30732 Highway 441 South

 

Commerce

 

GA

TravelCenters of America

 

I-75 & Rt. 36, exit 66, Mile Marker #201

 

Jackson

 

GA

TravelCenters of America

 

6901 Bellville Road

 

Lake Park

 

GA

TravelCenters of America

 

I-20 & US 441, exit 51, Mile Marker #115

 

Madison

 

GA

TravelCenters of America

 

4401 Highway 17

 

Richmond Hill

 

GA

TravelCenters of America

 

4115 Broadway

 

Boise

 

ID

TravelCenters of America

 

505 Truckers Lane, R.R. #7

 

Bloomington

 

IL

TravelCenters of America

 

1702 West Evergreen

 

Effingham

 

IL

TravelCenters of America

 

19 N. 430 Route 20

 

Hampshire

 

IL

TravelCenters of America

 

4510 Broadway

 

Mt. Vernon

 

IL

TravelCenters of America

 

16650 Russell Rd.

 

Russell

 

IL

TravelCenters of America

 

819 Edwardsville Road

 

Troy

 

IL

TravelCenters of America

 

10346 S. State Rd. 39

 

Clayton

 

IN

TravelCenters of America

 

2510 Burr Street

 

Gary

 

IN

TravelCenters of America

 

1201 Ripley Street

 

Lake Station

 

IN

TravelCenters of America

 

1600 West US Hwy 20

 

Porter

 

IN

TravelCenters of America

 

2636 E. Tipton Street

 

Seymour

 

IN

TravelCenters of America

 

5930 E. State Road 334

 

Whitestown

 

IN

TravelCenters of America

 

3210 South 7th Street

 

Council Bluffs

 

IA

TravelCenters of America

 

7777 Burlington Pike

 

Florence

 

KY

TravelCenters of America

 

145 Richwood Road

 

Walton

 

KY

TravelCenters of America

 

1701 N. University Avenue

 

Lafayette

 

LA

TravelCenters of America

 

1682 Gause Blvd.

 

Slidell

 

LA

TravelCenters of America

 

224 Highway 65 South

 

Tallulah

 

LA

 

15

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

TravelCenters of America

 

5501 O’Donnell St. Cutoff

 

Baltimore

 

MD

TravelCenters of America

 

1400 Elkton Road

 

Elkton

 

MD

TravelCenters of America

 

7401 Assateague Drive

 

Jessup

 

MD

TravelCenters of America

 

200 Baker Road

 

Dexter

 

MI

TravelCenters of America

 

1255 N. Dixie Hwy

 

Monroe

 

MI

TravelCenters of America

 

6364 Dixie Highway

 

Saginaw

 

MI

TravelCenters of America

 

6100 Sawyer Road

 

Sawyer

 

MI

TravelCenters of America

 

13400 Rogers Drive

 

Rogers

 

MN

TravelCenters of America

 

2150 Russell Mt. Gilead Road

 

Meridian

 

MS

TravelCenters of America

 

102 NW 4th Street

 

Concordia

 

MO

TravelCenters of America

 

3265 N. Service Road East

 

Foristell

 

MO

TravelCenters of America

 

854 State Highway 80, R.R. #1

 

Matthews

 

MO

TravelCenters of America

 

100 North Broadway

 

Oak Grove

 

MO

TravelCenters of America

 

8033 W. Holling Rd.

 

Alda

 

NE

TravelCenters of America

 

103 Prospectors Drive

 

Ogallala

 

NE

TravelCenters of America

 

8050 Dean Martin Drive

 

Las Vegas

 

NV

TravelCenters of America

 

6000 E. Frontage Road

 

Mill City

 

NV

TravelCenters of America

 

200 North McCarran Blvd.

 

Sparks

 

NV

TravelCenters of America

 

108 Ocean Drive

 

Greenland

 

NH

TravelCenters of America

 

975 St. Rt. 173

 

Bloomsbury

 

NJ

TravelCenters of America

 

2 Simpson Road

 

Columbia

 

NJ

TravelCenters of America

 

I-295 Exit 18 Berkley Rd.

 

Paulsboro

 

NJ

TravelCenters of America

 

2501 University Blvd. NE

 

Albuquerque

 

NM

TravelCenters of America

 

3404 W. Highway 66

 

Gallup

 

NM

TravelCenters of America

 

202 N. Motel Blvd.

 

Las Cruces

 

NM

TravelCenters of

 

1700 U.S. Route 66 West

 

Moriarty

 

NM

 

16

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

America

 

 

 

 

 

 

TravelCenters of America

 

I-40 & US 66, 54 & 84, exit 277

 

Santa Rosa

 

NM

TravelCenters of America

 

753 Upper Court St.

 

Binghamton

 

NY

TravelCenters of America

 

8420 Alleghany

 

Corfu

 

NY

TravelCenters of America

 

9616 Commerce Drive

 

Dansville

 

NY

TravelCenters of America

 

40 Riverside Drive

 

Fultonville

 

NY

TravelCenters of America

 

125 Neelytown Road

 

Montgomery

 

NY

TravelCenters of America

 

153 Wiggins Road

 

Candler

 

NC

TravelCenters of America

 

1101 NC Highway 61

 

Whitsett

 

NC

TravelCenters of America

 

715 US 250 East

 

Ashland

 

OH

TravelCenters of America

 

6762 St. Rt. 127

 

Eaton

 

OH

TravelCenters of America

 

10679 Lancaster Rd., S

 

Hebron

 

OH

TravelCenters of America

 

12403 US Rt. 35 NW

 

Jeffersonville

 

OH

TravelCenters of America

 

5551 St. Rt. 193

 

Kingsville

 

OH

TravelCenters of America

 

940 US Rt. 42, NE

 

London

 

OH

TravelCenters of America

 

4450 Portage St., NW

 

North Canton

 

OH

TravelCenters of America

 

3483 Libbey Road

 

Perrysburg

 

OH

TravelCenters of America

 

8834 Lake Road

 

Seville

 

OH

TravelCenters of America

 

5400 Seventy Six Drive

 

Youngstown

 

OH

TravelCenters of America

 

501 South Morgan Road

 

Oklahoma City

 

OK

TravelCenters of America

 

801 South Council Road

 

Oklahoma City

 

OK

TravelCenters of America

 

I-40 & Cemetary Road, exit 26

 

Sayre

 

OK

TravelCenters of America

 

21856 Bents Road, NE

 

Aurora

 

OR

TravelCenters of America

 

790 NW Frontage Road

 

Troutdale

 

OR

TravelCenters of America

 

6 Buckhorn Road

 

Bloomsburg

 

PA

TravelCenters of America

 

245 Allegheny Blvd.

 

Brookville

 

PA

 

17

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

TravelCenters of America

 

4050 Depot Road

 

Erie

 

PA

TravelCenters of America

 

10835 John Wayne Drive

 

Greencastle

 

PA

TravelCenters of America

 

7848 Linglestown Road

 

Harrisburg

 

PA

TravelCenters of America

 

5644 SR 8

 

Harrisville

 

PA

TravelCenters of America

 

5600 Nittany Valley Drive

 

Lamar

 

PA

TravelCenters of America

 

875 N. Eagle Valley Rd.

 

Milesburg

 

PA

TravelCenters of America

 

1402 E. Main Street

 

Duncan

 

SC

TravelCenters of America

 

3014 Paxville Highway

 

Manning

 

SC

TravelCenters of America

 

13011 Old Hickory Blvd.

 

Antioch

 

TN

TravelCenters of America

 

155 Hwy. 138

 

Denmark

 

TN

TravelCenters of America

 

4400 Peytonsville Road

 

Franklin

 

TN

TravelCenters of America

 

608 Lovell Road

 

Knoxville

 

TN

TravelCenters of America

 

615 Watt Road

 

Knoxville

 

TN

TravelCenters of America

 

111 N. First Street

 

Nashville

 

TN

TravelCenters of America

 

7000 I-40 East Whitaker Road

 

Amarillo

 

TX

TravelCenters of America

 

6800 Thompson Road

 

Baytown

 

TX

TravelCenters of America

 

704 West Interstate 20

 

Big Spring

 

TX

TravelCenters of America

 

7751 Bonnie View Road

 

Dallas

 

TX

TravelCenters of America

 

6420 N. I-35

 

Denton

 

TX

TravelCenters of America

 

802 E. York, Highway 59

 

Ganado

 

TX

TravelCenters of America

 

4817 I-35 North

 

New Braunfels

 

TX

TravelCenters of America

 

2105 S. Goliad Street

 

Rockwall

 

TX

TravelCenters of America

 

6170 I-10 East

 

San Antonio

 

TX

TravelCenters of America

 

I-20 & Hopkins Road, exit 242

 

Sweetwater

 

TX

TravelCenters of America

 

1700 Wilson Road

 

Terrell

 

TX

TravelCenters of

 

1100 North 130 West

 

Parowan

 

UT

 

18

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

America

 

 

 

 

 

 

TravelCenters of America

 

8836 N. Highway 40

 

Tooele

 

UT

TravelCenters of America

 

100 N. Carter Road

 

Ashland

 

VA

TravelCenters of America

 

10134 Lewiston Rd.

 

Ashland

 

VA

TravelCenters of America

 

2905 Lee Highway

 

Troutville

 

VA

TravelCenters of America

 

1025 Peppers Ferry Rd.

 

Wytheville

 

VA

TravelCenters of America

 

46630 North Bend Way

 

North Bend

 

WA

TravelCenters of America

 

4195 State Rt. 34

 

Hurricane

 

WV

TravelCenters of America

 

RR1 P.O. Box 1521

 

Valley Grove

 

WV

TravelCenters of America

 

5901 Highway 51

 

DeForest

 

WI

TravelCenters of America

 

713 Highway 12

 

Hudson

 

WI

TravelCenters of America

 

4000 I-80 Service Rd.

 

Burns

 

WY

TravelCenters of America

 

I-80, exit 30, East of Evanston

 

Ft. Bridger

 

WY

TravelCenters of America

 

1400 Higley Blvd.

 

Rawlins

 

WY

 

 

 

 

 

 

 

TravelCenters of America No. 2

 

 

 

 

 

 

Petro Stopping Centers

 

1295 Horizon

 

El Paso

 

TX

Petro Stopping Centers

 

2001 Santa Fe

 

Weatherford

 

TX

Petro Stopping Centers

 

1855 Curtis

 

Laramie

 

WY

Petro Stopping Centers

 

5405 Walden Rd

 

Beaumont

 

TX

Petro Stopping Centers

 

1112 Ackerman Rd.

 

San Antonio

 

TX

Petro Stopping Centers

 

5235 N. Sunland Gin

 

Eloy

 

AZ

Petro Stopping Centers

 

P.O. Box 32245

 

Amarillo

 

TX

Petro Stopping Centers

 

6918 West Burt Kouns

 

Shreveport

 

LA

Petro Stopping Centers

 

2151 South Avenue

 

Corning

 

CA

Petro Stopping Centers

 

2100 S.W. Railroad Ave.

 

Hammond

 

LA

Petro Stopping Centers

 

3900 Petro Road

 

West Memphis

 

AR

 

19

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

Petro Stopping Centers

 

722 Watt Road

 

Knoxville

 

TN

Petro Stopping Centers

 

P.O. Box 2130

 

Milan

 

NM

Petro Stopping Centers

 

402 Rising Sun Road

 

Bordentown

 

NJ

Petro Stopping Centers

 

970 South Blake Ranch Rd.

 

Kingman

 

AZ

Petro Stopping Centers

 

20 Martin Luther King Blvd.

 

Oklahoma City

 

OK

Petro Stopping Centers

 

26416 West Service Road

 

Perrysburg

 

OH

Petro Stopping Centers

 

3304 Gold Road

 

Kingdom City

 

MO

Petro Stopping Centers

 

22526 Highway 216

 

McCalla

 

AL

Petro Stopping Centers

 

1 Petro Place

 

Girard

 

OH

Petro Stopping Centers

 

1805 W. Fayette Road

 

Effingham

 

IL

Petro Stopping Centers

 

3181 Donald Lee Hollowell Parkway

 

Atlanta

 

GA

Petro Stopping Centers

 

7401 West Highway 318

 

Reddick

 

FL

Petro Stopping Centers

 

3730 Fern Valley Road

 

Phoenix

 

OR

Petro Stopping Centers

 

12906 Deshler Road

 

North Baltimore

 

OH

Petro Stopping Centers

 

3205 Valentine Road

 

North Little Rock

 

AR

Petro Stopping Centers

 

501 Buckhorn Road

 

Mebane

 

NC

Petro Stopping Centers

 

554 W. Glendale Hodgenville Rd.

 

Glendale

 

KY

Petro Stopping Centers

 

6595 N. Hollywood Blvd.

 

Las Vegas

 

NV

Petro Stopping Centers

 

1201 Harrisburg Pike

 

Carlisle

 

PA

Petro Stopping Centers

 

1950 EAST GREG ST.

 

Sparks

 

NV

Petro Stopping Centers

 

10506 West Aero

 

Spokane

 

WA

Petro Stopping Centers

 

114 Jasmin Rd.

 

Egan

 

LA

Petro Stopping Centers

 

1105 E. King Avenue

 

Kingsland

 

GA

Petro Stopping Centers

 

7265 N. Baker Rd.

 

Fremont

 

IN

Petro Stopping Centers

 

162 Luyben Hills Road

 

Kingston Springs

 

TN

Petro Stopping

 

601 E. Vinton Road

 

Canutillo

 

TX

 

20

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

Centers

 

 

 

 

 

 

Petro Stopping Centers

 

9787 US Route 40 West

 

New Paris

 

OH

Petro Stopping Centers

 

4700 S. Lincoln

 

York

 

NE

Petro Stopping Centers

 

1255 Route 414

 

Waterloo

 

NY

 

Part II - Liens

 

None.

 

21

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(g)

 

Indebtedness and Guaranties

 

1.               Indenture, dated as of February 25, 1998, between Hospitality
Properties Trust (the “Company”) and State Street Bank and Trust Company.
(Unsecured)

 

2.               Supplemental Indenture No. 6 dated as of July 8, 2002 between
the Company and State Street Bank and Trust Company, including form of 6.85%
Senior Notes due 2012. (Unsecured) ($100,829,000)

 

3.               Supplemental Indenture No. 7 dated as of January 24, 2003
between the Company and U.S. Bank National Association, as successor trustee,
relating to the Company’s 6 3/4% Senior Notes due 2013, including form of
thereof. (Unsecured) ($287,000,000)

 

4.               Supplemental Indenture No. 8 dated as of February 15, 2005
between the Company and U.S. Bank National Association, as successor trustee,
relating to the Company’s 5 1/8% Senior Notes due 2015, including form of
thereof. (Unsecured) ($280,000,000)

 

5.               Supplemental Indenture No. 9 dated as of June 15, 2006 between
the Company and U.S. Bank National Association, as successor trustee, relating
to the Company’s 6.30% Senior Notes due 2016, including form of thereof.
(Unsecured) ($275,000,000)

 

6.               Supplemental Indenture No. 10, dated as of March 7, 2007,
between the Company and U.S. Bank National Association, as successor trustee,
relating to the Company’s 3.80% Convertible Senior Notes due 2027, including
form thereof. (Unsecured) ($79,054,000)

 

7.               Supplemental Indenture No. 11, dated as of March 12, 2007,
between the Company and U.S. Bank National Association, as successor trustee,
relating to the Company’s 5.625% Senior Notes due 2017, including form thereof.
(Unsecured) ($300,000,000)

 

8.               Supplemental Indenture No. 12, dated as of September 28, 2007,
between the Company and U.S. Bank National Association, as successor trustee,
relating to the Company’s 6.70% Senior Notes due 2018, including form thereof.
(Unsecured) ($350,000,000)

 

9.               Supplemental Indenture No. 13, dated as of August 12, 2009,
between the Company and U.S. Bank National Association, as successor trustee,
relating to the Company’s 7.875% Senior Notes due 2014, including form thereof.
(Unsecured) ($300,000,000)

 

10.         Existing Credit Agreement. (Unsecured) ($149,000,000)

 

11.         Substitution of Guarantor and Indemnitor Agreement dated as of
December 31, 2003, by and among Hospitality Properties Trust, Candlewood Hotel
Company, Inc. and LaSalle Bank National Association (with respect to an
Indemnity and Guaranty Agreement dated as of June 15, 2001 executed by
Candlewood Hotel Company, Inc. in favor of Prudential Mortgage Capital Company,
LLC).

 

Amounts stated above represent the unpaid principal balance, or maximum
commitment, as of December 31, 2011.

 

22

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(h)

 

Material Contracts

 

Part I — Material Contracts

 

·                  Amended and Restated Business Management Agreement, dated as
of November 2, 2011, among Reit Management & Research LLC, Hospitality
Properties Trust, Barry M. Portnoy, Gerard M. Martin and Adam D. Portnoy.

 

·                  Amended and Restated Property Management Agreement, dated as
of January 13, 2010, between Reit Management & Research LLC and Hospitality
Properties Trust.

 

·                  First Amendment to Amended and Restated Property Management
Agreement, dated as of December 16, 2010, between Reit Management & Research LLC
and Hospitality Properties Trust.

 

·                  Master Lease Agreement, dated as of April 30, 1999, among
Hospitality Properties Trust, HPTCY Properties Trust and HMH HPT Courtyard LLC.

 

·                  Transaction Agreement, dated as of January 29, 2007, among
Hospitality Properties Trust, TravelCenters of America LLC, HPT TA Properties
Trust, HPT TA Properties LLC, HPT TA Merger Sub Inc. and Reit Management &
Research LLC.

 

·                  Lease Agreement, dated as of January 31, 2007, among HPT TA
Properties Trust, HPT TA Properties LLC and TA Leasing LLC.

 

·                  First Amendment to Lease Agreement, dated as of May 12, 2008,
among HPT TA Properties Trust, HPT TA Properties LLC and TA Leasing LLC.

 

·                  Guaranty Agreement, dated as of January 31, 2007, by
TravelCenters of America LLC and certain of its subsidiaries, for the benefit of
HPT TA Properties Trust and HPT TA Properties LLC.

 

·                  Lease Agreement, dated as of May 30, 2007, among HPT PSC
Properties Trust and HPT PSC Properties LLC, as Landlord, and Petro Stopping
Centers, L.P., as Tenant.

 

·                 First Amendment to Lease Agreement, dated as of March 17,
2008, among HPT PSC Properties Trust, HPT PSC Properties LLC and Petro Stopping
Centers, L.P.

 

·                  Guaranty Agreement, dated as of May 30, 2007, made by
TravelCenters of America LLC, as Guarantor, for the benefit of HPT PSC
Properties Trust and HPT PSC Properties LLC.

 

·                  Deferral Agreement, dated as of August 11, 2008, among
Hospitality Properties Trust, HPT TA Properties Trust, HPT TA Properties LLC,
HPT PSC Properties Trust, HPT PSC Properties LLC, TravelCenters of America LLC,
TA Leasing LLC and Petro Stopping Centers, L.P.

 

23

--------------------------------------------------------------------------------


 

·                  Amendment Agreement, dated as of January 31, 2011, among
Hospitality Properties Trust, HPT TA Properties Trust, HPT TA Properties LLC,
HPT PSC Properties Trust, HPT PSC Properties LLC, TravelCenters of America LLC,
TA Leasing LLC and TA Operating LLC.

 

·                  Amended and Restated Shareholders Agreement, dated as of
December 16, 2009, among Affiliates Insurance Company, Five Star Quality
Care, Inc., Hospitality Properties Trust, CommonWealth REIT, Senior Housing
Properties Trust, TravelCenters of America LLC, Reit Management & Research LLC
and Government Properties Income Trust.

 

·                  Pooling Agreement, dated as of June 14, 2011, among HPT TRS
MRP, Inc., Marriott International, Inc. and certain of its subsidiaries.

 

·                  Management Agreement, dated as of July 1, 2011, among HPT IHG
TRS-1, Inc., HPT IHG TRS-2, Inc., HPT IHG TRS-3, Inc., InterContinental Hotels
Group Resources, Inc., IHG Management (Maryland) LLC, and InterContinental
Hotels Group (Canada), Inc.

 

·                  See Schedule 6.1(g).

 

Part II — Operating Agreements and Ancillary Agreements

 

MARRIOTT 234 POOL

 

OPERATING AGREEMENTS

 

·                  Amended and Restated Management Agreement (Courtyard),
effective as of January 1, 2011, between Courtyard Management Corporation and
HPT TRS MRP, Inc.

 

·                  Amended and Restated Management Agreement (Marriott Full
Service), effective as of January 1, 2011, between Marriott Hotel Services, Inc.
and HPT TRS MRP, Inc.

 

·                  Amended and Restated Management Agreement (Residence Inn),
effective as of January 1, 2011, between Residence Inn By Marriott, LLC and HPT
TRS MRP, Inc.

 

·                 Amended and Restated Management Agreement (SpringHill Suites),
effective as of January 1, 2011, between Springhill SMC, LLC and HPT TRS
MRP, Inc.

 

·                  Amended and Restated Management Agreement (TownePlace),
effective as of January 1, 2011, between TownePlace Management, LLC and HPT TRS
MRP, Inc.

 

ANCILLARY AGREEMENTS

 

·                  Exit Hotel Agreement, effective as of January 1, 2011, by and
among Marriott International, Inc., Marriott Hotel Services, Inc., Residence Inn
By Marriott, LLC, Courtyard Management Corporation, SpringHill SMC, LLC,
TownePlace Management, LLC, HPTMI Properties Trust and HPT TRS MRP, Inc.

 

24

--------------------------------------------------------------------------------


 

·                  Side Letter to Exit Hotel Agreement, effective as of
January 1, 2011, from Marriott International, Inc. to HPTMI Properties Trust.

 

·                  Guaranty Agreement, effective as of January 1, 2011, by
Hospitality Properties Trust for the benefit of Marriott International, Inc.,
Courtyard Management Corporation, Marriott Hotel Services, Inc., Residence Inn
By Marriott, LLC, SpringHill SMC, LLC, and TownePlace Management, LLC.

 

·                  Guaranty, effective as of January 1, 2011, by Marriott
International, Inc. for the benefit of HPT TRS MRP, Inc.

 

·                  Master Funding Agreement, effective as of January 1, 2011, by
and among HPTMI Properties Trust, HPT TRS MRP, Inc. and Marriott
International, Inc.

 

·                  Pooling Agreement, effective as of January 1, 2011, by and
among Marriott International, Inc., Marriott Hotel Services, Inc., Residence Inn
By Marriott, LLC, Courtyard Management Corporation, SpringHill SMC, LLC,
TownePlace Management, LLC and HPT TRS MRP, Inc.

 

·                  Renovation Agreement, effective as of January 1, 2011, by and
among HPTMI Properties Trust, HPT TRS MRP, Inc. and Marriott International
Design & Construction Services, Inc.

 

·                  Security Deposit Agreement, effective as of January 1, 2011,
by and among Marriott International, Inc., Marriott Hotel Services, Inc.,
Residence Inn By Marriott, LLC, Courtyard Management Corporation, SpringHill
SMC, LLC, TownePlace Management, LLC and HPT TRS MRP, Inc.

 

·                  Side Letter, dated as of June 14, 2011, from Marriott
International, Inc. to HPTMI Properties Trust (re: T-234 Accounting True Up).

 

·                 Side Letter, effective as of January 1, 2011, to HPT TRS
MRP, Inc (re: Property Insurance for the T-234 Portfolio Properties).

 

·                  Amended and Restated Owner Agreement, effective as of
January 1, 2011, by and among Marriott International, Inc. and Marriott Hotel
Services, Inc, Residence Inn By Marriott, LLC, Courtyard Management Corporation,
SpringHill SMC, LLC, and TownePlace Management Corporation, HPT TRS MRP, Inc.
and HPTMI Properties Trust.

 

·                  Side Letter, effective as of January 1, 2011, from Marriott
International, Inc. to HPTMI Properties Trust (re: Service Contracts).

 

PROPERTY SPECIFIC AGREEMENTS

 

Chantilly (TownePlace), VA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

25

--------------------------------------------------------------------------------


 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Falls Church (TownePlace), VA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Seattle South/Renton (TownePlace), WA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Yorktown (TownePlace), VA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Atlanta/Norcross/Peachtree Corners (TownePlace), GA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Atlanta/Northlake (TownePlace), GA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Virginia Beach (TownePlace), VA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

26

--------------------------------------------------------------------------------


 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Richmond/Glen Allen (TownePlace), VA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Boston North Shore/Danvers (TownePlace), MA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Detroit/Novi (TownePlace), MI

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Scottsdale (TownePlace), AZ

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Chicago Elgin/West Dundee (TownePlace), IL

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Houston/Hobby Airport (Courtyard), TX

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

27

--------------------------------------------------------------------------------


 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Allentown/Bethlehem/Lehigh Valley Airport (Courtyard), PA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

North Charleston (Courtyard), SC

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Oakland/Emeryville (Courtyard), CA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Tempe (Courtyard), AZ

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Pleasant Hill (Courtyard), CA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Oklahoma City (Courtyard), OK

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

28

--------------------------------------------------------------------------------


 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

San Ramon (Courtyard), CA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Richmond/Northwest (Courtyard), VA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Dallas/Richardson (Courtyard), TX

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Las Vegas/Sumerlin (Courtyard), NV

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Phoenix/Chandler (Courtyard), AZ

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

San Francisco Airport/Oyster Point (Courtyard), CA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

29

--------------------------------------------------------------------------------


 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Chicago/West Dundee (Courtyard), IL

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Detroit/Novi (Courtyard), MI

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Birmingham/Colonnade (Courtyard), AL

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Fort Worth/Fossil Creek (Courtyard), TX

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Durham/Triangle Park (Courtyard), NC

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Nashville Airport (Marriott Full Service), TN

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

30

--------------------------------------------------------------------------------


 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

St. Louis Airport (Marriott Full Service), MO

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Chicago Downtown (Residence Inn), IL

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Dallas/Market Center (Residence Inn), TX

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Albuquerque (Residence Inn), NM

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Dallas/Central Expressway (Residence Inn), TX

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Atlanta/Alpharetta/Windward (Residence Inn), GA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

31

--------------------------------------------------------------------------------


 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Philadelphia/Horsham (Residence Inn), PA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Nashville/Brentwood (Residence Inn), TN

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Scottsdale/Paradise Valley (Residence Inn), AZ

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Syracuse/Carrier Circle (Residence Inn), NY

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Tempe (Residence Inn), AZ

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Huntington Beach/Fountain Valley (Residence Inn), CA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

32

--------------------------------------------------------------------------------


 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Durham/Triangle Park (Residence Inn), NC

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Annapolis (Residence Inn), MD

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Boston/Westborough (Residence Inn), MA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

San Diego/Rancho Bernardo (Residence Inn), CA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Fresno (Residence Inn), CA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Fort Worth/Fossil Creek (Residence Inn), TX

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

33

--------------------------------------------------------------------------------


 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Dallas/Richardson (Residence Inn), TX

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

San Antonio/Alamo Plaza (Residence Inn), TX

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Reno (Residence Inn), NV

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Charlottesville (Residence Inn), VA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Atlanta/Kennesaw (Residence Inn), GA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Fairfax/Fair Lake (Residence Inn), VA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

34

--------------------------------------------------------------------------------


 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Chicago/Waukegan (Residence Inn), IL

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Raleigh/Cary (Residence Inn), NC

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

New Orleans (Residence Inn), LA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Baltimore BWI Airport (Residence Inn), MD

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Parsippany (Residence Inn), NJ

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Atlanta/Alpharetta/North Point Mall (Residence Inn), GA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

35

--------------------------------------------------------------------------------


 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Charleston (Residence Inn), WV

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

San Francisco Airport/Oyster Point (Residence Inn), CA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Columbus/Dublin (Residence Inn), OH

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Flagstaff (Residence Inn), AZ

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Detroit/Warren (Residence Inn), MI

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Birmingham/Homewood (Residence Inn), AL

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

36

--------------------------------------------------------------------------------


 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Allentown/Bethlehem/Route 22 (Residence Inn), PA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Raleigh Durham Airport/Morrisville (Residence Inn), NC

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Nashville Airport (SpringHill), TN

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

Seattle South/Renton (SpringHill), WA

 

·                  Franchise Agreement, dated as of January 1, 2011, by and
between Marriott International, Inc. and HPT TRS MRP, Inc.

 

·                  Guaranty (Franchise Agreement), dated as of January 1, 2011,
by HPTMI Properties Trust, in favor of and for the benefit of Marriott
International, Inc.

 

HOST MARRIOTT COURTYARD POOL

 

OPERATING AGREEMENTS

 

·                  Master Lease Agreement, dated as of April 30, 1999, by and
among Hospitality Properties Trust, HPTCY Properties Trust and HMH HPT Courtyard
LLC.

 

·                  Amended and Restated Sublease, dated as of April 30, 1999, by
and between HMH HPT Courtyard LLC and CCMH Courtyard I LLC.

 

37

--------------------------------------------------------------------------------


 

·                  Amendment (HPT), dated as of April 30, 1999, by and among
Hospitality Properties Trust, HH HPTCY Properties, LLC, HPTCY Properties Trust,
CCMH Courtyard I LLC and Crestline Capital Corporation.

 

·                  Amendment (Host), dated as of April 30, 1999, by and among
Hospitality Properties Trust, HH HPTCY Properties LLC, HPTCY Properties Trust,
HMH HPT CBM LLC, CCMH Courtyard I LLC and Crestline Capital Corporation.

 

ANCILLARY AGREEMENTS

 

·                  Consent to Sublease and Agreement, dated as of April 30,
1999, by and among Hospitality Properties Trust, HPTCY Properties Trust, HMH HPT
Courtyard LLC and CCMH Courtyard I LLC.

 

·                  Directions Regarding Payments and Treatment of “Owner” Under
Management Agreements to Courtyard Management Corporation, dated March 12, 1999.

 

·                  Directions Regarding Payments and Treatment of “Owner” Under
Management Agreements to Courtyard Management Corporation, effective July 6,
2010.

 

·                  Membership Interest Pledge and Security Agreement, dated as
of April 30, 1999, by Host Marriot, L.P. for the benefit of Hospitality
Properties Trust and HPTCY Properties Trust.

 

·                  Membership Interest Pledge and Security Agreement, dated as
of April 30, 1999, by Crestline Capital Corporation for the benefit of
Hospitality Properties Trust and HPTCY Properties Trust.

 

·                  Cash Management Agreement, dated as of April 30, 1999, by and
among Hospitality Properties Trust, HPTCY Properties Trust, HMH HPT Courtyard
LLC and CCMH Courtyard I LLC.

 

·                  Global Amendment to Security Agreements, dated as of April
30, 1999, by and among HMH HPT Courtyard LLC, Hospitality Properties Trust and
HPTCY Properties Trust.

 

·                  Pledge and Security Agreement - Demand Note, dated as of
April 30, 1999, by and among CCMH Courtyard I LLC, Hospitality Properties Trust
and HPTCY Properties Trust.

 

·                  Guaranty Agreement, dated as of May 6, 2003, by Barcelo
Corporaction Empresarial, S.A. for the benefit of Hospitality Properties Trust,
HH HPTCY Properties LLC and HPTCY Properties Trust.

 

·                  Letter Agreement, dated September 5, 2008, by and among
Hospitality Properties Trust, HPTCY Properties Trust, HMH HPT CBM LLC (successor
in interest to HMH HPT Courtyard LLC), CCMH Courtyard I LLC and Courtyard
Management Corporation.

 

38

--------------------------------------------------------------------------------


 

KAUAI MARRIOTT RESORT AND BEACH CLUB

 

OPERATING AGREEMENT

 

·                  Lease Agreement, dated as of January 1, 2008, by and between
HPTMI Hawaii, Inc. and Essex House Condominium Corporation.

 

·                  First Amendment to Lease Agreement, effective as of June 14,
2011, by and between HPTMI Hawaii, Inc. and Essex House Condominium Corporation.

 

ANCILLARY AGREEMENTS

 

·                  Guaranty of Tenant’s Obligations, dated as of January 1,
2008, by Marriott Hotel Services, Inc. for the benefit of HPTMI Hawaii, Inc.

 

·                  Guaranty of Landlord’s Obligations, dated as of January 1,
2008, by Hospitality Properties Trust for the benefit of Essex House Condominium
Corporation.

 

HYATT POOL

 

OPERATING AGREEMENTS

 

·                  Management Agreement, dated as of April 1, 2005, by and
between HPT TRS SPES II, Inc. and Route 46 Management Associates Corp.

 

·                  First Amendment to Management Agreement, dated as of June 18,
2008, by and between HPT TRS SPES II, Inc. and Route 46 Management Associates
Corp.

 

·                  Second Amendment to Management Agreement, dated as of
December 18, 2008, by and between HPT TRS SPES II, Inc. and Route 46 Management
Associates Corp.

 

·                  ANCILLARY AGREEMENTS

 

·                  Guaranty Agreement, dated as of April 1, 2005, by Hospitality
Properties Trust for the benefit of Route 46 Management Associates Corp.

 

·                  Guaranty Agreement, dated as of May 1, 2006, by Global Hyatt
Corporation for the benefit of HPT TRS SPES II, Inc. and Hospitality Properties
Trust.

 

CARLSON POOL

 

OPERATING AGREEMENTS

 

·                  Management Agreement, dated as of April 1, 2005, by and
between HPT TRS SPES II, Inc. and LIBOR Management LLC.

 

·                  First Amendment to Management Agreement, dated as of
September 30, 2005, by and between HPT TRS SPES II, Inc. and LIBOR Management
LLC.

 

39

--------------------------------------------------------------------------------


 

·                  Second Amendment to Management Agreement, dated as of
November 1, 2005, by and between HPT TRS SPES II, Inc. and LIBOR Management LLC.

 

·                  Third Amendment to Management Agreement, dated as of January
12, 2007, by and between HPT TRS SPES II, Inc. and LIBOR Management LLC.

 

·                  Fourth Amendment to Management Agreement, dated as of
February 5, 2008, by and between HPT TRS SPES II, Inc. and LIBOR Management LLC.

 

ANCILLARY AGREEMENTS

 

·                  Guaranty Agreement, dated as of April 1, 2005, by Hospitality
Properties Trust for the benefit of LIBOR Management LLC.

 

·                  Guaranty Agreement, dated as of April 1, 2005, by Carlson
Hotels Worldwide, Inc., for the benefit of HPT TRS SPES II, Inc. and Hospitality
Properties Trust.

 

IHG POOL

 

OPERATING AGREEMENTS

 

·                  Management Agreement, dated as of July 1, 2011, by and among
HPT TRS IHG-1, Inc., HPT TRS IHG-2, Inc., and HPT TRS IHG-3, Inc. and
InterContinental Hotels Group Resources, Inc., IHG Management (Maryland) LLC and
InterContinental Hotels Group (Canada), Inc.

 

·                  Side Letter to Management Agreement, dated as of July 1,
2011, by InterContinental Hotels Group Resources, Inc., IHG Management
(Maryland) LLC and InterContinental Hotels Group (Canada), Inc. to HPT TRS
IHG-1, Inc., HPT TRS IHG-2, Inc., and HPT TRS IHG-3, Inc.

 

·                  Lease Agreement, dated as of February 16, 2005, by and
between HPT IHG PR, Inc. and InterContinental Hotels (Puerto Rico) Inc.

 

·                  First Amendment to Lease Agreement, dated as of December 21,
2006, by and between HPT IHG PR, Inc. and InterContinental Hotels (Puerto Rico)
Inc.

 

·                  Second Amendment to Lease Agreement, dated as of July 1,
2011, by and between HPT IHG PR, Inc. and InterContinental Hotels (Puerto Rico)
Inc.

 

ANCILLARY AGREEMENTS

 

·                  Guaranty Agreement, dated as of July 1, 2011, by Hospitality
Properties Trust for the benefit of InterContinental Hotels Group Resources,
Inc., IHG Management (Maryland) LLC, and InterContinental Hotels Group (Canada),
Inc.

 

40

--------------------------------------------------------------------------------


 

·                  Guaranty Agreement, dated as of July 1, 2011, by
InterContinental Hotels Group (Puerto Rico) Inc. for the benefit of HPT TRS
IHG-1, Inc., HPT TRS IHG-2, Inc., HPT TRS IHG-3, Inc., HPT IHG PR, Inc. and
Hospitality Properties Trust.

 

·                  Right of First Offer, dated as of July 1, 2011, by and
between HPT IHG-3 Properties Trust and InterContinental Hotels Group Resources,
Inc.

 

·                  Deposit Agreement, dated as of July 1, 2011 by and among HPT
TRS IHG-1, Inc., HPT TRS IHG-2, Inc., HPT TRS IHG-3, Inc. and HPT IHG PR, Inc.,
InterContinental Hotels Group Resources, Inc., IHG Management (Maryland) LLC,
InterContinental Hotels Group (Canada), Inc. and InterContinental Hotels (Puerto
Rico), Inc.

 

ROYAL SONESTA

 

OPERATING AGREEMENTS

 

Royal Sonesta Hotel Boston

 

·                  Management Agreement, dated January 31, 2012, between Sonesta
Acquisition Corp. (now known as Sonesta International Hotels Corporation) and
Cambridge TRS, Inc.

 

·                  Lease Agreement, dated January 31, 2012, between HPT
Cambridge LLC and Cambridge TRS, Inc.

 

Royal Sonesta Hotel New Orleans

 

·                  Management Agreement, dated January 31, 2012, between Sonesta
International Hotels Corporation and Royal Sonesta, Inc.

 

·                  Lease Agreement, dated December 12, 1967, between Chateau
Louisiane, Inc. and The Royal Orleans, Inc. (Royal Sonesta, Inc.’s predecessor),
as amended from time to time.

 

TRAVELCENTERS OF AMERICA

 

OPERATING AGREEMENTS

 

·                  Lease Agreement, dated as of January 31, 2007, by and among
HPT TA Properties Trust, HPT TA Properties LLC and TA Leasing LLC.

 

·                  First Amendment to Lease Agreement, dated as of May 12, 2008,
by and among HPT TA Properties Trust, HPT TA Properties LLC and TA Leasing LLC.

 

·                  Lease Agreement, dated as of May 30, 2007, by and among HPT
PSC Properties Trust, HPT PSC Properties LLC and Petro Stopping Centers, L.P.

 

·                  First Amendment to Lease Agreement, dated as of March 17,
2008, by and among HPT PSC Properties Trust, HPT PSC Properties LLC and Petro
Stopping Centers, L.P.

 

41

--------------------------------------------------------------------------------


 

·                  Deferral Agreement, dated as of August 11, 2008, by and among
Hospitality Properties Trust, HPT TA Properties Trust, HPT TA Properties LLC,
HPT PSC Properties Trust, HPT PSC Properties LLC, TravelCenters of America LLC,
TA Leasing LLC and Petro Stopping Centers, L.P.

 

·                  Amendment Agreement, dated as of January 31, 2011, among
Hospitality Properties Trust, HPT TA Properties Trust, HPT TA Properties LLC,
HPT PSC Properties Trust, HPT PSC Properties LLC, TravelCenters of America LLC,
TA Leasing LLC and TA Operating LLC (as successor to Petro Stopping Centers,
L.P.).

 

ANCILLARY AGREEMENTS

 

·                  Guaranty Agreement, dated as of January 31, 2007, by
TravelCenters of America LLC, TravelCenters of America Holding Company LLC, TA
Operating LLC and TA Franchise Systems LLC for the benefit of HPT TA Properties
Trust and HPT TA Properties LLC.

 

·                  Guaranty Agreement, dated as of May 30, 2007, by
TravelCenters of America LLC for the benefit of HPT PSC Properties Trust and HPT
PSC Properties LLC.

 

[Certain of the foregoing may not constitute Operating Agreements and Ancillary
Agreements as defined by the Term Loan Agreement but are provided for
informational purposes.]

 

42

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(i)

 

Litigation

 

None.

 

43

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(s)

 

Affiliate Transactions

 

None.

 

44

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(z)

 

List of Unencumbered Assets

 

Brand

 

Address

 

City

 

State

 

 

 

 

 

 

 

Marriott No. 1 (Host)

 

 

 

 

 

 

Courtyard by Marriott

 

2101 E. Camelback Road

 

Phoenix

 

AZ

Courtyard by Marriott

 

13444 E. Shea Boulevard

 

Scottsdale

 

AZ

Courtyard by Marriott

 

4994 Verdugo Way

 

Camarillo

 

CA

Courtyard by Marriott

 

2000 E. Mariposa Avenue

 

El Segundo

 

CA

Courtyard by Marriott

 

9950 Slater Avenue

 

Fountain Valley

 

CA

Courtyard by Marriott

 

23175 Avenida de la Carlota

 

Laguna Hills

 

CA

Courtyard by Marriott

 

1727 Technology Drive

 

San Jose

 

CA

Courtyard by Marriott

 

1925 W. 190th Street

 

Torrance

 

CA

Courtyard by Marriott

 

48 Geoffrey Drive

 

Newark (Wilmington)

 

DE

Courtyard by Marriott

 

2000 NW Executive Center Court

 

Boca Raton

 

FL

Courtyard by Marriott

 

15700 NW 77th Court

 

Miami Lakes

 

FL

Courtyard by Marriott

 

4600 San Pablo Road

 

Jacksonville

 

FL

Courtyard by Marriott

 

3000 Cumberland Boulevard

 

Atlanta (Cumberland)

 

GA

Courtyard by Marriott

 

1132 Techwood Drive

 

Atlanta (Midtown)

 

GA

Courtyard by Marriott

 

3399 International Boulevard

 

Hapeville (Atlanta AP 2)

 

GA

Courtyard by Marriott

 

3990 Sheraton Drive

 

Macon

 

GA

Courtyard by Marriott

 

6235 McDonough Drive

 

Norcross (JC Blvd)

 

GA

Courtyard by Marriott

 

895 Golden Valley Drive

 

Bettendorf (Quad City)

 

IA

Courtyard by Marriott

 

3700 N. Wilke Road

 

Arlington Heights

 

IL

Courtyard by Marriott

 

10290 N. Meridian Street

 

Indianapolis

 

IN

Courtyard by Marriott

 

275 Independence Way

 

Danvers

 

MA

Courtyard by Marriott

 

35 Foxborough Boulevard

 

Foxborough

 

MA

Courtyard by Marriott

 

300 River Ridge Drive

 

Norwood

 

MA

Courtyard by Marriott

 

200 Technology Center Drive

 

Stoughton

 

MA

Courtyard by Marriott

 

240 Mishawum Road

 

Woburn

 

MA

Courtyard by Marriott

 

30 Industrial Avenue

 

Lowell

 

MA

Courtyard by Marriott

 

10 Fortune Boulevard

 

Milford

 

MA

Courtyard by Marriott

 

8910 Stanford Boulevard

 

Columbia

 

MD

Courtyard by Marriott

 

6301 Golden Triangle Drive

 

Greenbelt

 

MD

Courtyard by Marriott

 

1296 Opdyke Road

 

Auburn Hills

 

MI

Courtyard by Marriott

 

11391 Viking Drive

 

Eden Prairie

 

MN

Courtyard by Marriott

 

7901 N. Tiffany Springs Parkway

 

Kansas City AP

 

MO

Courtyard by Marriott

 

500 E. 105th Street

 

Kansas City Holmes

 

MO

Courtyard by Marriott

 

333 West W.T. Harris Boulevard

 

Charlotte University

 

NC

Courtyard by Marriott

 

4192 Sycamore Dairy Road

 

Fayetteville

 

NC

Courtyard by Marriott

 

2001 Hospitality Court

 

Morrisville (Raleigh Durham)

 

NC

Courtyard by Marriott

 

140 Route 17 South

 

Mahwah

 

NJ

Courtyard by Marriott

 

600 Hope Road

 

Tinton Falls

 

NJ

 

45

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

Courtyard by Marriott

 

157 Route 10 East

 

Whippany (Hanover)

 

NJ

Courtyard by Marriott

 

17 Westage Drive/Rte 9 & I-84

 

Fishkill

 

NY

Courtyard by Marriott

 

6415 Yorktown Circle

 

Syracuse

 

NY

Courtyard by Marriott

 

450 Cherrington Parkway

 

Coraopolis (Pitt AP)

 

PA

Courtyard by Marriott

 

8900 Bartram Avenue

 

Philadelphia AP

 

PA

Courtyard by Marriott

 

2350 Easton Road Rte. 611

 

Willow Grove

 

PA

Courtyard by Marriott

 

9 Commerce Drive

 

Middletown

 

RI

Courtyard by Marriott

 

110 Mobile Drive

 

Spartanburg

 

SC

Courtyard by Marriott

 

2210 Bams Drive

 

Chattanooga

 

TN

Courtyard by Marriott

 

10325 N. Central Expressway

 

Dallas

 

TX

Courtyard by Marriott

 

1533 Claredon Boulevard

 

Arlington Rosslyn

 

VA

Courtyard by Marriott

 

3935 Centerview Drive

 

Fairfax (West Dulles)

 

VA

Courtyard by Marriott

 

470 McLaws Circle

 

Williamsburg

 

VA

Courtyard by Marriott

 

14615 NE 29th Place

 

Bellevue

 

WA

Courtyard by Marriott

 

16865 W. Bluemound Road

 

Brookfield (Milwaukee)

 

WI

 

 

 

 

 

 

 

Marriott No. 234

 

 

 

 

 

 

Courtyard by Marriott

 

4300 Colonade Parkway

 

Birmingham

 

AL

Residence Inn by Marriott

 

50 State Farm Parkway

 

Homewood

 

AL

Residence Inn by Marriott

 

3440 N. Country Club Drive

 

Flagstaff

 

AZ

Residence Inn by Marriott

 

6040 N. Scottsdale Road

 

Scottsdale

 

AZ

Residence Inn by Marriott

 

5075 S. Priest Drive

 

Tempe

 

AZ

Courtyard by Marriott

 

920 North 54th Street

 

Chandler

 

AZ

TownePlace Suites by Marriott

 

10740 North 90th Street

 

Scottsdale

 

AZ

Courtyard by Marriott

 

601 South Ash Ave.

 

Tempe

 

AZ

Residence Inn by Marriott

 

9930 Slater Avenue

 

Fountain Valley

 

CA

Residence Inn by Marriott

 

11002 Rancho Carmel Drive

 

San Diego (Rancho Bernado)

 

CA

Courtyard by Marriott

 

5555 Shellmound Street

 

Emeryville

 

CA

Residence Inn by Marriott

 

5322 North Diana Avenue

 

Fresno

 

CA

Residence Inn by Marriott

 

1350 Veterans Boulevard

 

South San Francisco

 

CA

Courtyard by Marriott

 

1300 Veterans Boulevard

 

South San Francisco

 

CA

Courtyard by Marriott

 

2250 Contra Costa Blvd.

 

Pleasant Hill

 

CA

Courtyard by Marriott

 

18090 San Ramon Valley Blvd.

 

San Ramon/Oakland

 

CA

Residence Inn by Marriott

 

5465 Windward Parkway, West

 

Alpharetta

 

GA

Residence Inn by Marriott

 

3443 George Busbee Drive

 

Kennesaw

 

GA

TownePlace Suites by Marriott

 

3300 Northlake Pkwy

 

Atlanta/Northlake

 

GA

 

46

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

TownePlace Suites by Marriott

 

6640 Bay Circle

 

Norcross

 

GA

Residence Inn by Marriott

 

1325 North Point Drive

 

Atlanta/Northpoint Mall

 

GA

Residence Inn by Marriott

 

201 East Walton Place

 

Chicago

 

IL

Courtyard by Marriott

 

2175 Marriott Drive

 

Chicago/W. Dundee

 

IL

TownePlace Suites by Marriott

 

2185 Marriott Drive

 

Chicago/W. Dundee

 

IL

Residence Inn by Marriott

 

1440 South White Oak Drive

 

Chicago/Waukegan

 

IL

Residence Inn by Marriott

 

345 St. Joseph Street

 

New Orleans

 

LA

Residence Inn by Marriott

 

25 Connector Road

 

Westborough

 

MA

TownePlace Suites by Marriott

 

238 Andover Street

 

Danvers

 

MA

Residence Inn by Marriott

 

170 Admiral Cochrane Drive

 

Annapolis

 

MD

Residence Inn by Marriott

 

1160 Winterson Road

 

Baltimore

 

MD

Residence Inn by Marriott

 

30120 Civic Center Boulevard

 

Warren

 

MI

Courtyard by Marriott

 

42700 Eleven Mile Road

 

Detroit/Novi

 

MI

TownePlace Suites by Marriott

 

42600 Eleven Mile Road

 

Detroit/Novi

 

MI

Marriott Hotels and Resorts

 

10700 Pear Tree Lane

 

St. Louis

 

MO

Residence Inn by Marriott

 

201 Residence Inn Blvd

 

Durham

 

NC

Residence Inn by Marriott

 

2020 Hospitality Court

 

Raleigh Airport/Morrissville

 

NC

Residence Inn by Marriott

 

2900 Regency Parkway

 

Raleigh/Cary

 

NC

Courtyard by Marriott

 

301 Residence Inn Blvd

 

Durham

 

NC

Residence Inn by Marriott

 

3 Gatehall Drive

 

Parsippany

 

NJ

Residence Inn by Marriott

 

3300 Prospect Avenue, NE

 

Albuquerque

 

NM

Residence Inn by Marriott

 

9845 Gateway Drive

 

Reno

 

NV

Courtyard by Marriott

 

1901 North Rainbow Blvd

 

Las Vegas West/Summerlin

 

NV

Residence Inn by Marriott

 

6420 Yorktown Circle

 

East Syracuse

 

NY

Residence Inn by Marriott

 

435 Metro Place South

 

Dublin

 

OH

Courtyard by Marriott

 

1515 NW Expressway

 

Oklahoma City

 

OK

Residence Inn by Marriott

 

3 Walnut Grove Drive

 

Horsham (Willow Grove)

 

PA

Residence Inn by

 

2180 Motel Drive

 

Allentown

 

PA

 

47

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

Marriott

 

 

 

 

 

 

Courtyard by Marriott

 

2160 Motel Drive

 

Allentown

 

PA

Courtyard by Marriott

 

2415 Mall Dr I-26 and Montague

 

Charleston/North

 

SC

Residence Inn by Marriott

 

206 Ward Circle

 

Brentwood (Nash Farms)

 

TN

Marriott Hotels and Resorts

 

600 Marriott Drive

 

Nashville

 

TN

SpringHill Suites by Marriott

 

1100 Airport Center Drive

 

Nashville

 

TN

Residence Inn by Marriott

 

6950 N. Stemmons Freeway

 

Dallas Market Center

 

TX

Residence Inn by Marriott

 

10333 N. Central Expressway

 

Dallas North Park

 

TX

Residence Inn by Marriott

 

1045 Waterwood Drive

 

Dallas-Richardson

 

TX

Courtyard by Marriott

 

3751 NE Loop 820

 

Fort Worth (Fossil Creek)

 

TX

Residence Inn by Marriott

 

5801 Sandshell Drive

 

Fort Worth (Fossil Creek)

 

TX

Courtyard by Marriott

 

9190 Gulf Freeway

 

Houston Hobby

 

TX

Residence Inn by Marriott

 

425 Bonham Street

 

San Antonio (Alamo)

 

TX

Courtyard by Marriott

 

2191 N. Greenville Avenue

 

Richardson

 

TX

Residence Inn by Marriott

 

1111 Millmont Street

 

Charlottesville

 

VA

Residence Inn by Marriott

 

12815 Fairlakes Parkway

 

Fairfax

 

VA

TownePlace Suites by Marriott

 

14036 Thunderbolt Pl

 

Fairfax/Chantilly

 

VA

TownePlace Suites by Marriott

 

205 Hillwood Avenue

 

Falls Church

 

VA

TownePlace Suites by Marriott

 

200 Cybernetics Way

 

Yorktown

 

VA

TownePlace Suites by Marriott

 

4231 Park Place Court

 

Glenn Allen

 

VA

TownePlace Suites by Marriott

 

5757 Cleveland Street

 

Virginia Beach

 

VA

Courtyard by Marriott

 

3950 Westerre Parkway

 

Richmond

 

VA

SpringHill Suites by Marriott

 

200 SW 19th Street

 

Renton

 

WA

TownePlace Suites by Marriott

 

300 SW 19th Street

 

Renton

 

WA

Residence Inn by Marriott

 

200 Hotel Circle, Northgate Business Pk

 

Charleston

 

WV

 

 

 

 

 

 

 

Marriott No. 5

 

 

 

 

 

 

Marriott Hotels and Resorts

 

Kalapaki Beach, 3610 Rice Street

 

Lihue Kauai

 

HI

 

 

 

 

 

 

 

InterContinental

 

 

 

 

 

 

 

48

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

Candlewood Suites

 

600 Corporate Ridge Drive

 

Birmingham

 

AL

Candlewood Suites

 

201 Exchange Place

 

Huntsville

 

AL

Candlewood Suites

 

11411 N. Black Canyon Hgwy

 

Phoenix

 

AZ

Candlewood Suites

 

1335 W. Baseline Road

 

Tempe

 

AZ

Staybridge Suites

 

21902 Lassen Street

 

Chatsworth

 

CA

Staybridge Suites

 

11855 Avenue of Industry

 

San Diego

 

CA

Staybridge Suites

 

6639 Mira Mesa Blvd

 

San Diego

 

CA

Staybridge Suites

 

1350 Huntington Ave.

 

San Francisco

 

CA

Staybridge Suites

 

1602 Crane Court

 

San Jose

 

CA

Staybridge Suites

 

900 Hamlin Ct.

 

Sunnyvale

 

CA

Staybridge Suites

 

19901 Prairie Ave.

 

Torrance

 

CA

Candlewood Suites

 

12901 Garden Grove Blvd.

 

Garden Grove

 

CA

Candlewood Suites

 

16150 Sand Canyon Avenue

 

Irvine

 

CA

Candlewood Suites

 

3 South Pointe Drive

 

Lake Forest

 

CA

Candlewood Suites

 

2600 S. Red Hill Avenue

 

Santa Ana

 

CA

Candlewood Suites

 

481 El Camino Real

 

San Jose

 

CA

Holiday Inn

 

1915 South Manchester Avenue

 

Anaheim

 

CA

Staybridge Suites

 

1855 S. Manchester Avenue

 

Anaheim

 

CA

Crowne Plaza

 

5985 Century Blvd

 

Los Angeles

 

CA

Crowne Plaza

 

300 N. Harbor Drive

 

Redondo Beach

 

CA

Crowne Plaza

 

17941 VonKarman

 

Irvine

 

CA

Crowne Plaza

 

777 Bellew Drive

 

San Jose

 

CA

Staybridge Suites

 

7820 Park Meadows Drive

 

Littleton

 

CO

Candlewood Suites

 

6780 S. Galena Street

 

Denver (Tech Center)

 

CO

Candlewood Suites

 

895 Tabor Street

 

Lakewood

 

CO

Candlewood Suites

 

1151 East Main Street

 

Meriden

 

CT

Staybridge Suites

 

410 North Pine Island Road

 

Ft Lauderdale

 

FL

Staybridge Suites

 

8751 Suiteside Drive

 

Orlando

 

FL

Staybridge Suites

 

8480 International Drive

 

Orlando

 

FL

Candlewood Suites

 

644 Raymond Avenue

 

Altamonte Sprgs

 

FL

Candlewood Suites

 

13231 49th St. N.

 

Clearwater

 

FL

Candlewood Suites

 

4990 Belfort Road

 

Jacksonville

 

FL

Candlewood Suites

 

8855 NW 27th Street

 

Miami

 

FL

Crowne Plaza

 

950 N.W. Lejeune Rd.

 

Miami

 

FL

Staybridge Suites

 

3980 North Point Parkway

 

Alpharetta

 

GA

Staybridge Suites

 

760 Mt Vernon Highway, N.E.

 

Atlanta

 

GA

Staybridge Suites

 

4601 Ridgeview Road

 

Atlanta

 

GA

Candlewood Suites

 

3665 Shackleford Road

 

Duluth

 

GA

Holiday Inn Select

 

4669 Airport Blvd.

 

College Park

 

GA

Crowne Plaza

 

6345 Powers Ferry Road

 

Atlanta

 

GA

Crowne Plaza

 

1325 Virginia Avenue

 

Atlanta

 

GA

Candlewood Suites

 

7625 Office Plaza Drive N.

 

Des Moines

 

IA

Staybridge Suites

 

901 E. Woodfield Office Court

 

Schaumburg

 

IL

Candlewood Suites

 

2875 Greenspoint Parkway

 

Hoffman Estates

 

IL

Candlewood Suites

 

1100 N. US Highway 45

 

Libertyville

 

IL

Candlewood Suites

 

1200 E. Bank Drive

 

Schaumburg

 

IL

Candlewood Suites

 

4021 N. Mannheim Road

 

Schiller Park

 

IL

 

49

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

Candlewood Suites

 

27 W. 300 Warrenville Road

 

Warrenville

 

IL

Candlewood Suites

 

1151 S. Waukegan Road

 

Waukegan

 

IL

Candlewood Suites

 

8000 Capitol Drive

 

Wheeling

 

IL

Candlewood Suites

 

11001 Oakmont

 

Kansas City, Overland Park

 

KS

Candlewood Suites

 

3141 N. Webb Road

 

Wichita Northeast

 

KS

Candlewood Suites

 

570 South Julia

 

Wichita West (airport)

 

KS

Candlewood Suites

 

11762 Commonwealth Drive

 

Louisville (Jeffersontown)

 

KY

Staybridge Suites

 

11 Old Concord Road

 

Boston Burlington

 

MA

Staybridge Suites

 

4 Tech Drive

 

Andover

 

MA

Candlewood Suites

 

130 Middlesex Turnpike

 

Burlington

 

MA

Candlewood Suites

 

235 Wood Road

 

Braintree

 

MA

Staybridge Suites

 

8844 Columbia 100 Pkwy

 

Columbia

 

MD

Candlewood Suites

 

1247 Winterson Road

 

Baltimore/AP (Linthicum)

 

MD

InterContinental

 

550 Light Street

 

Baltimore

 

MD

Staybridge Suites

 

2050 Featherstone Road

 

Auburn Hills

 

MI

Candlewood Suites

 

701 Waymarket Way

 

Ann Arbor

 

MI

Candlewood Suites

 

1650 Opdyke Road

 

Auburn Hills

 

MI

Candlewood Suites

 

1 Corporate Drive

 

Southfield

 

MI

Candlewood Suites

 

7010 Convention Blvd

 

Warren

 

MI

Candlewood Suites

 

37555 Hills Tech Drive

 

Farmington Hills

 

MI

Candlewood Suites

 

2550 Troy Center Drive

 

Troy

 

MI

Candlewood Suites

 

351 West 77th Street

 

Richfield

 

MN

Staybridge Suites

 

1855 Craigshire Rd.

 

St. Louis

 

MO

Candlewood Suites

 

3250 Rider Trail S.

 

Earth City

 

MO

Staybridge Suites

 

7924 Forest Pine Drive

 

Charlotte

 

NC

Candlewood Suites

 

8812 University East Drive

 

Charlotte

 

NC

Candlewood Suites

 

5840 Westpark Drive

 

Charlotte

 

NC

Candlewood Suites

 

7623 Thorndike Road

 

Greensboro

 

NC

Candlewood Suites

 

1020 Buck Jones Road

 

Raleigh

 

NC

Candlewood Suites

 

360 South 108th Ave.

 

Omaha

 

NE

Staybridge Suites

 

61 Interpace Pkwy

 

Parsippany

 

NJ

Staybridge Suites

 

4375 U.S. Route 1 South

 

Princeton

 

NJ

Staybridge Suites

 

260 Davidson Ave.

 

Somerset

 

NJ

Candlewood Suites

 

21 Second Street

 

Jersey City

 

NJ

Candlewood Suites

 

4000 Crawford Place

 

Mt. Laurel

 

NJ

Candlewood Suites

 

100 Candlewood Drive

 

Morris Plains

 

NJ

Candlewood Suites

 

41 World’s Fair Drive

 

Somerset

 

NJ

Candlewood Suites

 

3025 Menaui Boulevard

 

Albuquerque

 

NM

Candlewood Suites

 

4034 Paradise Road

 

Las Vegas

 

NV

Candlewood Suites

 

20 Overlook Blvd.

 

Nanuet

 

NY

Crowne Plaza

 

66 Hale Avenue

 

White Plains

 

NY

Candlewood Suites

 

10665 Techwoods Circle

 

Blue Ash

 

OH

Candlewood Suites

 

590 Taylor Road

 

Gahanna

 

OH

Candlewood Suites

 

24741 Country Club Blvd.

 

North Olmsted

 

OH

Candlewood Suites

 

4400 River Park Drive

 

Oklahoma City

 

OK

 

50

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

Staybridge Suites

 

355 South Park Road

 

Thornhill/Markham

 

Ontario, Canada

InterContinental

 

220 Bloor Street West

 

Toronto

 

Ontario, Canada

Staybridge Suites

 

20 Morehall Road

 

Malvern

 

PA

Candlewood Suites

 

250 Business Center Drive

 

Willow Grove

 

PA

Candlewood Suites

 

100 Chauvet Drive

 

Pittsburgh

 

PA

Crowne Plaza

 

1800 Market St

 

Philadelphia

 

PA

InterContinental

 

5961 Isla Verde Avenue

 

San Juan

 

Puerto Rico

Staybridge Suites

 

3163 Outlet Blvd.

 

Myrtle Beach

 

SC

Crowne Plaza

 

130 Shipyard Dr

 

Hilton Head Island

 

SC

Candlewood Suites

 

5129 Virginia Way

 

Nashville

 

TN

Candlewood Suites

 

10206 Parkside Drive

 

Knoxville

 

TN

Staybridge Suites

 

10201 Stonelake Blvd

 

Austin

 

TX

Staybridge Suites

 

5190 Hidalgo Street

 

Houston

 

TX

Staybridge Suites

 

4320 Spectrum One

 

San Antonio NW/Colonnade

 

TX

Candlewood Suites

 

2221 Brookhollow Plaza Drive

 

Arlington

 

TX

Candlewood Suites

 

4320 Interstate 35 Service S

 

Austin (South)

 

TX

Candlewood Suites

 

9701 Stonelake Boulevard

 

Austin

 

TX

Candlewood Suites

 

13939 Noel Road

 

Dallas

 

TX

Candlewood Suites

 

12525 Greenville Avenue

 

Dallas

 

TX

Candlewood Suites

 

5201 Endicott Avenue

 

Ft Worth

 

TX

Candlewood Suites

 

4900 Loop Central Drive

 

Houston

 

TX

Candlewood Suites

 

10503 Town & Country Way

 

Houston

 

TX

Candlewood Suites

 

2737 Bay Area Blvd

 

Clear Lake

 

TX

Candlewood Suites

 

4033 W. Sam Houston Parkway

 

Houston

 

TX

Candlewood Suites

 

5300 Green Park Drive

 

Irving

 

TX

Candlewood Suites

 

4701 Legacy Drive

 

Plano

 

TX

Candlewood Suites

 

9350 IH 10 West

 

San Antonio

 

TX

InterContinental

 

701 Congress Avenue

 

Austin

 

TX

InterContinental

 

2222 West Loop South

 

Houston

 

TX

Crowne Plaza

 

7800 Alpha Road

 

Dallas

 

TX

Crowne Plaza

 

14703 Park Row

 

Houston

 

TX

Staybridge Suites

 

1201 Executive Circle

 

Las Colinas

 

TX

Staybridge Suites

 

7880 Alpha Road

 

Dallas

 

TX

Candlewood Suites

 

2170 West North Temple

 

Salt Lake City

 

UT

Candlewood Suites

 

6990 S. Park Center Drive

 

Salt Lake City (Fort Union)

 

UT

Staybridge Suites

 

13700 Coppermine Rd.

 

Herndon

 

VA

Candlewood Suites

 

401 Butler Farm Road

 

Hampton

 

VA

Staybridge Suites

 

7301 NE 41st Street

 

Vancouver

 

WA

 

 

 

 

 

 

 

Hyatt Hotels Corporation

 

 

 

 

 

 

Hyatt Place

 

1413 West Rio Salado Pkwy

 

Tempe

 

AZ

Hyatt Place

 

6885 South Tucson Blvd.

 

Tucson

 

AZ

 

51

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

Hyatt Place

 

503 W Garden of the Gods Pkwy

 

Colorado Springs

 

CO

Hyatt Place

 

5435 Forbes Place

 

Orlando

 

FL

Hyatt Place

 

1899 Sullivan Road

 

College Park (Atlanta Airport)

 

GA

Hyatt Place

 

3530 Venture Parkway

 

Gwinnett

 

GA

Hyatt Place

 

2876 Spring Hill Parkway

 

Cumberland

 

GA

Hyatt Place

 

111 W. Washington Ctr. Road

 

Fort Wayne

 

IN

Hyatt Place

 

5500 Bradbury Ave.

 

Indianapolis

 

IN

Hyatt Place

 

5001 West 110th Street

 

Overland Park

 

KS

Hyatt Place

 

45400 Park Avenue

 

Utica

 

MI

Hyatt Place

 

7600 North West 97th Terrace

 

Kansas City

 

MO

Hyatt Place

 

4119 South Stream Boulevard

 

Charlotte

 

NC

Hyatt Place

 

8000 Crawford Place

 

Mt. Laurel

 

NJ

Hyatt Place

 

6161 Park Center Circle

 

Columbus

 

OH

Hyatt Place

 

330 East Main St.

 

Hendersonville

 

TN

Hyatt Place

 

7522 North IH-35

 

Austin

 

TX

Hyatt Place

 

5229 Spring Valley Road

 

Dallas Galleria

 

TX

Hyatt Place

 

6030 Gateway Blvd. East

 

El Paso

 

TX

Hyatt Place

 

601 South St. Mary St.

 

San Antonio Riverwalk

 

TX

Hyatt Place

 

4994 Weststone Plaza

 

Chantilly

 

VA

Hyatt Place

 

21481 Ridgetop Circle

 

Loudoun Tech Center/Sterling

 

VA

 

 

 

 

 

 

 

Carlson Hotels Worldwide

 

 

 

 

 

 

Radisson Hotels and Resorts

 

7475 W. Chandler Blvd.

 

Chandler

 

AZ

Radisson Hotels and Resorts

 

427 N. 44th Street

 

Phoenix AP

 

AZ

Country Inn & Suites

 

5975 Lusk Boulevard

 

San Diego

 

CA

Country Inn & Suites

 

1300 Chesapeake Terrace

 

Sunnyvale

 

CA

Country Inn & Suites

 

1837 Cent Point Circle

 

Naperville

 

IL

Park Plaza Hotels and Resorts

 

4460 W.78th St. Circle

 

Bloomington

 

MN

Country Inn & Suites

 

2550 Freeway Blvd

 

Brooklyn Center

 

MN

Radisson Hotels and Resorts

 

1112 Airport Center Drive

 

Nashville

 

TN

Radisson Hotels and Resorts

 

215 West South Temple

 

Salt Lake City

 

UT

Country Inn & Suites

 

19333 North Creek Parkway

 

Bothell

 

WA

Radisson Hotels and Resorts

 

18118 Pacific Highway South

 

Seattle

 

WA

 

 

 

 

 

 

 

Royal Sonesta

 

 

 

 

 

 

Royal Sonesta Hotel Boston

 

40 Edwin H. Land Boulevard

 

Cambridge

 

MA

Royal Sonesta Hotel New Orleans

 

300 Bourbon Street

 

New Orleans

 

LA

 

52

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

 

 

 

 

 

 

 

TravelCenters of America No. 1

 

 

 

 

 

 

TravelCenters of America

 

3501 Buttermilk Road

 

Cottondale

 

AL

TravelCenters of America

 

I-10 & Grand Bay Exit CR 11, Mile Marker #4

 

Grand Bay

 

AL

TravelCenters of America

 

980 West South Blvd.

 

Montgomery

 

AL

TravelCenters of America

 

2949 S. Toltec Road

 

Eloy

 

AZ

TravelCenters of America

 

946 West Beale Street

 

Kingman

 

AZ

TravelCenters of America

 

1010 North 339th Avenue

 

Tonopah

 

AZ

TravelCenters of America

 

1501 N. Fort Grant Road

 

Willcox

 

AZ

TravelCenters of America

 

408 Highway 149 North, Rural Route #1

 

Earle

 

AR

TravelCenters of America

 

1806 Highway 371 W

 

Prescott

 

AR

TravelCenters of America

 

2930 Lenwood Road

 

Barstow

 

CA

TravelCenters of America

 

27769 Lagoon Drive

 

Buttonwillow

 

CA

TravelCenters of America

 

46155 Dillon Road

 

Coachella

 

CA

TravelCenters of America

 

3524 S. Highway 99 W.

 

Corning

 

CA

TravelCenters of America

 

4325 Guasti Road

 

Ontario

 

CA

TravelCenters of America

 

4265 East Guasti Road

 

Ontario

 

CA

TravelCenters of America

 

19483 Knighton Rd.

 

Redding

 

CA

TravelCenters of America

 

12310 S. Highway 33

 

Santa Nella

 

CA

TravelCenters of America

 

5101 Quebec Street

 

Commerce City

 

CO

TravelCenters of America

 

2200 Ninth Street

 

Limon

 

CO

TravelCenters of America

 

12151 W. 44th Avenue

 

Wheat Ridge

 

CO

TravelCenters of America

 

3 East Industrial Road

 

Branford

 

CT

TravelCenters of America

 

1875 Meriden/Waterbury Rd.

 

Milldale

 

CT

TravelCenters of America

 

327 Ruby Road

 

Willington

 

CT

TravelCenters of America

 

I-10 & US 301, Baldwin-Starke Exit 50, Mile Marker #345

 

Baldwin

 

FL

TravelCenters of America

 

1650 C.R. 210 West

 

Jacksonville

 

FL

 

53

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

TravelCenters of America

 

2112 Highway 71 South

 

Marianna

 

FL

TravelCenters of America

 

11706 Tampa Gateway Blvd.

 

Seffner

 

FL

TravelCenters of America

 

8909 20th Street

 

Vero Beach

 

FL

TravelCenters of America

 

556 St. Rt. 44

 

Wildwood

 

FL

TravelCenters of America

 

2995 US Highway 17 South

 

Brunswick

 

GA

TravelCenters of America

 

981 Cassville-White Road

 

Cartersville

 

GA

TravelCenters of America

 

30732 Highway 441 South

 

Commerce

 

GA

TravelCenters of America

 

I-75 & Rt. 36, exit 66, Mile Marker #201

 

Jackson

 

GA

TravelCenters of America

 

6901 Bellville Road

 

Lake Park

 

GA

TravelCenters of America

 

I-20 & US 441, exit 51, Mile Marker #115

 

Madison

 

GA

TravelCenters of America

 

4401 Highway 17

 

Richmond Hill

 

GA

TravelCenters of America

 

4115 Broadway

 

Boise

 

ID

TravelCenters of America

 

505 Truckers Lane, R.R. #7

 

Bloomington

 

IL

TravelCenters of America

 

1702 West Evergreen

 

Effingham

 

IL

TravelCenters of America

 

19 N. 430 Route 20

 

Hampshire

 

IL

TravelCenters of America

 

4510 Broadway

 

Mt. Vernon

 

IL

TravelCenters of America

 

16650 Russell Rd.

 

Russell

 

IL

TravelCenters of America

 

819 Edwardsville Road

 

Troy

 

IL

TravelCenters of America

 

10346 S. State Rd. 39

 

Clayton

 

IN

TravelCenters of America

 

2510 Burr Street

 

Gary

 

IN

TravelCenters of America

 

1201 Ripley Street

 

Lake Station

 

IN

TravelCenters of America

 

1600 West US Hwy 20

 

Porter

 

IN

TravelCenters of America

 

2636 E. Tipton Street

 

Seymour

 

IN

TravelCenters of America

 

5930 E. State Road 334

 

Whitestown

 

IN

TravelCenters of America

 

3210 South 7th Street

 

Council Bluffs

 

IA

 

54

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

TravelCenters of America

 

7777 Burlington Pike

 

Florence

 

KY

TravelCenters of America

 

145 Richwood Road

 

Walton

 

KY

TravelCenters of America

 

1701 N. University Avenue

 

Lafayette

 

LA

TravelCenters of America

 

1682 Gause Blvd.

 

Slidell

 

LA

TravelCenters of America

 

224 Highway 65 South

 

Tallulah

 

LA

TravelCenters of America

 

5501 O’Donnell St. Cutoff

 

Baltimore

 

MD

TravelCenters of America

 

1400 Elkton Road

 

Elkton

 

MD

TravelCenters of America

 

7401 Assateague Drive

 

Jessup

 

MD

TravelCenters of America

 

200 Baker Road

 

Dexter

 

MI

TravelCenters of America

 

1255 N. Dixie Hwy

 

Monroe

 

MI

TravelCenters of America

 

6364 Dixie Highway

 

Saginaw

 

MI

TravelCenters of America

 

6100 Sawyer Road

 

Sawyer

 

MI

TravelCenters of America

 

13400 Rogers Drive

 

Rogers

 

MN

TravelCenters of America

 

2150 Russell Mt. Gilead Road

 

Meridian

 

MS

TravelCenters of America

 

102 NW 4th Street

 

Concordia

 

MO

TravelCenters of America

 

3265 N. Service Road East

 

Foristell

 

MO

TravelCenters of America

 

854 State Highway 80, R.R. #1

 

Matthews

 

MO

TravelCenters of America

 

100 North Broadway

 

Oak Grove

 

MO

TravelCenters of America

 

8033 W. Holling Rd.

 

Alda

 

NE

TravelCenters of America

 

103 Prospectors Drive

 

Ogallala

 

NE

TravelCenters of America

 

8050 Dean Martin Drive

 

Las Vegas

 

NV

TravelCenters of America

 

6000 E. Frontage Road

 

Mill City

 

NV

TravelCenters of America

 

200 North McCarran Blvd.

 

Sparks

 

NV

TravelCenters of America

 

108 Ocean Drive

 

Greenland

 

NH

TravelCenters of America

 

975 St. Rt. 173

 

Bloomsbury

 

NJ

TravelCenters of

 

2 Simpson Road

 

Columbia

 

NJ

 

55

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

America

 

 

 

 

 

 

TravelCenters of America

 

I-295 Exit 18 Berkley Rd.

 

Paulsboro

 

NJ

TravelCenters of America

 

2501 University Blvd. NE

 

Albuquerque

 

NM

TravelCenters of America

 

3404 W. Highway 66

 

Gallup

 

NM

TravelCenters of America

 

202 N. Motel Blvd.

 

Las Cruces

 

NM

TravelCenters of America

 

1700 U.S. Route 66 West

 

Moriarty

 

NM

TravelCenters of America

 

I-40 & US 66, 54 & 84, exit 277

 

Santa Rosa

 

NM

TravelCenters of America

 

753 Upper Court St.

 

Binghamton

 

NY

TravelCenters of America

 

8420 Alleghany

 

Corfu

 

NY

TravelCenters of America

 

9616 Commerce Drive

 

Dansville

 

NY

TravelCenters of America

 

40 Riverside Drive

 

Fultonville

 

NY

TravelCenters of America

 

125 Neelytown Road

 

Montgomery

 

NY

TravelCenters of America

 

153 Wiggins Road

 

Candler

 

NC

TravelCenters of America

 

1101 NC Highway 61

 

Whitsett

 

NC

TravelCenters of America

 

715 US 250 East

 

Ashland

 

OH

TravelCenters of America

 

6762 St. Rt. 127

 

Eaton

 

OH

TravelCenters of America

 

10679 Lancaster Rd., S

 

Hebron

 

OH

TravelCenters of America

 

12403 US Rt. 35 NW

 

Jeffersonville

 

OH

TravelCenters of America

 

5551 St. Rt. 193

 

Kingsville

 

OH

TravelCenters of America

 

940 US Rt. 42, NE

 

London

 

OH

TravelCenters of America

 

4450 Portage St., NW

 

North Canton

 

OH

TravelCenters of America

 

3483 Libbey Road

 

Perrysburg

 

OH

TravelCenters of America

 

8834 Lake Road

 

Seville

 

OH

TravelCenters of America

 

5400 Seventy Six Drive

 

Youngstown

 

OH

TravelCenters of America

 

501 South Morgan Road

 

Oklahoma City

 

OK

TravelCenters of America

 

801 South Council Road

 

Oklahoma City

 

OK

 

56

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

TravelCenters of America

 

I-40 & Cemetary Road, exit 26

 

Sayre

 

OK

TravelCenters of America

 

21856 Bents Road, NE

 

Aurora

 

OR

TravelCenters of America

 

790 NW Frontage Road

 

Troutdale

 

OR

TravelCenters of America

 

6 Buckhorn Road

 

Bloomsburg

 

PA

TravelCenters of America

 

245 Allegheny Blvd.

 

Brookville

 

PA

TravelCenters of America

 

4050 Depot Road

 

Erie

 

PA

TravelCenters of America

 

10835 John Wayne Drive

 

Greencastle

 

PA

TravelCenters of America

 

7848 Linglestown Road

 

Harrisburg

 

PA

TravelCenters of America

 

5644 SR 8

 

Harrisville

 

PA

TravelCenters of America

 

5600 Nittany Valley Drive

 

Lamar

 

PA

TravelCenters of America

 

875 N. Eagle Valley Rd.

 

Milesburg

 

PA

TravelCenters of America

 

1402 E. Main Street

 

Duncan

 

SC

TravelCenters of America

 

3014 Paxville Highway

 

Manning

 

SC

TravelCenters of America

 

13011 Old Hickory Blvd.

 

Antioch

 

TN

TravelCenters of America

 

155 Hwy. 138

 

Denmark

 

TN

TravelCenters of America

 

4400 Peytonsville Road

 

Franklin

 

TN

TravelCenters of America

 

608 Lovell Road

 

Knoxville

 

TN

TravelCenters of America

 

615 Watt Road

 

Knoxville

 

TN

TravelCenters of America

 

111 N. First Street

 

Nashville

 

TN

TravelCenters of America

 

7000 I-40 East Whitaker Road

 

Amarillo

 

TX

TravelCenters of America

 

6800 Thompson Road

 

Baytown

 

TX

TravelCenters of America

 

704 West Interstate 20

 

Big Spring

 

TX

TravelCenters of America

 

7751 Bonnie View Road

 

Dallas

 

TX

TravelCenters of America

 

6420 N. I-35

 

Denton

 

TX

TravelCenters of America

 

802 E. York, Highway 59

 

Ganado

 

TX

TravelCenters of

 

4817 I-35 North

 

New Braunfels

 

TX

 

57

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

America

 

 

 

 

 

 

TravelCenters of America

 

2105 S. Goliad Street

 

Rockwall

 

TX

TravelCenters of America

 

6170 I-10 East

 

San Antonio

 

TX

TravelCenters of America

 

I-20 & Hopkins Road, exit 242

 

Sweetwater

 

TX

TravelCenters of America

 

1700 Wilson Road

 

Terrell

 

TX

TravelCenters of America

 

1100 North 130 West

 

Parowan

 

UT

TravelCenters of America

 

8836 N. Highway 40

 

Tooele

 

UT

TravelCenters of America

 

100 N. Carter Road

 

Ashland

 

VA

TravelCenters of America

 

10134 Lewiston Rd.

 

Ashland

 

VA

TravelCenters of America

 

2905 Lee Highway

 

Troutville

 

VA

TravelCenters of America

 

1025 Peppers Ferry Rd.

 

Wytheville

 

VA

TravelCenters of America

 

46630 North Bend Way

 

North Bend

 

WA

TravelCenters of America

 

4195 State Rt. 34

 

Hurricane

 

WV

TravelCenters of America

 

RR1 P.O. Box 1521

 

Valley Grove

 

WV

TravelCenters of America

 

5901 Highway 51

 

DeForest

 

WI

TravelCenters of America

 

713 Highway 12

 

Hudson

 

WI

TravelCenters of America

 

4000 I-80 Service Rd.

 

Burns

 

WY

TravelCenters of America

 

I-80, exit 30, East of Evanston

 

Ft. Bridger

 

WY

TravelCenters of America

 

1400 Higley Blvd.

 

Rawlins

 

WY

 

 

 

 

 

 

 

TravelCenters of America No. 2

 

 

 

 

 

 

Petro Stopping Centers

 

1295 Horizon

 

El Paso

 

TX

Petro Stopping Centers

 

2001 Santa Fe

 

Weatherford

 

TX

Petro Stopping Centers

 

1855 Curtis

 

Laramie

 

WY

Petro Stopping Centers

 

5405 Walden Rd

 

Beaumont

 

TX

Petro Stopping Centers

 

1112 Ackerman Rd.

 

San Antonio

 

TX

Petro Stopping Centers

 

5235 N. Sunland Gin

 

Eloy

 

AZ

Petro Stopping Centers

 

P.O. Box 32245

 

Amarillo

 

TX

Petro Stopping Centers

 

6918 West Burt Kouns

 

Shreveport

 

LA

Petro Stopping Centers

 

2151 South Avenue

 

Corning

 

CA

Petro Stopping Centers

 

2100 S.W. Railroad Ave.

 

Hammond

 

LA

Petro Stopping Centers

 

3900 Petro Road

 

West Memphis

 

AR

 

58

--------------------------------------------------------------------------------


 

Brand

 

Address

 

City

 

State

Petro Stopping Centers

 

722 Watt Road

 

Knoxville

 

TN

Petro Stopping Centers

 

P.O. Box 2130

 

Milan

 

NM

Petro Stopping Centers

 

402 Rising Sun Road

 

Bordentown

 

NJ

Petro Stopping Centers

 

970 South Blake Ranch Rd.

 

Kingman

 

AZ

Petro Stopping Centers

 

20 Martin Luther King Blvd.

 

Oklahoma City

 

OK

Petro Stopping Centers

 

26416 West Service Road

 

Perrysburg

 

OH

Petro Stopping Centers

 

3304 Gold Road

 

Kingdom City

 

MO

Petro Stopping Centers

 

22526 Highway 216

 

McCalla

 

AL

Petro Stopping Centers

 

1 Petro Place

 

Girard

 

OH

Petro Stopping Centers

 

1805 W. Fayette Road

 

Effingham

 

IL

Petro Stopping Centers

 

3181 Donald Lee Hollowell Parkway

 

Atlanta

 

GA

Petro Stopping Centers

 

7401 West Highway 318

 

Reddick

 

FL

Petro Stopping Centers

 

3730 Fern Valley Road

 

Phoenix

 

OR

Petro Stopping Centers

 

12906 Deshler Road

 

North Baltimore

 

OH

Petro Stopping Centers

 

3205 Valentine Road

 

North Little Rock

 

AR

Petro Stopping Centers

 

501 Buckhorn Road

 

Mebane

 

NC

Petro Stopping Centers

 

554 W. Glendale Hodgenville Rd.

 

Glendale

 

KY

Petro Stopping Centers

 

6595 N. Hollywood Blvd.

 

Las Vegas

 

NV

Petro Stopping Centers

 

1201 Harrisburg Pike

 

Carlisle

 

PA

Petro Stopping Centers

 

1950 EAST GREG ST.

 

Sparks

 

NV

Petro Stopping Centers

 

10506 West Aero

 

Spokane

 

WA

Petro Stopping Centers

 

114 Jasmin Rd.

 

Egan

 

LA

Petro Stopping Centers

 

1105 E. King Avenue

 

Kingsland

 

GA

Petro Stopping Centers

 

7265 N. Baker Rd.

 

Fremont

 

IN

Petro Stopping Centers

 

162 Luyben Hills Road

 

Kingston Springs

 

TN

Petro Stopping Centers

 

601 E. Vinton Road

 

Canutillo

 

TX

Petro Stopping Centers

 

9787 US Route 40 West

 

New Paris

 

OH

Petro Stopping Centers

 

4700 S. Lincoln

 

York

 

NE

Petro Stopping Centers

 

1255 Route 414

 

Waterloo

 

NY

 

59

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each](1) Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each](2) Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(3)  Select as appropriate.

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

A-1

--------------------------------------------------------------------------------


 

1.

 

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

 

 

 

 

3.

 

Borrower:

 

Hospitality Properties Trust

 

 

 

 

 

4.

 

Administrative Agent:

 

Wells Fargo Bank, National Association

 

 

 

 

 

5.

 

Credit Agreement:

 

The $400,000,000.00 Term Loan Agreement dated as of March 12, 2012 by and among
the Borrower, the Lenders parties thereto, the Administrative Agent, and the
other parties thereto.

 

 

 

 

 

6.

 

Assigned Interest[s]:

 

 

 

Assignor[s](5)

 

Assignee[s](6)

 

Facility
Assigned

 

Aggregate
Amount of
Loans for all
Lenders(7)

 

Amount of
Loans
Assigned(8)

 

Percentage
Assigned of
Loans(9)

 

CUSIP
Number

 

 

 

 

 

Loan

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

Loan

 

$

 

 

$

 

 

 

%

 

 

 

[7.

 

Trade Date:

 

                       ](10)

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

(6)  List each Assignee, as appropriate.

(7)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

(8)  In the case of an assignment of the entire remaining amount of an assigning
Lender’s Loan at the time owing to it, or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned.  In any case not described in the immediately preceding sentence, the
aggregate amount of the principal outstanding balance of the Loan of the
assigning Lender subject to each such assignment shall not be less than
$5,000,000, unless each of the Administrative Agent and, so long as no Default
or Event of Default shall exist, the Borrower otherwise consents; provided,
however, that if, after giving effect to such assignment, the amount of the
outstanding principal balance of the Loan of such assigning Lender would be less
than $5,000,000, then such assigning Lender shall assign the entire amount of
its Loan at the time owing to it.

(9)  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

(10)  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

A-2

--------------------------------------------------------------------------------


 

Effective Date:                                   , 20      [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR[S](11)

 

 

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

ASSIGNEE[S](12)

 

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

[Page Break]

 

--------------------------------------------------------------------------------

(11)  Add additional signature blocks as needed.

(12)  Add additional signature blocks as needed.

 

A-3

--------------------------------------------------------------------------------


 

[Consented to and](13) Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[Consented to:](14)

 

 

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(13)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(14)  Include signature of the Borrower only if required under Section 12.6.(b)
of the Credit Agreement. 

 

A-4

--------------------------------------------------------------------------------


 

ANNEX 1

 

[                      ](15)

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

                1.  Representations and Warranties.

 

                1.1  Assignor[s].  [The][Each] Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of [the][the relevant]
Assigned Interest, (ii) [the][such] Assigned Interest is free and clear of any
lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

                1.2.  Assignee[s].  [The][Each] Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an Eligible Assignee
as defined in the Credit Agreement (subject to such consents, if any, as may be
required under such definition), (iii) from and after the Effective Date
specified for this Assignment and Assumption, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 6.1.(k) thereof
or of the most recent financial statements delivered pursuant to Section 8.1. or
8.2. thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------

(15)         Describe Credit Agreement at option of Administrative Agent.

 

A-5

--------------------------------------------------------------------------------


 

                2.  Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignee whether such amounts have accrued prior to, on or
after the Effective Date specified for this Assignment and Assumption.  The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to such Effective Date or
with respect to the making of this assignment directly between themselves.

 

                3.  General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

A-6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF GUARANTY

 

                THIS GUARANTY dated as of                       , 2012 executed
and delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons each a “Guarantor” and collectively, the “Guarantors”) in favor of WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Term Loan Agreement
dated as of March 12, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Hospitality
Properties Trust, a real estate investment trust formed under the laws of the
State of Maryland (the “Borrower”), the financial institutions party thereto and
their assignees under Section 12.6. thereof (the “Lenders”), the Administrative
Agent, and the other parties thereto, for its benefit and the benefit of the
Lenders (the Administrative Agent and the Lenders, each individually a
“Guarantied Party” and collectively, the “Guarantied Parties”).

 

                WHEREAS, pursuant to the Credit Agreement, the Lenders have
agreed to make available to the Borrower certain financial accommodations on the
terms and conditions set forth in the Credit Agreement;

 

                WHEREAS, each Guarantor is owned or controlled by the Borrower,
or is otherwise an Affiliate of the Borrower;

 

                WHEREAS, the Borrower and each Guarantor, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Lenders through their
collective efforts;

 

                WHEREAS, each Guarantor acknowledges that it will receive direct
and indirect benefits from the Guarantied Parties making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, each Guarantor is willing to guarantee the Borrower’s obligations
to the Guarantied Parties on the terms and conditions contained herein; and

 

                WHEREAS, each Guarantor’s execution and delivery of this
Guaranty is a condition to the Lenders making such financial accommodations to
the Borrower.

 

                NOW, THEREFORE, for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged by each Guarantor, each
Guarantor agrees as follows:

 

                Section 1.  Guaranty.  Each Guarantor hereby absolutely,
irrevocably and unconditionally guaranties the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all of the following (collectively referred to as the “Guarantied
Obligations”): (a) all indebtedness and obligations owing by the Borrower or any
other Loan Party to any Lender or the Administrative Agent under or in
connection with the Credit Agreement and any other Loan Document to which the
Borrower or such other Loan Party is a party, including without limitation, the
repayment of all principal of the Loans, and the payment of all interest, fees,
charges, reasonable attorneys’ fees and other amounts payable to any Lender or
the Administrative Agent thereunder or in connection therewith; (b) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing; (c) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by the Administrative Agent
or any other Guarantied Party in the

 

B-1

--------------------------------------------------------------------------------


 

enforcement of any of the foregoing or any obligation of such Guarantor
hereunder and (d) all other Obligations.

 

                Section 2.  Guaranty of Payment and Not of Collection.  This
Guaranty is a guaranty of payment, and not of collection, and a debt of each
Guarantor for its own account.  Accordingly, the Guarantied Parties shall not be
obligated or required before enforcing this Guaranty against any Guarantor: (a)
to pursue any right or remedy the Guarantied Parties may have against the
Borrower, any other Loan Party or any other Person or commence any suit or other
proceeding against the Borrower, any other Loan Party or any other Person in any
court or other tribunal; (b) to make any claim in a liquidation or bankruptcy of
the Borrower, any other Loan Party or any other Person; or (c) to make demand of
the Borrower, any other Loan Party or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by the Guarantied Parties
which may secure any of the Guarantied Obligations.

 

                Section 3.  Guaranty Absolute.  Each Guarantor guarantees that
the Guarantied Obligations will be paid strictly in accordance with the terms of
the documents evidencing the same, regardless of any Applicable Law now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Guarantied Parties with respect thereto.  The liability of each
Guarantor under this Guaranty shall be absolute, irrevocable and unconditional
in accordance with its terms and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including
without limitation, the following (whether or not such Guarantor consents
thereto or has notice thereof):

 

                (a)           (i) any change in the amount, interest rate or due
date or other term of any of the Guarantied Obligations, (ii) any change in the
time, place or manner of payment of all or any portion of the Guarantied
Obligations, (iii) any amendment or waiver of, or consent to the departure from
or other indulgence with respect to, the Credit Agreement, any other Loan
Document, or any other document or instrument evidencing or relating to any
Guarantied Obligations, or (iv) any waiver, renewal, extension, addition, or
supplement to, or deletion from, or any other action or inaction under or in
respect of, the Credit Agreement, any of the other Loan Documents, or any other
documents, instruments or agreements relating to the Guarantied Obligations or
any other instrument or agreement referred to therein or evidencing any
Guarantied Obligations or any assignment or transfer of any of the foregoing;

 

                (b)           any lack of validity or enforceability of the
Credit Agreement, any of the other Loan Documents or any other document,
instrument or agreement referred to therein or evidencing any Guarantied
Obligations or any assignment or transfer of any of the foregoing;

 

                (c)           any furnishing to the Guarantied Parties of any
security for the Guarantied Obligations, or any sale, exchange, release or
surrender of, or realization on, any collateral securing any of the Guarantied
Obligations;

 

                (d)           any settlement or compromise of any of the
Guarantied Obligations, any security therefor, or any liability of any other
party with respect to the Guarantied Obligations, or any subordination of the
payment of the Guarantied Obligations to the payment of any other liability of
the Borrower or any other Loan Party;

 

                (e)           any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to such Guarantor, the Borrower, any other Loan Party or any other
Person, or any action taken with respect to this Guaranty by any trustee or
receiver, or by any court, in any such proceeding;

 

B-2

--------------------------------------------------------------------------------


 

                (f)            any act or failure to act by the Borrower, any
other Loan Party or any other Person which may adversely affect such Guarantor’s
subrogation rights, if any, against the Borrower to recover payments made under
this Guaranty;

 

                (g)           any nonperfection or impairment of any security
interest or other Lien on any collateral, if any, securing in any way any of the
Guarantied Obligations;

 

                (h)           any application of sums paid by the Borrower, any
Guarantor or any other Person with respect to the liabilities of the Borrower to
the Guarantied Parties, regardless of what liabilities of the Borrower remain
unpaid;

 

                (i)            any defect, limitation or insufficiency in the
borrowing powers of the Borrower or in the exercise thereof;

 

                (j)            any defense, set off, claim or counterclaim
(other than indefeasible payment and performance in full) which may at any time
be available to or be asserted by the Borrower, any other Loan Party or any
other Person against the Administrative Agent or any Lender;

 

                (k)           any change in corporate existence, structure or
ownership of the Borrower or any other Loan Party;

 

                (l)            any statement, representation or warranty made or
deemed made by or on behalf of the Borrower, any Guarantor or any other Loan
Party under any Loan Document, or any amendment hereto or thereto, proves to
have been incorrect or misleading in any respect; or

 

                (m)          any other circumstance which might otherwise
constitute a defense available to, or a discharge of, a Guarantor hereunder
(other than indefeasible payment in full).

 

                Section 4.  Action with Respect to Guarantied Obligations.  The
Guaranteed Parties may, at any time and from time to time, without the consent
of, or notice to, any Guarantor, and without discharging any Guarantor from its
obligations hereunder, take any and all actions described in Section 3. and may
otherwise: (a) amend, modify, alter or supplement the terms of any of the
Guarantied Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guarantied Obligations or changing the
interest rate that may accrue on any of the Guarantied Obligations; (b) amend,
modify, alter or supplement the Credit Agreement or any other Loan Document; (c)
sell, exchange, release or otherwise deal with all, or any part, of any
collateral securing any of the Guarantied Obligations; (d) release any Loan
Party or other Person liable in any manner for the payment or collection of the
Guarantied Obligations; (e) exercise, or refrain from exercising, any rights
against the Borrower, any other Loan Party or any other Person; and (f) apply
any sum, by whomsoever paid or however realized, to the Guarantied Obligations
in such order as the Guarantied Parties shall elect.

 

                Section 5.  Representations and Warranties.  Each Guarantor
hereby makes to the Administrative Agent and the other Guarantied Parties all of
the representations and warranties made by the Borrower with respect to or in
any way relating to such Guarantor in the Credit Agreement and the other Loan
Documents, as if the same were set forth herein in full.

 

                Section 6.  Covenants.  Each Guarantor will comply with all
covenants with which the Borrower is to cause such Guarantor to comply under the
terms of the Credit Agreement or any of the other Loan Documents.

 

B-3

--------------------------------------------------------------------------------


 

                Section 7.  Waiver.  Each Guarantor, to the fullest extent
permitted by Applicable Law, hereby waives notice of acceptance hereof or any
presentment, demand, protest or notice of any kind, and any other act or thing,
or omission or delay to do any other act or thing, which in any manner or to any
extent might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

                Section 8.  Inability to Accelerate Loan.  If the Guarantied
Parties or any of them are prevented under Applicable Law or otherwise from
demanding or accelerating payment of any of the Guarantied Obligations by reason
of any automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

 

                Section 9.  Reinstatement of Guarantied Obligations.  If claim
is ever made on the Administrative Agent or any other Guarantied Party for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Guarantied Obligations, and the Administrative Agent or such other
Guarantied Party repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Administrative Agent or such other Guarantied Party with any such claimant
(including the Borrower or a trustee in bankruptcy for the Borrower), then and
in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding on it, notwithstanding any revocation
hereof or the cancellation of the Credit Agreement, any of the other Loan
Documents, or any other instrument evidencing any liability of the Borrower, and
such Guarantor shall be and remain liable to the Administrative Agent or such
other Guarantied Party for the amounts so repaid or recovered to the same extent
as if such amount had never originally been paid to the Administrative Agent or
such other Guarantied Party.

 

                Section 10.  Subrogation.  Upon the making by any Guarantor of
any payment hereunder for the account of the Borrower, such Guarantor shall be
subrogated to the rights of the payee against the Borrower; provided, however,
that such Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full.  If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Guarantied
Parties and shall forthwith pay such amount to the Administrative Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or to be held by
the Administrative Agent as collateral security for any Guarantied Obligations
existing.

 

                Section 11. Payments Free and Clear.  All sums payable by each
Guarantor hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding such Guarantor shall pay to the Administrative Agent
and the Lenders such additional amount as will result in the receipt by the
Administrative Agent and the Lenders of the full amount payable hereunder had
such deduction or withholding not occurred or been required.

 

                Section 12.  Set-off.  In addition to any rights now or
hereafter granted under any of the other Loan Documents or Applicable Law and
not by way of limitation of any such rights, each Guarantor hereby authorizes
each Guarantied Party and each Participant, at any time while an Event of
Default exists, without any prior notice to such Guarantor or to any other
Person, any such notice being hereby

 

B-4

--------------------------------------------------------------------------------


 

expressly waived, but in the case of a Lender or a Participant subject to
receipt of the prior written consent of the Administrative Agent in its sole
discretion, to set-off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent, such Lender
or such Participant or any affiliate of the Administrative Agent, such Lender or
such Participant to or for the credit or the account of such Guarantor against
and on account of any of the Guarantied Obligations, although such obligations
shall be contingent or unmatured.  Each Guarantor agrees, to the fullest extent
permitted by Applicable Law, that any Participant may exercise rights of setoff
or counterclaim and other rights with respect to its participation as fully as
if such Participant were a direct creditor of such Guarantor in the amount of
such participation.

 

                Section 13.  Subordination.  Each Guarantor hereby expressly
covenants and agrees for the benefit of the Guarantied Parties that all
obligations and liabilities of the Borrower to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from the Borrower (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations.  If an
Event of Default shall exist, then no Guarantor shall accept any direct or
indirect payment (in cash, property or securities, by setoff or otherwise) from
the Borrower on account of or in any manner in respect of any Junior Claim until
all of the Guarantied Obligations have been indefeasibly paid in full.

 

                Section 14.  Avoidance Provisions.  It is the intent of each
Guarantor, the Administrative Agent and the other Guarantied Parties that in any
Proceeding, such Guarantor’s maximum obligation hereunder shall equal, but not
exceed, the maximum amount which would not otherwise cause the obligations of
such Guarantor hereunder (or any other obligations of such Guarantor to the
Guarantied Parties) to be avoidable or unenforceable against such Guarantor in
such Proceeding as a result of Applicable Law, including without limitation, (a)
Section 548 of the Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”)
and (b) any state fraudulent transfer or fraudulent conveyance act or statute
applied in such Proceeding, whether by virtue of Section 544 of the Bankruptcy
Code or otherwise.  The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) shall be determined in
any such Proceeding are referred to as the “Avoidance Provisions”.  Accordingly,
to the extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Guarantied Obligations are
deemed to have been incurred under the Avoidance Provisions, would not cause the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Guarantied Parties), to be subject to avoidance under the
Avoidance Provisions.  This Section is intended solely to preserve the rights of
the Administrative Agent and the other Guarantied Parties hereunder to the
maximum extent that would not cause the obligations of any Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and no Guarantor or
any other Person shall have any right or claim under this Section as against the
Guarantied Parties that would not otherwise be available to such Person under
the Avoidance Provisions.

 

                Section 15.  Information.  Each Guarantor assumes all
responsibility for being and keeping itself informed of the financial condition
of the Borrower and the other Loan Parties, and of all other circumstances
bearing upon the risk of nonpayment of any of the Guarantied Obligations and the
nature, scope and extent of the risks that such Guarantor assumes and incurs
hereunder, and agrees that neither  the Administrative Agent nor any other
Guarantied Party shall have any duty whatsoever to advise any Guarantor of
information regarding such circumstances or risks.

 

B-5

--------------------------------------------------------------------------------


 

                Section 16.  Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

                SECTION 17.  WAIVER OF JURY TRIAL.

 

                (a)           EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE
AGENT AND THE OTHER GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF,
ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN SUCH GUARANTOR, THE
ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED PARTIES WOULD BE BASED ON
DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE GUARANTORS, THE ADMINISTRATIVE AGENT AND THE OTHER GUARANTIED
PARTIES HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE
COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY.

 

                (b)           EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE
AGENT AND THE OTHER GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY
AGREES THAT ANY FEDERAL DISTRICT COURT LOCATED IN THE SOUTHERN DISTRICT OF NEW
YORK AND ANY STATE COURT LOCATED IN NEW YORK, NEW YORK SHALL HAVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE GUARANTORS,
THE ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED PARTIES, PERTAINING
DIRECTLY OR INDIRECTLY TO THIS GUARANTY.  EACH GUARANTOR AND EACH OF THE
GUARANTIED PARTIES EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS.  EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY
OTHER GUARANTIED PARTY OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY
OTHER GUARANTIED PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.

 

                (c)           THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS AND THE TERMINATION OF THIS GUARANTY.

 

                Section 18.  Loan Accounts.  The Administrative Agent and each
Lender may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations arising under or in connection with the Credit Agreement, and in the
case of any dispute relating to any of the outstanding amount, payment or
receipt of any of such Guarantied Obligations or otherwise, the entries in such
books and accounts shall constitute prima facie evidence of the amounts and
other matters set forth therein.  The failure of the Administrative Agent or any
Lender to

 

B-6

--------------------------------------------------------------------------------


 

maintain such books and accounts shall not in any way relieve or discharge any
Guarantor of any of its obligations hereunder.

 

                Section 19.  Waiver of Remedies.  No delay or failure on the
part of the Administrative Agent or any other Guarantied Party in the exercise
of any right or remedy it may have against any Guarantor hereunder or otherwise
shall operate as a waiver thereof, and no single or partial exercise by the
Administrative Agent or any other Guarantied Party of any such right or remedy
shall preclude any other or further exercise thereof or the exercise of any
other such right or remedy.

 

                Section 20.  Termination.  This Guaranty shall remain in full
force and effect with respect to each Guarantor until indefeasible payment in
full of the Guarantied Obligations and the other Obligations and the termination
or cancellation of the Credit Agreement and all Specified Derivatives Contracts
in accordance with their respective terms.

 

                Section 21.  Successors and Assigns.  Each reference herein to
the Administrative Agent or any other Guarantied Party shall be deemed to
include such Person’s respective successors and assigns (including, but not
limited to, any holder of the Guarantied Obligations) in whose favor the
provisions of this Guaranty also shall inure, and each reference herein to each
Guarantor shall be deemed to include such Guarantor’s successors and assigns,
upon whom this Guaranty also shall be binding.  The Guarantied Parties may, in
accordance with the applicable provisions of the Credit Agreement, assign,
transfer or sell any Guarantied Obligation, or grant or sell participations in
any Guarantied Obligations, to any Person without the consent of, or notice to,
any Guarantor and without releasing, discharging or modifying any Guarantor’s
obligations hereunder.  Each Guarantor hereby consents to the delivery by the
Administrative Agent or any other Guarantied Party to any Assignee or
Participant (or any prospective Assignee or Participant) of any financial or
other information regarding the Borrower or any Guarantor.  No Guarantor may
assign or transfer its rights or obligations hereunder to any Person without the
prior written consent of all Lenders and any such assignment or other transfer
to which all of the Lenders have not so consented shall be null and void.

 

                Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF
THE GUARANTORS HEREUNDER SHALL BE JOINT AND SEVERAL, AND, ACCORDINGLY, EACH
GUARANTOR CONFIRMS THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED
OBLIGATIONS” AND ALL OF THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER
GUARANTORS HEREUNDER.

 

                Section 23.  Amendments.  This Guaranty may not be amended
except in writing signed by the Administrative Agent and each Guarantor, subject
to Section 12.7. of the Credit Agreement.

 

                Section 24.  Payments.  All payments to be made by any Guarantor
pursuant to this Guaranty shall be made in Dollars, in immediately available
funds to the Administrative Agent at its Principal Office, not later than 12:00
p.m. Eastern time, on the date one Business Day after demand therefor.

 

                Section 25.  Notices.  All notices, requests and other
communications hereunder shall be in writing (including facsimile transmission
or similar writing) and shall be given (a) to each Guarantor at its address set
forth below its signature hereto, (b) to the Administrative Agent or any other
Guarantied Party at its address for notices provided for in the Credit Agreement
or Specified Derivatives Contract, as applicable, or (c) as to each such party
at such other address as such party shall designate in a written notice to the
other parties.  Each such notice, request or other communication shall be
effective (i) if mailed, when received; (ii) if telecopied, when transmitted; or
(iii) if hand delivered, when delivered; provided, however, that any notice of a
change of address for notices shall not be effective until received.

 

B-7

--------------------------------------------------------------------------------


 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.  Trustees, Etc. Not Liable.

 

IN THE CASE OF ANY GUARANTOR THAT IS A TRUST, NO TRUSTEE, OFFICER, SHAREHOLDER,
EMPLOYEE OR AGENT OF SUCH GUARANTOR SHALL BE HELD TO ANY PERSONAL LIABILITY,
JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, SUCH GUARANTOR. 
ALL PERSONS DEALING WITH SUCH GUARANTOR, IN ANY WAY, SHALL LOOK ONLY TO THE
ASSETS OF SUCH GUARANTOR FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION OWING BY SUCH GUARANTOR HEREUNDER. THE PROVISIONS OF THIS
SECTION SHALL NOT LIMIT ANY OBLIGATIONS OF ANY LOAN PARTY.

 

Section 29.  Limitation of Liability.    Neither the Administrative Agent nor
any other Guarantied Party, nor any affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any other Guarantied Party,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents.  Each Guarantor hereby waives, releases, and agrees not to sue the
Administrative Agent or any other Guarantied Party or any of the Administrative
Agent’s or any other Guarantied Party’s affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated by thereby.

 

Section 30.  Electronic Delivery of Certain Information.  Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 8.5. of the Credit Agreement.

 

Section 31.  Definitions. (a) For the purposes of this Guaranty:

 

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor;   (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief
or other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.

 

B-8

--------------------------------------------------------------------------------


 

(b)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.

 

[Signatures on Following Page]

 

B-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

[GUARANTORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address for Notices for all Guarantors:

 

 

 

c/o Hospitality Properties Trust

 

Two Newton Place

 

255 Washington Street, Suite 300

 

Newton, Massachusetts 02458-1634

 

Attention: Chief Financial Officer

 

Telecopy Number:

(617) 219-8349

 

Telephone Number:

(617) 796-8350

 

B-10

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of                ,          , executed and
delivered by                                , a                     (the “New
Guarantor”) in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity
as Administrative Agent (the “Administrative Agent”) for the Lenders under that
certain Term Loan Agreement dated as of March 12, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Hospitality Properties Trust, a real estate investment trust formed
under the laws of the State of Maryland (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.6. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto, for its benefit and the
benefit of the Lenders (the Administrative Agent and the Lenders, each
individually a “Guarantied Party” and collectively, the “Guarantied Parties”).

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have made available to
the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;

 

WHEREAS, New Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;

 

WHEREAS, the Borrower, the New Guarantor and the existing Guarantors of the
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financing from
the Guarantied Parties through their collective efforts;

 

WHEREAS, New Guarantor acknowledges that it will receive direct and indirect
benefits from the Lenders maintaining such financial accommodations with the
Borrower under the Credit Agreement and, accordingly, New Guarantor is willing
to guarantee the Borrower’s obligations to the Guarantied Parties on the terms
and conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Lenders continuing to maintain such financial accommodations
with the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under the Guaranty dated as of March 12, 2012 (as amended, restated
or otherwise modified from time to time, the “Guaranty”), made by the Guarantors
party thereto in favor of the Administrative Agent, for its benefit and the
benefit of the other Guarantied Parties, and assumes all obligations of a
“Guarantor” thereunder, all as if the New Guarantor had been an original
signatory to the Guaranty.  Without limiting the generality of the foregoing,
the New Guarantor hereby:

 

(a)           irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

 

B-11

--------------------------------------------------------------------------------


 

(b)           makes to the Administrative Agent and the other Guarantied Parties
as of the date hereof each of the representations and warranties contained in
Section 5 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and

 

(c)           consents and agrees to each provision set forth in the Guaranty.

 

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.

 

 

[Signatures on Next Page]

 

B-12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

[NEW GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

(CORPORATE SEAL)

 

 

 

Address for Notices:

 

 

 

c/o Hospitality Properties Trust

 

Two Newton Place

 

255 Washington Street, Suite 300

 

Newton, Massachusetts 02458-1634

 

Attention: Chief Financial Officer

 

Telecopy Number:

(617) 219-8349

 

Telephone Number:

(617) 796-8350

 

 

Accepted:

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

B-13

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF BORROWING

 

March 8, 2012

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

608 Second Ave. South, 11th Floor

Minneapolis, Minnesota 55402

Attn: Brian J. Hill

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of March 12, 2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Hospitality Properties Trust, a real estate
investment trust formed under the laws of the State of Maryland (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.6. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

1.                                       Pursuant to Section 2.1.(b) of the
Credit Agreement, the Borrower hereby requests that the Lenders make Loans to
the Borrower in an aggregate principal amount equal to $400,000,000.

 

2.                                       The Borrower requests that such Loans
be made available to the Borrower on March 12, 2012.

 

3.                                       The proceeds of this borrowing of such
Loans will be used in accordance with the terms of Section 7.8. of the Credit
Agreement.

 

4.                                       The Borrower hereby requests that such
Loans be of the following Type:

 

[Check one box only]

 

o        Base Rate Loan

o        LIBOR Loan, with an initial Interest Period for a duration of:

 

[Check one box only]

 

o        seven days

o        one month

o        three months

o        six months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Loans, and
immediately after giving effect to the making of such Loans, (a) no Default or
Event of Default exists or would exist; and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, are and shall be true and
correct in all material respects

 

C-1

--------------------------------------------------------------------------------


 

(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted under the
Loan Documents.  In addition, the Borrower certifies to the Administrative Agent
and the Lenders that all conditions to the making of the requested Loans
contained in Article V. of the Credit Agreement will have been satisfied at the
time such Loans are made.

 

[Signature Page Follows]

 

C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF CONTINUATION

 

                 , 20   

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

608 Second Ave. South, 11th Floor

Minneapolis, Minnesota 55402

Attn: Brian J. Hill

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of March 12, 2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Hospitality Properties Trust, a real estate
investment trust formed under the laws of the State of Maryland (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.6. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

Pursuant to Section 2.6. of the Credit Agreement, the Borrower hereby requests a
Continuation of LIBOR Loans under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:

 

1.                                       The requested date of such Continuation
is                      , 20      (1).

 

2.                                       The aggregate principal amount of the
LIBOR Loans subject to the requested Continuation is
$                                 and the portion of such principal amount
subject to such Continuation is $                                       (2).

 

3.                                       The current Interest Period of the
LIBOR Loans subject to such Continuation ends on
                                 , 20     .

 

4.                                       The duration of the Interest Period for
the LIBOR Loans or portion thereof subject to such Continuation is:

 

[Check one box only]

 

o                   seven days

o                   one month

o                   three months

o                   six months

 

--------------------------------------------------------------------------------

(1)  Must be a Business Day

(2)  Each Continuation of a LIBOR Loan shall be in an aggregate minimum amount
of $1,000,000 and integral multiples of $1,000,000 in excess of that amount.

 

D-1

--------------------------------------------------------------------------------


 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and immediately after giving effect to such Continuation, (a) no Default or
Event of Default exists or would exist; and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, are and shall be true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted under the Loan Documents.

 

[Signature Page Follows]

 

D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION

 

                 , 20   

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

608 Second Ave. South, 11th Floor

Minneapolis, Minnesota 55402

Attn: Brian J. Hill

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of March 12, 2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Hospitality Properties Trust, a real estate
investment trust formed under the laws of the State of Maryland (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.6. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

Pursuant to Section 2.7. of the Credit Agreement, the Borrower hereby requests a
Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:

 

1.                                       The requested date of such Conversion
is                            , 20   (1).

 

2.                                       The Type of Loans to be Converted
pursuant hereto is currently(2):

 

[Check one box only]

 

o                  Base Rate Loan

o                  LIBOR Loan

 

3.             The aggregate principal amount of the Loans subject to the
requested Conversion is $                                 and the portion of
such principal amount subject to such Conversion is
$                                      (3).

 

--------------------------------------------------------------------------------

(1)  Must be a Business Day

(2)  A Base Rate Loan may not be Converted into a LIBOR Loan if a Default or
Event of Default exists.

(3)  Each Conversion of Base Rate Loans into LIBOR Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $1,000,000 in
excess of that amount.

 

E-1

--------------------------------------------------------------------------------


 

4.                                       The amount of such Loans to be so
Converted is to be converted into Loans of the following Type:

 

[Check one box only]

 

o            Base Rate Loan

o            LIBOR Loan, with an initial Interest Period for a duration of:

 

[Check one box only]

 

o            seven days

o            one month

o            three months

o            six months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
immediately after giving effect to such Conversion, (a) no Default or Event of
Default exists or would exist; and (b) the representations and warranties made
or deemed made by the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party, are and shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) with the same force and effect as if made on and as of
such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate on and as of such earlier date)
and except for changes in factual circumstances specifically and expressly
permitted under the Loan Documents.

 

[Signature Page Follows]

 

E-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

TRANSFER AUTHORIZER DESIGNATION
(For Disbursement of Loan Proceeds by Funds Transfer)

 

o NEW  o REPLACE PREVIOUS DESIGNATION   o  ADD   o   CHANGE

o  DELETE LINE NUMBER                                     o INITIAL LOAN
DISBURSEMENT

 

The following representatives of HOSPITALITY PROPERTIES TRUST, a real estate
investment trust formed under the laws of the State of Maryland (“Borrower”) are
authorized to request the disbursement of loan proceeds and initiate funds
transfers for Loan Number                                      assigned to the
unsecured term loan facility evidenced by the Term Loan Agreement dated as of
March 12, 2012 by and among the Borrower, each of the financial institutions
initially a signatory thereto together with their successors and assignees under
Section 12.6. (the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”), and the other parties
thereto.  Administrative Agent is authorized to rely on this Transfer Authorizer
Designation until it has received a new Transfer Authorizer Designation signed
by Borrower, even in the event that any or all of the foregoing information may
have changed.

 

 

 

Name

 

Title

 

Maximum Wire
Amount(1)

1.

 

 

 

 

 

 

2.

 

 

 

 

 

 

3.

 

 

 

 

 

 

4.

 

 

 

 

 

 

5.

 

 

 

 

 

 

 

Initial Loan Disbursement Authorization  o  Not Applicable    o   Applicable —
Administrative Agent is hereby authorized to accept wire transfer instructions
from                                         (i.e. specify title company escrow)
to be delivered, via fax, email, letter or other method, to Administrative Agent
for title/escrow #                                        and/or loan
#                                       .  Said instructions shall include the
title/escrow company’s Receiving Party Account Name, city and state, Receiving
Party Account Number, Receiving Lender’s (ABA) Routing Number, Maximum Transfer
Amount required, Borrower’s name, title order/escrow number to which
Administrative Agent shall fund the Initial Loan Disbursement under the loan
number referenced above.  The amount of said transfer shall not exceed
$                                       .  Borrower acknowledges and agrees that
the acceptance of and wire transfer of funds by Administrative Agent in
accordance with the title/escrow company instructions shall be governed by this
Transfer Authorizer Designation form and any other Loan Documents dated
                                        by and between Administrative Agent and
Borrower.  Administrative Agent shall not be further required to confirm said
wiring instructions received from title/escrow company with Borrower.  This
Initial Loan Disbursement Authorization is in effect until the Termination Date
after which time a new authorization request shall be required.  Borrower shall
instruct title/escrow company via a separate letter, to deliver said wiring
instructions in writing, directly to Administrative Agent at its address. 
Borrower also hereby authorizes Lender to attach a copy of the title/escrow
company’s written wire instructions to this Transfer Authorizer Designation form
upon receipt of said instructions.

 

F-1

--------------------------------------------------------------------------------


 

Beneficiary Bank and Account Holder Information

 

1.

 

Transfer Funds to (Receiving Party Account Name):

 

 

 

 

 

Receiving Party Account Number:

 

 

 

 

 

Receiving Bank Name, City and State:

 

Receiving Bank Routing (ABA) Number

 

 

 

Maximum Transfer Amount:

 

 

 

 

 

Further Credit Information/Instructions:

 

 

 

2.

 

Transfer Funds to (Receiving Party Account Name):

 

 

 

 

 

Receiving Party Account Number:

 

 

 

 

 

Receiving Bank Name, City and State:

 

Receiving Bank Routing (ABA) Number

 

 

 

Maximum Transfer Amount:

 

 

 

 

 

Further Credit Information/Instructions:

 

 

 

3.

 

Transfer Funds to (Receiving Party Account Name):

 

 

 

 

 

Receiving Party Account Number:

 

 

 

 

 

Receiving Bank Name, City and State:

 

Receiving Bank Routing (ABA) Number

 

 

 

Maximum Transfer Amount:

 

 

 

 

 

Further Credit Information/Instructions:

 

 

 

--------------------------------------------------------------------------------

(1) Maximum Wire Amount may not exceed the Loan Amount.

 

F-2

--------------------------------------------------------------------------------


 

Date:

 

 

 

 

Borrower:

 

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signature Page to Transfer Authorizer Designation]

 

F-3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF NOTE

 

$

 

           , 20    

 

FOR VALUE RECEIVED, the undersigned, HOSPITALITY PROPERTIES TRUST, a real estate
investment trust formed under the laws of the State of Maryland (the “Borrower”)
hereby unconditionally promises to pay to the order of
                                                  (the “Lender”), in care of
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), to Wells Fargo Bank, National Association, 608 Second
Ave. South, 11th Floor, Minneapolis, Minnesota 55402, or at such other address
as may be specified by the Administrative Agent to the Borrower, the principal
sum of                                        AND        /100 DOLLARS
($                                    ), or such lesser amount as may be the
then outstanding and unpaid balance of the Loan made by the Lender to the
Borrower pursuant to, and in accordance with the terms of, the Credit Agreement
(as defined below).

 

The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.

 

This Note is one of the “Notes” referred to in the Term Loan Agreement dated as
of March 12, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, the financial
institutions party thereto and their assignees under Section 12.6. thereof, the
Administrative Agent, and the other parties thereto, and is subject to, and
entitled to, all provisions and benefits thereof.  Capitalized terms used herein
and not defined herein shall have the respective meanings given to such terms in
the Credit Agreement.  The Credit Agreement, among other things, (a) provides
for the making of a Loan by the Lender to the Borrower in the principal amount
first above mentioned, (b) permits the prepayment of the Loans by the Borrower
subject to certain terms and conditions and (c) provides for the acceleration of
the Loans upon the occurrence of certain specified events.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

Time is of the essence for this Note.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

[This Note is given in replacement of the Note dated                  ,
20         , in the original principal amount of $                   previously
delivered to the Lender under the Credit Agreement.  THIS NOTE IS NOT INTENDED
TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS
OWING UNDER OR IN CONNECTION WITH THE OTHER NOTE.]

 

G-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note under
seal as of the date written above.

 

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

G-2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF COMPLIANCE CERTIFICATE

 

COMPLIANCE CERTIFICATE AND UNENCUMBERED ASSET CERTIFICATE

 

Reference is made to the Term Loan Agreement dated as of March 12, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Hospitality Properties Trust, a real estate
investment trust formed under the laws of the State of Maryland (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.6. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given to them in the Credit Agreement.

 

Pursuant to Section 8.3. of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders that:

 

1.                                       The undersigned is the
                                   (1) of the Borrower.

 

2.                                       The undersigned has reviewed the terms
of the Credit Agreement and has made a review of the transactions, financial
condition and other affairs of the Borrower and its Subsidiaries.

 

3.                                       To the best of the undersigned’s
knowledge, information and belief after due inquiry, no Default or Event of
Default exists [If such is not the case, specify such Default or Event of
Default and its nature, when it occurred and whether it is continuing and the
steps being taken by the Borrower with respect to such event, condition or
failure].

 

4.                                       Attached hereto as Schedule 1 are
reasonably detailed calculations establishing whether the Borrower was in
compliance with the covenants contained in Section 9.1. of the Credit Agreement
as of the end of the relevant quarterly accounting period, fiscal year, or other
fiscal period covered by the financial statements furnished along with this
certificate.

 

5.                                       The representations and warranties made
or deemed made by the Borrower and the other Loan Parties in the Loan Documents
to which any is a party, are true and correct in all material respects on and as
of the date hereof except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.

 

6.                                       Schedule 6.1.(z) attached hereto sets
forth a list of all Unencumbered Assets and Unencumbered Mortgage Notes of the
Borrower and its Subsidiaries.(2)

 

7.                                       All Unencumbered Assets and
Unencumbered Mortgage Notes so listed fully qualify as such under the applicable
criteria for inclusion as an Unencumbered Asset or Unencumbered Mortgage Note.
(3)

 

--------------------------------------------------------------------------------

(1)  Must be the chief financial officer or chief accounting officer of the
Borrower.

(2)  Certification must come from the chief financial officer.

(3)  Certification must come from the chief financial officer.

 

H-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of                               , 20         .

 

 

 

 

 

Name:

 

 

Title:

 

 

H-2

--------------------------------------------------------------------------------